Opening of annual session
I declare the 1998-1999 session of the European Parliament open.
Approval of the Minutes
The Minutes of Monday, 9 March 1998 have been distributed.
Are there any comments?
Mr President, I would like to refer to Item 2 of the Minutes of yesterday's sitting, and return to the subject of crime in Brussels. It states here that the President said this item should not actually have been in the Minutes, although it was certainly in the Minutes for the Friday of the last part-session. The President also mentioned that he would inform the two signatories of the request for a topical and urgent debate in writing. Could the Bureau please consider whether this could not be debated here in plenary? We know that over a third of Members have been victims of criminal acts in Brussels, so that this really affects everyone and not just one or two people in this House. I really think it is high time something was done about this in Parliament.
As you know, this matter is not on the agenda. Moreover, I have nothing to add to what Mr Gil-Robles GilDelgado said yesterday. The Presidency is very concerned about the problem and has taken all the necessary steps with regard to the Belgian authorities. We will report any concrete news immediately.
Are there any further comments?
Mr President, my point concerns page 15 of the Minutes. There is a list there of the questions for Question Time to the Commission. My question, which is on structural funds and eligibility for structural funds, has been put down under 'Any Other Questions' , and yet earlier in the afternoon Mrs Wulf-Mathies, the Regional Affairs Commissioner, is answering questions. I would ask your services to look at that and see if this question about the structural funds could be transferred so that it gets an answer from the Commissioner concerned. Thank you.
Mr McMahon, we will see if this correction can be made but, as you know, this is a task that normally falls to the Commission.
(The Minutes were approved)
Mr President, on a point of order. I want to bring to your attention the fact that the campaign to release Roisín McAliskey has come to an end, thanks to the goodwill of the British presidency. I would like to thank the British presidency, and in particular Jack Straw, for bringing about a compassionate and decent end to this saga of injustice to Roisín McAliskey, and pay tribute to the British presidency for its generosity of spirit.
(Applause )
The euro: public administrations, tourism and legal convergence
The next item is the joint debate on the following reports:
A4-0061/98 by Mr Arroni, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Commission communication 'Practical aspects of the introduction of the euro' (COM(97)0491 - C4-0524/97) and the Commission working paper entitled 'Preparations for the changeover of public administrations to the euro' (SEC(97)2384 - C4-0025/98); -A4-0078/98 by Mrs Torres Marques, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the euro and tourism; -A4-0070/98 by Mr Wolf, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the report of the European Monetary Institute on legal convergence in the Member States of the European Union (as at August 1997) (C4-0560/97).
Mr President, 11 Member States have already presented transition plans. The euro is now a reality that is becoming more and more concrete every day, but that does not mean we can regard it without particular apprehension and attention. Consumers, small traders and small businesses require a lot of attention, and we have taken them into consideration in drawing up the report and presenting the amendments. However, we must not forget the other operators who will also be involved in this important transition: the large financial institutions and large businesses which provide work for millions of European citizens, and which will manage to absorb the economic repercussions of the entry into force of the euro with greater ease. They are all involved, and public administrations will be the first to set the example: dual pricing will create a snowball effect which will then be imitated by the world of private business. Together they will meet the concerns of our citizens, who will not have to bear the cost of the transition.
I congratulate the Commission for setting the objective of reaching final decisions on the practical aspects of the euro on 2 May. Then everything will be clear and transparent, not only for the large operators but for the small traders as well. The administrations, trade unions and consumer associations of the Member States will be responsible for making these decisions known and making these choices understood, so that the transition to the euro takes place under the best conditions. They must ensure that the banking system observes its commitments and that businesses respect dual pricing, which will be essential in enabling the citizen to understand the transition. To do this, I believe it is very important not to forget the aspect of communication in these decisions, because these decisions have to be understood and accepted by the citizen. And for that to happen, the Parliament and the Commission need to reflect together to find the best means of making the euro popular. For this purpose, I have proposed a round table for all major European professional communicators to contribute towards explaining all the innovative aspects, not only to the large industries and banks, but above all to us, the consumers, and to our small traders, the local trade we need to protect and save.
On 26 February, the Commission also organized a round table that developed well and broadly answered the concerns set out in my report. Once again, however, I wish to recall a few brief points. Particular attention should be paid to the disadvantaged social groups among the population, including the elderly, those on low incomes and people with disabilities. We should ensure that small and medium-sized businesses do not risk becoming less competitive compared with the larger businesses that can access information more easily. Dual pricing will have to be optional to give the markets greater flexibility. The period of dual circulation of bank notes - of national currencies and the euro - should be as short as possible to avoid complications for consumers and to limit additional costs to the financial system. The banking and financial sectors should adopt a code of good practice on conversion charges, observing the principle of free compulsory conversions between national currencies and the euro.
The information sector will play an extremely important role as it will constitute an important vehicle for increasing public awareness about the euro. The transition to the euro is the most important challenge Europe has faced this century, and the wellbeing of we Europeans in the first century of the new millennium will depend on correctly and carefully meeting this challenge.
Mr President, this report on the euro and tourism is certainly one of those in which society as a whole has participated most directly. Apart from the hearing in the Subcommittee on Monetary Affairs, I sent hundreds of letters and e-mails to the widest possible range of bodies connected with the tourism sector throughout the world. The collaboration I received and the interest I observed was very gratifying.
As well as thanking my fellow Members here in the European Parliament for their support, I would like to express particular gratitude for the contributions I received from the main representative European and world associations in the sector. I would also like to thank the Commission and the bodies connected with the tourism sector in Portugal, in particular, for their collaboration.
My aim with this report was to give as concrete an insight as possible into the impact that the introduction of the euro may be expected to have on tourists and on businesses in the tourism sector. I want to be as realistic as possible in presenting not only the advantages but also the problems that people in the field will have to deal with, since it is they who will have to resolve the new situations created by the introduction of the euro on a day-to-day basis.
This report is neither fully comprehensive nor definitive. But we hear from all sides of so many conferences to be held on the euro and tourism that this initiative by the European Parliament's Sub-Committee on Monetary Affairs has the merit, at least, of bringing to the attention of those in positions of responsibility at all levels that the tourism sector will be one of the first to use the euro. Furthermore, tourists will be in the front-line in launching this operation since, from 1 January 1999, if they wish, they will be able to use the new currency in their travels throughout this new Europe without borders, passports or visas, and everybody must be ready for this.
Since this report was drafted on the initiative of the Sub-Committee on Monetary Affairs, it concentrates more on the euro than on tourism activity. For this reason, I was happy to accept practically all the amendments proposed by the different political groups. Their contributions do much to improve the final document.
I excluded only those amendments which were not related to the euro either directly or indirectly, although I may well agree with their content in another context. Although tourism continues to be the most competitive sector in Europe, accounting for 60 % of the world market, its relative position has declined progressively over the last decade. However, the euro may prove to be a fundamental instrument for reversing this trend. Of the more than 30 proposals for action submitted in this regard, I would like to draw attention to those involving the Commission, national governments, regional and local authorities and associations in the sector, particularly the following.
Firstly, in information campaigns directed at the public, particular attention should be drawn to the advantages of the euro for tourists, bearing in mind that the success of the single currency project depends to a large extent on its acceptance by citizens.
Secondly, particular importance should be attached to providing information for staff, since clients can only be given accurate information on matters relating to the euro if staff have been informed in good time. Consequently, urgent attention should be given to drawing up programmes to support vocational training, and adapting employees within the sector to the new reality of the single currency.
Thirdly, given the increased competition to which tourist businesses will be subject because of the transparency resulting from being able to express prices in euros, steps should be taken to assist the thousands of small and medium-sized enterprises which account for 95 % of the sector. Many of these businesses have no access to the capital market, and need special programmes for financing the transition to the euro and for the future financing of investment.
Fourthly, businesses in the tourism sector should be encouraged to use electronic money, the charges of which should be as favourable as possible as it becomes more widely used, in response to increased competition.
Given the small size of the businesses in the sector, the period during which national currencies and the euro circulate simultaneously should be made as short as possible.
National, regional and local public authorities should bear the needs of tourism in mind during the process of adapting to the euro, particularly as regards taxation.
Steps should be taken with a view to harmonizing taxation affecting the sector - particularly VAT - in order to ensure that disparities in taxation levels do not distort competition, thereby ensuring the greatest possible transparency in the price mechanism.
The conference and business sectors should be used as a means of attracting tourists and investors to the euro zone.
Major European events, such as the Expos in Lisbon in 1998 and Hanover in 2000, the Football World Cup in France, the Jubilee in Rome and the Millennium in London in 2000 should be used to disseminate information on the euro.
Finally, both the Commission and the Member States should use their foreign representatives to promote the euro and its advantages to potential tourists, to operators that bring tourists to the European Union, and to potential investors, particularly in North and South America, Japan and South-East Asia, and Australia. The adoption of the euro as a single currency is one of the European Union's greatest challenges during these closing years of the century. Tourism could prove to be a fundamental instrument in ensuring that the euro is widely accepted and a complete success.
Mr President, ladies and gentlemen, legal convergence of national central banks is not just a technical detail. It is essential, institutionally speaking, for the introduction of the euro. This is not the right time to be discussing problems about the overall concept of the euro project. We will have a chance to do that when we discuss Mrs Randzio-Plath's report and when we debate the outcome of the Cardiff Summit, which will once again be considering how to match the single currency with an effective and coordinated European employment policy.
But now to specifics. As members of the left, we have had to learn the hard way that institutions are not like Lego bricks that you can put together and pull apart however you like. They have their own history and must enjoy the confidence of the people they serve.
The European Monetary Institute's report, which quite rightly takes as its theme the two key issues of the independence of the European Central Bank and of the European System of Central Banks, and the proper functioning of this system as a unified whole, goes somewhat beyond compatibility issues. The report more or less envisages standardizing all the various forms of anchorage found in the national central banks. In Austria this takes the form of participation in managing boards, in Germany consultation rights, and in France very close links with government as regards consultation and objectives. So there are wide variations in practice, and I think we need to approach all this very carefully. We have to decide which of these practices are genuinely incompatible with using the ESCB to develop a single monetary policy for Europe, and which are incompatible with the proper functioning of the ESCB as a single system.
I have in mind various forms of consultation with governments and parliaments, and an inclusive approach towards civil society and social dialogue. We also have to take national economic policy into account. We should be advocating a basic strategy in all these areas, with a focus on eliminating incompatibility and providing a clear basis for single monetary policy.
This also applies to the relationship between the ESCB and the tasks that will still be performed by national central banks, notably banking supervision in some cases and collateral business in all cases. Of course it is vital to guarantee compatibility here, but there is no call for standardization or harmonization.
We should not embark on this process lightly, as it genuinely represents a great challenge and involves many uncertainties. We should treat the various existing forms of anchorage as a chance to construct a kind of network of anchorages for national banks, so that the European System of Central Banks is firmly rooted in the individual Member States, in much the same way as happened with the Bank deutscher Länder .
Monetary policy is simply too important to be entrusted to a small group of bankers in a democratic nirvana. That would be tantamount to making it subject to the whim of the financial markets and removing it from any kind of joint political decisionmaking arena. The various forms of integration that have shaped our national banks over the years, and which still exist today, could help to avoid this sort of mistake. So where existing systems work, we should allow them to remain, instead of trying to agglomerate and standardize everything.
If we can approach this matter in this spirit, I believe we will be doing the euro project a great favour. If we take the opposite approach, we will be doing it a great disservice.
Mr President, ladies and gentlemen, like the Peres Rojo report, the Wolf, Torres Marques and Arroni reports demonstrate that the days of theoretical debates about monetary union are over: the problems before us now are highly practical ones. I welcome the extent of progress on legal convergence, and the trend towards greater independence for national central banks in the European Union. At the same time, our discussions with the presidents of the central banks suggest that there is an increasing willingness on their part to enter into a dialogue on monetary matters with national parliaments. All this progress on monetary union is to be supported.
The independence of central banks is certainly an important aspect of legal convergence. However, the panoply of practical questions surrounding the introduction of the euro is also important. Mrs Torres Marques has quite rightly pointed out that the first people to notice that something has changed, that they are living in 'Euro-Land' , will be tourists. As the Subcommittee on Monetary Affairs' hearing demonstrated, that it why it is so important for us to explain that the advent of the euro will cut costs, and this will in turn result in savings for people travelling in the European Union. We know because of things like the International Tourism Fair that Europeans are especially fond of travel. Not only is travel a growth sector, it will also give a great many people their first experience of the euro and monetary union.
However, all the other practical things involved in introducing the euro are also important, and it is therefore our duty as a European Parliament to express our regret that neither our citizens nor our small and medium-sized businesses have been given adequate preparation or information. The European Parliament must appeal not only to the European institutions to prepare people and SMEs for the euro - national governments and administrations also need to play their part. This is fundamental, as we cannot prepare ourselves without information. Consumer protection also has to play a greater part in the run-up to monetary union. I am therefore specifically requesting, and not for the first time, that there should be a period of dual pricing, that there should be no conversion costs, and that the transition period should be as short as possible, so as to minimize the burden on both companies and ordinary citizens.
SMEs particularly need help, because the euro will enable them to take full advantage of the internal market for the first time. If this is to happen, the authorities absolutely must play a more positive and constructive role, and do what the European Parliament has specifically requested, and lead the way in introducing the euro, even if finance ministers have agreed to delay conversion in public administration until 1 January 2002. We need cooperation from public authorities at local, regional and national level, and I particularly want to see the tax authorities converting to the euro!
Mr President, in exactly 297 days the euro will be introduced in the countries taking part in monetary union. It is still just a little too far away to tell children it will be another so many nights' sleep before conversion. But for grown-up administrators it is high time to decide on the practical aspects of the euro. This, in any case, is what the man and the woman in the street expect of their government. They want clear answers to their questions, also the questions on the tiniest detail as to how it will all work, and they want a workable method without burdens and costs which could be avoided.
The Arroni report has therefore arrived not a moment too soon, and it is this report I will be discussing on behalf of my Group. The rapporteur has done an excellent job, and we would like to offer him our congratulations. The report dwells not only on the obvious aspects, such as information programmes and costs, but it rightly draws attention to the weaker sections of society. We believe that the introduction of the euro will only be successful if the disabled, the very old and the poor are able to change over to the euro without running into problems. What must be avoided at all costs is that the introduction of the euro leads to a reinforcement of division within our society.
As far as the display of dual prices is concerned, Mr President, I am glad to note that the report is on the same wavelength as the Commission. During the round table discussion to which the rapporteur referred, the Commission stated clearly that it is not a priori in favour of statutory regulations on dual pricing. Our Group fully agrees with this. Dual pricing can be useful for information purposes, but it is merely one of the many alternatives. We must ensure the consumer does not drown in a sea of information, and we should avoid forcing the retailer and the service provider to make one-off investments which will only be of use for a limited period. It would be much better to leave the price display options - which are by definition temporary - to the market and the creativity of the people involved. If the information the retailer gives to his customers is not clear enough, he will be the first to feel the consequences. As spokesperson for the Group of the European People's Party on this matter, I also think we should have sufficient confidence in the market and the laws of competition, particularly during the first phase. Statutory regulations will only be useful if and on condition that it is determined that optional dual pricing does not lead to the hoped-for result. We are therefore not able to support the amendments proposing that dual price display be laid down in a regulation.
Another practical aspect of the introduction of the euro is the effective changeover from the relevant national coins and notes to the euro. There is a lot of disagreement on this issue, and a new debate is being held between those in favour of statutory regulation and those in favour of codes of conduct and voluntary arrangements. Here the Commission has also nailed its colours to the mast and has shown itself in favour of codes of good conduct. My group agrees, on condition that in these codes the guiding principle should be that there is no cost attached to compulsory conversion.
Mr President, I would like to draw your attention to one further aspect. The banks are considering charging small shopkeepers for converting large quantities of coins. This is not acceptable. The small shopkeeper will be asked to play an important role in the changeover process. The fact that this is expected of him should be enough. We simply think it would be too much if the banks were to make him pay for the kind of work they provide for free to a private client.
In conclusion, may I perhaps suggest a short transitional period and, during this period, a sharing out of the cost benefit resulting from the fact that exchange rates will have disappeared during the changeover. Obviously, these paragraphs meet with my Group's approval.
Mr President, from our understanding of what the rapporteurs have said, the euro is a small, peaceful, end-of-century revolution, which in practice will obviously change our entire modus operandi, whether as businesses or as consumers. But behind every revolution lie the specific psychological aspects.
The great problem we will have to face in the next few years, particularly in the six months of coexistence between national currency and single currency, will be that of making businesses and the public understand that the euro is a means of building Europe - and a strictly economic means. We are hoping for an economic and social Europe, but at the moment the euro is the fundamental means of making people understand that Europe can be built with something that the citizens can actually touch, see and find in their pockets. Then, as the rapporteurs rightly said, there will be financial involvement on the part of the banks. However, the banks have broad shoulders and are organized to send us, as from 1 January, a statement in national currency and in single currency at the same time. The banks are organized with a computer system they have been using for some time, while the real problem of the euro is that of calmly getting it to the citizens as consumers.
The commercial system, in particular, will perform this arduous task. The citizen, as consumer, will go into a bar, a shop, a supermarket, a restaurant or a travel agency and pay in national currency. He will receive the change in euros and it will be there that he actually meets the single currency. There he will find an operator, a small businessman, a cashier or an assistant who is familiar with the single currency system because, otherwise, the effect on us will be terrible psychologically. A confused consumer, or a small businessman confused over the commercial system when purchases are being made, will cause purchases themselves to slow down - a fall in psychological consumption that, at the moment, is precisely what we do not want. There is already a fall in physiological consumption in this continent, and if we add the psychological consequences of a fall in consumption owing to the uncertainty of purchases, we will create problems that are not easy to resolve.
We should therefore take measures with regard to both information and training. Information should obviously be aimed at the public, training should be professional and aimed at different categories, particularly traders. By trade I mean commerce, tourism and services, in other words the tertiary market, the market that will physically meet the single currency.
French colleagues will recall that in their country, 30 years on, the elderly are still today thinking in terms of old francs and new francs. Thirty years ago, two zeros were simply wiped off, and still today they talk in terms of old francs. Just think of multiplying the euro by a different figure in each of the 15 Member States when it becomes real currency, on 1 January 2002. By that date, it will be essential to have carried out this information and training action jointly, and to ensure that the three market components work together - namely industry, commercial distribution and, above all, the sector forming the vertex of this triangle, the consumers.
Mr President, ladies and gentlemen, this debate is really very important, in the sense that it offers us various practical prospects for the application of the euro process. We are no longer talking about its chances or viability, because the predictions are that in May a very broad and stable group of Member States will be members of monetary union. Instead, we are talking about specific matters, and the three reports (by Mr Arroni, Mrs Torres Marques and Mr Wolf) deal with specific aspects of its application.
I think we must stress the need for a major effort to inform the public and small and medium-sized enterprises, to promote awareness within consumers' associations, and to structure the preparations as well as can possibly be done in the two key areas which have been mentioned here: the financial area and the commercial area. Also, we must not forget that the European Commission needs to step up its support for small and medium-sized enterprises. That support has been developed over many years and will be strengthened by economic and monetary union.
It is perhaps in the area of tourism that monetary union will first be noticed, because of the facilities it will provide. Also, the fact that there will no longer be any differences in exchange or currency within the European Union will have positive effects on the sector. There is also a more technical but equally important matter, which Mr Wolf spoke about: namely, accountability - in other words, the real transparency which should characterize this whole process, both at the level of Member States' national central banks and at the level of the European System of Central Banks and the European Central Bank.
Mr President, I take this opportunity to extend a warm greeting to you. Mr President, ladies and gentlemen, these reports are paving the way for the post-euro period. The subjects they discuss are so important, and time so limited, that I must be all the more selective and succinct in my remarks. The tourism sector accounts for a sizeable share of the economies of some Member States. To the complexity of that sector, with intricate upstream and downstream links, is added the complexity of the different situations existing in individual Member States. This complex complexity (if I may put it like that) is not reflected in Mrs Torres Marques' report, which I consider to be excessively optimistic and, if I may be so bold, excessively monochrome - that is, rose-tinted - imbued as it is with the author's unshakeable faith in European construction as it is currently proceeding.
Tourism, and some individual tourists, will no doubt receive debatable advantages from the introduction of the euro. However, we cannot but doubt that there will be nothing but benefits and the benefited. Some tourists and, more particularly, some types of tourism, will experience increased difficulties with the emergence of a single currency designed to be strong, losing the ability to use the instruments and mechanisms they have employed in the past. It is true that such instruments have not always been applied to best effect. But if we deprive people of those instruments they have won but used wrongly, we will all end up empty-handed - and without coins, banking systems and financial policies.
In the virtual reality of a single, strong currency, shared by countries with different tourism policies, whether complementary or competitive, we cannot ignore or underestimate the tendency for tourism flows to switch to destinations outside Europe, which make themselves more competitive through measures based on exchange-rate policy.
For our part, for these and other reasons, we thank Mrs Torres Marques for her work but have serious reservations regarding her optimism, her "tourism at the service of the euro' position, and her appeal for the creation of a European policy for tourism or, more accurately, for the modes of tourism that coexist within the confines of the European Union.
Finally, I cannot end without briefly referring to Mr Wolf's report, if only to express my satisfaction on reading his explanatory statement in which he lists real problems in a balanced, thoughtful manner which counters a climate of intransigent, blinkered thinking and direction. Since I cannot at this time say what I think is necessary and right on this subject, I will reserve a number of comments on this report for an explanation of vote.
Mr President, this spring the European Parliament is to conduct a very important debate on the democratic monitoring of the European Central Bank. It will certainly be a noteworthy occasion, as we will soon be going over Mrs Randzio-Plath's report, which the Green Group in the European Parliament fervently supports.
Today we are discussing how national central banks and national political institutions can get involved in the democratic monitoring of a central bank and a central bank system. This is a subject which has, up till now, been given scanty attention, but now Mr Wolf has produced a very interesting report on the subject. He says that given the unfortunate absence of any common economic policy in the Union, the role of the central bank is a vital one as, in a way, it will have to use a certain kind of economic wisdom when taking decisions on funding.
The European Monetary Institute has completed a report on how compatible the various national laws on finance are with the Maastricht Treaty. We are of the same opinion as the rapporteur that the EMI is too much concerned with emphasizing the independence of national central banks from national political institutions. We believe it is essential that individual country's parliaments and governments alike maintain links with a system which aims to create a stable currency and stable prices for Europe. But, as the rapporteur remarked, price stability is not a neutral concept. There has been no mention of what level of inflation would be harmful to the economy. In this respect, the EMI should certainly not go it alone in debating this matter.
It is neither sensible nor proper that the European Monetary Institute should condemn certain national laws as incompatible with a central bank system. I shall give an example of this, the same one that the rapporteur also remarked on. The EMI is judgemental about Finland's central bank law which states that the President of the country can fire the managing director or any other member of the management if these prove to be unsuitable. It is our belief that this must be allowed to continue. The European Union is not one homogenous economic area: there is a lot of variation contained within it and that is why, when it comes to a central bank system, the national voice must be heard.
Mr President, ladies and gentlemen, first of all I would like to say that our Group agrees with the reports by Mrs Torres Marques and Mr Arroni, and we fully support the direction they take.
However, Mr Wolf's report calls for a number of comments. The rapporteur in fact allows himself to give a criticism of the EMI report on different levels. We would like to point out at the outset that we believe the EMI is perfectly within its remit when it attempts to identify the clauses in national legislation which appear to be incompatible with the requirements of the Treaty on European Union, and that, even if it does challenge this Treaty and all those which have gone before it, it would not be a question of leaving to the political bodies of the Union the task of interpreting and defining the demands and objectives of the Treaty.
Basically, as regards the functioning of the ESCB, Mr Wolf stresses the demands for transparency and information, which we think are in fact necessary to gain the confidence of the citizens of the Union in the way their currency is managed. We share Mr Wolf's concern to prevent the ESCB becoming an ivory tower cut off from its institutional environment and public opinion. To ensure that the central banks have adequate information, they need in particular to be able to listen to the representatives of governments or national parliaments. It is also essential that the ECB presents and explains to the democratic institutions of the Union, and to the public in general, the decisions taken in carrying out its duty. But we believe these demands for transparency and information must not on any account compromise the independence of the ESCB, be it the independence of its members or that of the decisions it takes.
We believe in this necessary independence, not through any anti-Keynesian convictions, but as a result of our European conviction. This conviction leads us to the opinion that it would be dangerous to relaunch the debate on the possible role of the monetary instrument in the implementation of national economic policies. In the Treaty on European Union, the Member States renounced the use of this sort of tool. For some this was for economic reasons, and for everyone the fundamental reason was political. Whatever the economic preferences of individual countries, it is clear that the choice of a single currency for Europe implies that it evades any national political pressure or manipulation, either directly or indirectly, even if this produces tension between the countries, which could be fatal for the European Union. There can be no single currency unless it is an independent currency. This is the true general consensus which Mr Wolf wishes for elsewhere. From that point on, we cannot follow him; for example, when he reproaches the EMI for considering incompatible with the treaty any legislative clause in which a central bank must take into account the economic policy of the government when implementing its own monetary policy.
Of course, the independence of the ESCB would not mean that the democratic institutions of Europe were impotent. That is why we feel it is urgent to define, alongside the single currency, other means of joint economic action, and those other means would be in the hands of the democratic institutions of the Union, and called the European budget, European tax and European structural policy.
Mr President, ladies and gentlemen, in both the communication from the Commission and Mr Arroni's report, the players in economic life have been called on not to moderate their efforts, but are we taking them into consideration other than to ask them to accept the euro, or in other words, to ensure the euro gets the best possible welcome?
In reading these reports it is thus clear that the rapporteur and the Commission constantly vacillate between uncertainty and contradictions. First and foremost physical persons are targeted, and at the forefront of these are those particularly exposed categories for whom the entry into force of the euro means the addition from now on of new problems to already considerable difficulties. The report states that these categories require particular attention, but what specific solutions can be proposed to deal with their practical problems? In the light of the exponential increase since 1996 of the costs of media promotion of the euro, which are becoming extremely high, how much will this promotion finally cost for Europe, for the Member States and for each citizen?
Despite the investment of considerable sums of money, the citizen as consumer risks being the victim of permanent confusion. Mr Arroni recommends a transition period which is as short as possible, unlike the consumer associations which envisage that a short transitory period would mean total confusion for the most vulnerable clients. So, which of the options should be chosen: a short transition period which would cost less but create errors and confusion; or a long transition period - we should remember that it could be up to six months - which would allow better understanding thanks to a smooth adaptation, but where the high cost will lead to an increase in consumer prices.
In terms of the second category of economic players - companies and tradesmen - if two incomes can be difficult to manage for a housewife, what about traders and others who will have to maintain two accounts systems and two cash funds, who needed no increase in the burden of management? On the other hand, although Mr Arroni is proposing to take steps to help SMEs, at the same time he wants to make dual pricing obligatory, under the false pretext of bringing competitive advantage to traders. And if it is a matter of wanting to help companies, it turns out that the first possible aid - tax aid in the form of deductiblity of VAT on expenses generated by the changeover to the euro - has already been denied them.
To sum up, I think the Commission, supported by the Arroni report is currently navigating visually.
Mr President, ladies and gentlemen, the Arroni report does not present new ideas, but requires some comment.
How can we talk of confidence when the whole European monetary structure is built on lies, at least lies of omission? The name of the currency has been changed in violation of the treaties which clearly named it "ECU' . Our colleague, Mr Berthu, has rightly tabled an appeal with the Court of Justice against this untimely change.
No-one, neither the Council nor the Commission, much less the European Parliament, has risked the task of trying to evaluate the practical cost of changing over to the euro and to figure out the macro-economics of the move. Of course, no-one can hide the fact that there will be a cost. The report only mentions this once to say, in passing, that it should be minimal. In reality it will be the citizens who pay the hundreds of millions of francs, marks or lira for dual accounting, dual pricing, and the constant conversion between the euro and the national currency which will be required for three years. They will pay through increases in retail prices and bank charges.
As an aside, everyone is very careful not to mention the consequences for individual savings, especially in France. All administered savings, savings bank books and building society savings plans are set to disappear. People content themselves with constantly trotting out the false old adages of the European structure: "without the single currency, the single market does not work; without the single market, we will have a crisis and war' and then the next logical argument: "without a single European state and integral unification of legislation, the single currency will not work' . The single currency is not an economic necessity but a political wish. Everyone knows that but many people pretend not to realize it.
Our technocrats are not evaluating very well the psychological consequences of the monetary upheaval they are proposing. We can inform the public as much as we want, but currency brings about scales of value which it is very hard to get rid of. For example in France, almost forty years after the new franc was brought in, television journalists would still rather refer to billions of centimes than hundreds of millions of francs, to stress the enormity of the sum. Old people, and some not so old, continue to convert everything into old francs, because in this form they can better understand relative values.
Mr President, I believe the euro will electrify Europe, and these three reports demonstrate why. In the case of the Wolf report on the legal convergence of national central banks and their relation to the ECB, the essential point is to ensure the transparency and democratic accountability of the ECB and its relations with the national banks. Such democratic exposure is not at odds with ensuring the functional independence of the ECB; such ideas are complementary. In this regard it is pertinent to mention Mr Wolf's reference to the UK's Bank of England where, under the new Labour Government, the bank's independence and public accountability have both been strengthened.
In the case of the Arroni report on the practical aspects of the euro, there is common agreement on most items, including the need to encourage Member States to publish changeover plans and, more excitingly, to publish the euro designs of the national face of coins. Where I part company with the rapporteur is in my belief that we will need European action to ensure that banks do not pass on to customers conversion costs in stage 3 of EMU. A code of conduct might not suffice.
Finally, regarding tourism, I should like to congratulate all the rapporteurs, and especially Mrs Torres Marques for her report. Tourism is Europe's and the world's biggest industry, yet here in Europe we have lost 10 % of market share since 1960. Tourism is classically an industry of the single market. The advent of the euro will be a tremendous supply-side fillip to that market, and to tourism in particular.
I believe there will be three sets of winners as a result of introducing the euro. First, all those who work within the industry. Not only will the euro generate more jobs, it will bring transparency to wages and salaries, which in turn will be improved.
Secondly, tourists - the consumers. Instead of giving away their hard-earned money to the money-changers at airports or ports, they will keep more of their holiday money to spend after window-shopping, made easier by the transparency of costs. This will make comparison of retail goods in shops easier and consequently, increase competition.
Finally, entrepreneurs in the travel and tourism industry will make Europe's top industry more competitive, as the transparency of the euro will drive down costs. In addition, they will invest and expand in the industry because low inflation will breed lower costs of money. Remember this: the European Tour Operators Association reckoned that 3 % more American tourists were liable to choose Europe as their holiday destination because of the euro.
To conclude, tourism and tourists will be the shock-troops of the euro, bringing the benefits of the euro immediately to the attention of all Europe's citizens.
Mr President, one of the previous speakers mentioned the costs we will face in changing over to the euro. However, we must not forget the costs incurred now because the euro does not yet exist. For example, if I were to take my family on holiday to Spain today, I would have to travel through Germany, Italy and France, and get five currencies to pay for food, drink, petrol and hotel bills. That means going to the bank in my own country and getting the five different currencies. Often, you cannot get them straight away, they have to be ordered. This creates a lot of work for the bank, as various employees have to deal with it, and the currencies have to be kept on the spot and be readily available.
The total cost of all this for tourists is enormous. Tourists pay an average of 3 to 4 % in commission and other charges alone, money that could well be spent on something more sensible, such as a slightly longer holiday. But my figure of 3 to 4 % is just an average. There are also extremes, of course. For example, last year my daughter put 100 Austrian schillings in a money changing machine in Jesolo and got 9 600 lire. When we were back in Austria I gave her back the money, and even rounded it up to 10 000 lire, and she got just 50 schillings back in Austria. That means she lost 50 % of the value just by changing it and changing it back once! I am sure that this is an extreme case, but when you consider that just changing back and forth once can involve amounts of this order, you will soon realise how much is at stake when millions of tourists are changing money.
Not only that, but there is also an exchange rate risk for tourists. Parities can change during a holiday, and people booking well in advance are even more likely to be hit. We even know that patterns of tourism follow exchange rate movements, so that tourism in Italy is rocketing, while it is falling in Austria and in France. So tourism is plagued by uncertainty. We have to struggle with these and related problems every day.
We must resolve the currency situation for tourists, and there are international implications as well. Tourists travelling to Europe want clear price comparisons. They need to know how to convert. Of course a lot of tourists have enormous difficulties with conversions. We often find that a product's value is not immediately obvious when we have to convert to and fro.
It is also necessary to standardize VAT regimes. I often find it very hard to grasp when I can reclaim my VAT, how much VAT I pay here, in short exactly how the whole thing works. Lastly, duty free is another area affected by these regulations. Tourists want clear arrangements so that they can travel simply and without too much hassle.
We are well aware - and this is particularly important for Europe - that we do not just have tourism inside Europe, but also beyond. We have about 60 % of the world market in tourism, so we are a real competitive force in this sector, and this represents an enormous opportunity for us.
Mr President, after the Madrid Summit, at which the date for the introduction of the euro bank notes and coins was fixed, the Commission took a number of initiatives to speed up the necessary preparatory work for both the public and private sectors. It is evident today - and I must add that this is to be welcomed - that most sectors of the economy have begun to prepare for the changeover to the single currency. However, it must be pointed out - and this is the purpose of Mr Arroni's excellent report - that more information needs to be made available on the practical arrangements put in place in the different sectors of the economy. We need to identify the areas where decisions have not yet been taken and to know what level of harmonization is desirable. Initially we need to know which areas should be dealt with at national level and which at European level.
Among the priorities for the Member States was the need to ensure that they presented their transition plans before the end of 1997. This included the requirement to make known their position on the statement of public accounting, reporting and tax declarations in euros. Decisions on redemptions of existing debt were to have been taken before the end of 1997. The Commission should inform us whether or not the various deadlines set for the end of 1997 in its communication have been met and fully respected.
As regards the practical aspects of the introduction of the euro for those who are going to use the single currency on a daily basis, I want to underline the need for information on the changeover to be targeted on all users, just as it already is on small and medium-sized enterprises. This is the biggest single economic event in European history, and it would be a disaster if it were allowed to fail because of an information deficit.
As regards dual pricing during the changeover period, we need to keep our options open. The small and medium-sized businesses should be assisted in their efforts to provide dual pricing. The proposals made by Mr Arroni in relation to fraud and adapting the information technology sector to the euro are a step in the right direction. This also applies to the need for continual assessment of how small and medium-sized companies, including small shopkeepers, are coping with the introduction of the euro.
Finally, it is accepted by all that the euro must be consumer-friendly if it is to be successful. As Mr Arroni says, the Member States must show particular concern for vulnerable social groups in our society, such as the elderly, the visually impaired, the disabled and the low-income groups, with a view to ensuring that the coins and particularly the notes are user-friendly for them. I say this as an Irish Member because we in Ireland have practical knowledge and experience of this because of the changeover to decimalization, when prices in our country increased. Schools should be closely involved in pilot projects regarding the introduction of the euro, particularly at the early stage.
Mr President, here we are facing what has been described as the biggest challenge, the biggest economic event, and here am I, a reluctant Member of a Member State called the UK, unable to be other than an onlooker instead of a participant. I feel rather like the child in the Pied Piper story whose progress was so slow, who could not keep up with the other children and did not enter the promised land.
I wish that we had another report before us today to tell us what is going to be the relationship in practical terms between the Ins and the Outs. My mind boggles when I think about it. There is irony in the fact that the UK presidency will be in the hot seat when the decision is made as to who will be in and who will not, yet the UK is staying outside. I say to the UK Government that it would be better to board the train at the beginning of the journey than to clamber on later. The latter option might be very difficult.
I am disappointed that the Council is not represented here today for this big debate. Perhaps it is too embarrassed. The attitude of the Chancellor of the Exchequer, Gordon Brown, to this matter was described as if he were proposing marriage but putting off the event for five years and saying that there would be conditions but not saying what they would be. That is a ludicrous position. The other main British party's position is no better. Its leader has closed the door, despite the fact that many of the Conservative Members here are rather pro-Europe.
My party and my country are pro-Europe on the whole. A Eurosceptic north of the Scottish border is quite a rare bird. When I go around speaking about the euro - sadly, as an onlooker - I find enormous support from business, exporters, industry and potential tourists. I welcome all that has been said about the vulnerability of small businesses and I wonder if the UK is going to introduce any measures to ameliorate their situation.
Tourism is still the sleeping giant industry of Europe. Inter-state tourism could be much larger. Recently I addressed a conference of the heads of youth hostel associations for the whole of Europe, outside as well as within the Union. They are all in favour of the euro and see it making a tremendous improvement in the lot of their type of tourist, who is relatively poor. Tourists will be the first to have this magnificent experience, an experience which I believe will weld us together - at least those fortunate enough to be in the system - and make us true Europeans, when the money in our pockets is the same as we cross the borders. I applaud Ireland's performance as a tiger economy and its determination to enter monetary union. In conclusion, this is a magnificent piece of European history. I am very sad that I belong to a Member State that is keeping me out.
Mr President, one section of the Commission communication on the practical aspects of the introduction of the euro is devoted to the preparation of coins, but nothing is said about notes. So I would like to return to this question which the institutions are trying to pass off in silence, and where I have so far had no response to my many requests.
Basically, the Council has decided that future coins will have one European side and one national side - but nothing of the sort for notes. An obscure decision by the European Monetary Institute, wrongly applied from article 109 F, states that the notes will not display any distinctive national sign. So the Council seems to have chosen to discard this issue which is not at all technical, but which calls into question some very important principles, and leave it up to the officials at the EMI.
Ladies and gentlemen, this House has been very concerned in recent times about the lack of democratic control in monetary union and we are going to discuss this during our next part-session. Well, here we have an excellent example of this lack of democracy. We must act now, for if we do not our protests will not sound sincere. The question of having a national symbol on one side of euro notes raises a number of points of principle. It is a question of whether or not we want an undifferentiated monetary union, or a monetary union which recognizes national identities. It is also a question of whether, at a later date, if there is a serious crisis, we will accept a country's departure with equanimity, or if we will seek to keep it forever within monetary union, even against its will, and even despite the conflicts this would inevitably cause. In this regard too, we must prepare ourselves for a serious problem of democracy.
That is why the Group of Independents for a Europe of Nations thinks the Council should accept its responsibilities, make use of the powers it holds pursuant to Article 109 L.4, and decide that euro notes will have a national side.
Mr President, on behalf of the National Alliance, I would like to congratulate the three rapporteurs for their truly excellent work. The achievement of monetary union and the introduction of the euro as a single currency is one of the most important steps forward along the road to Europe, and tourism is undoubtedly one of the sectors most concerned by the imminent change.
Tourists, including anyone travelling in European territory for any reason, will no longer have to change their currency and so will not bear the useless charges connected with it. They will certainly have a more stable currency and a greater transparency of prices for goods and services purchased in their own countries from abroad.
Along with these individual advantages for the customer, there are advantages for tour operators, agencies, and everything produced by the tourist sector, certainly facilitated by the ordinary financial management of their business. The point I wish to make is that, although these advantages may be obtained, we need to draw up and duly implement a preliminary strategy for this change, for the euro to have the desired effects right from the outset. I therefore agree with Mrs Torres Marques when she insists in her report on the need for the national governments to begin a joint action to promote and spread the euro within their respective countries. Some examples of early widespread measures to increase awareness are already present in Europe, but we need these operations to be intensified and real simulations of the use of the new currency to be made, both by consumers and by businesses operating in the tourist sector, with adequate information and training for staff and a due adaptation of the computer support to the new financial management. These actions are all the more important in those less developed regions of Europe, where the tourist sector is often an economic lever of fundamental significance, where the lack of a timely and effective preliminary strategy for the euro could involve the loss of competitiveness on European markets, with undoubted negative repercussions on the respective local economies.
I am therefore concentrating not so much on the large tourist centres, which certainly have the necessary infrastructure to control the change, but on the small countries of Europe, rich in culture and tradition, in which the interest of the average tourist is tending to increase. It is these countries that have to find adequate support, and to which particular attention should be paid, with appropriate structures to handle the change with a reduction in costs.
We should not hide the fact that we are proceeding in a random fashion. There is no single strategy: if we proceed in a random fashion, the costs will increase and there is the risk that consumers will then bear the brunt of them. Those who, like me, have experience of the reality of public administration management are well aware of the need for a preliminary and timely strategy for the transition to the euro. The new currency should provide the local authorities in particular, and the community in general, with an opportunity for growth and development. For this purpose, we could perform a sample analysis of the European public authorities, taking care not to choose just the medium-sized to large municipalities, but also introducing into the survey the small municipalities whose requirements are different but no less important.
To conclude, conducting a pilot project involving several European municipalities could lead to the creation of a real network of cooperation, with the possibility of extending the results of the analysis to other municipalities which are not the specific subject of a study.
Mr President, Commissioner, ladies and gentlemen, today's joint debate on the euro based on reports by Mrs Torres Marques, Mr Arroni and Mr Wolf is particularly important in that we are only a few weeks away from the famous weekend of 1 May.
Of course, I agree completely with the report and conclusions by Mrs Torres Marques. Like her, I think the impact of the euro on the Union will be beneficial, not only for tourists coming from outside into Europe, but also for tourism within the Community. I also agree that it seems urgent to put in place programmes which would allow the completion of information on the euro for companies and staff in the tourism sector. The sooner they are ready, the sooner they will benefit from the effect of the euro.
As regards the Arroni report, I recall that following our profitable debate in January, we voted together for measures to facilitate the transition from national currency to the euro. Today Mr Arroni has submitted a proposal concerning the optional nature of dual pricing, which I feel runs the risk of causing problems for the so-called vulnerable social groups. On the subject of conversion charges, I cannot help noticing a certain amount of backing down compared with the text produced by our colleague Mr Pérez Royo. Of course, in my capacity as rapporteur on industrial competitiveness, I can understand the concern of my colleague to preserve small and medium-sized enterprises. So we must identify specific measures in this regard to minimize as far as possible the cost of their changeover to the euro, but it is not a question of abandoning consumers.
Finally, on the subject of Mr Wolf's report on convergence, although I can relate to his views on the fact that achieving the euro implies economic convergence and compatibility between legislation, the central banks and the European Central Bank, I must again voice my opposition to certain ideas which smack of excessive liberalism.
The role of the Central European Bank and the central banks cannot be absolute, not more so than their powers. Setting up a dialogue between these economic bodies and political powers is the least we could do before very quickly constructing that political Europe which is the only guarantee of democracy and the voice of the people.
To conclude, I would repeat that, for me, the euro is a great hope both in economic and employment terms, and above all, an excellent motor for European citizenship. There are three conditions for this: it should not be another motor for unbridled liberalism; the public should be informed better and more quickly; and consumers should be the first to benefit.
Mr President, Mr Wolf's report on legal convergence has changed considerably as a result of the votes held in the Committee on Economic and Monetary Affairs and Industrial Policy. The original report was unacceptable to the Group of the European People's Party, because it threw doubt on the independence of the European Central Bank. Apart from the odd paragraph, my group can now live with the report. It rightly appeals to Member States to bring their banking laws into line with the rules of the European System of Central Banks which will be in force from July. It also rightly says that the presidents of national central banks can choose to explain their monetary policy to their national parliaments. The Dutch Central Bank has already decided to favour this option. The rapporteur submitted one other amendment to the part-session, and the Group of the European People's Party can live with that.
The Arroni report shows in a very balanced way what our attitude should be towards dual pricing. Mrs Thyssen already pointed out that small and medium-sized enterprises should use their creativity. They will not want to keep their customers in the dark. That would cost them sales. This Parliament has its hands full, in rather a schizophrenic way I should say, with SMEs and the jobs they create. On the one hand we smother small firms in words. This morning, once again, everyone is saying how important it is that we keep an eye on SMEs.
Yet, during a vote on consumer goods later this week, we will try to crush SMEs by introducing legislation which is so onesidedly on the side of the consumer that it will be difficult for SMEs to make a living. It would be good if we in this Parliament were to try and find some balance between what we say and what we do. In answer to a written question, in which I asked the Commissioner whether the idea was really that you would be able to pay for your cup of coffee in guilders and in euros, he replied that this was a matter for national authorities to decide.
Surely it cannot be that difficult to make recommendations to the Member States on how we might handle the period during which the euro has to be introduced with a little more creatively and ease, during a time when SMEs will experience enormous problems as a result of something they did not ask for. Surely it cannot be that difficult to set up conversion points, so that the shopkeeper does not have to deal with actual conversion, and so that the consumer can get rid of his guilders, pesetas, or whatever, and can go into the shop with euros. These sorts of things are not that difficult to organize. If we really want to do something for small and medium-sized enterprises we should urge the Member States - and yes, I fully agree with Mrs de Rose - to set up fiscal measures which will ensure that some of the costs incurred by businesses which do not themselves export will be met.
I would like to say a word about tourism. Let us not promise each other any golden dreams as far as tourism is concerned. The report by Mrs Torres Marques is good, but the panegyrics on what the euro will bring to tourism reminds me of the paradise on earth we were promised when we started to introduce the internal market. We were brought down to earth. We should not burden the euro with unrealistic expectations with regard to tourism.
Mr President, I will concern myself simply with the report by Mrs Torres Marques, which deals with the effects of the euro on the tourist industry. I do not intend to talk about what was discussed so positively in this report. I will mention however two points which were regarded as negative but which, in my view, were not sufficiently analysed and to which, ladies and gentlemen, no answers have been given.
The first concerns the need to create information programmes for those who work in tourism, and also convergence programmes for small and medium-sized tourist enterprises. The question I would like to put, Mr Commissioner, ladies and gentlemen, is: where will the money come from? I remind you that not long ago, in this Chamber, we voted on a budget in which expenditure on tourism was drastically reduced, despite the attempts of several of us on the Committee on Budgets.
So can you tell me where the money will come from to cover the necessary conversion costs? If not, we are simply indulging in wishful thinking without submitting any concrete proposals.
The second point concerns those small and medium-sized enterprises which are located in regions close to the euro zone but which will not be in the euro. In a question I put to the European Commission, I estimated on the basis of what I had read in the newspapers that each such SME needed approximately ECU 100 000 in order to carry out its conversion procedure. Could you please tell me if the Interreg programme is able to cover this expenditure? Because if there is no money in this case, I regret to say that I am not at all optimistic about whether the euro will have positive repercussions for the tourist industry, especially for the SMEs which make up 90 % of this industry.
Mr President, ladies and gentlemen, on behalf of my group I would like to speak mainly about Mr Wolf's report. It is our firm belief that the Central Bank should be as independent as possible, and that means complete independence, both for the bank and its president. That does not mean we are not strongly in favour of transparent decision-making processes, nor do we think the bank will exist in a kind of laboratory situation, determining its policy in some kind of 'clean' mechanism. We assume it will do this through dialogue with the entire social framework which is jointly responsible for such processes.
Mr President, some Members of this Parliament keep wanting to link issues relating to social disadvantage to the euro. Our group believes that these are matters which should be dealt with separately. All the same, both the Member States and the European Union have a responsibility to talk about policy competition after the introduction of the euro. In our opinion, this means we will have to strive towards a certain degree of convergence both in the field of taxation, and in employment and social security. We will also have to determine which issues we leave as subsidiary and which ones we come to a unified joint approach on. That is extremely important for the success of the euro in the long term, and for placing Europe on the world map.
Mr President, the advent of the single currency will certainly create many changes and, at times, not for the better. I still believe we are going forward into the unknown with undue haste and without clear knowledge of the longterm effect.
I listen with concern to those who are driving relentlessly towards the creation of the single currency in their own Member States, regardless of the views of their electorate. Some of the countries which are striving to join the first wave will be in for more than a mild shock. I would be grateful if someone could answer me one question: if countries that meet the Maastricht criteria become members in the first wave, will some of these countries then turn around and demand Objective 1 status? Surely these two positions are totally incompatible?
I wish to refer to one problem I can see looming on the horizon between Member States which enter in the first wave and those which remain outside. My own part of the European Union, Northern Ireland, is the only part of the United Kingdom which has a land frontier with another Member State, and the fluctuation between the pound and the punt has caused extreme difficulties on both sides of the border on many occasions over a long period - sometimes one way and sometimes the other. I would certainly ask that this should not be allowed to spell disaster for business and agriculture in both jurisdictions.
At present we can do nothing to improve the situation. But can we be assured that unfair trading advantage will receive consideration and equality will be ensured within the European Union?
Mr President, today we are discussing practical safeguards involved in introducing the euro, which means we also need to address the protection of consumers' rights. Dual pricing during the transition period is an absolute must, and should not be optional as envisaged in the report. Businesses' concern to have as much leeway as possible with labelling should not mean that consumer interests are pushed to one side. By ensuring transparency, dual pricing can reassure consumers during a period of uncertainty.
Dual pricing can even give businesses a competitive advantage, if it means they can gain consumers' confidence. Even if the European Banking Association and the European Savings Banks Group recently agreed not to pass conversion costs on to their customers, we must watch that this promise is honoured. If you read the text carefully, you will in fact see that the banking associations are only talking about ensuring a smooth and fair changeover for customers. So the message is not really that the changeover will be cost-free for consumers.
I therefore welcome a code of behaviour for the banking and finance sector. I was struck by the rapporteur's statement that special tax treatment for investment in connection with the introduction of the euro could lead to distortions in competition within a given sector or in relation to other sectors. I say this because just a few days ago, I was reading in an Austrian newspaper about precisely that point being made by an Austrian bank. I therefore think it is important to demand equal rights for all, to coin a phrase. But it will also be up to Member States' legislatures to safeguard this.
Mr President, can I start by congratulating the rapporteurs Arroni, Torres Marques and Wolf on three excellent reports dealing in great detail with the euro.
To date we have been very much concerned with technical questions such as budgets and convergence. It is very important that we deal with the practical aspects of the introduction. In particular the preparation for citizens and companies is essential. If they wish to continue to trade in the single market, SMEs need to make the conversion very quickly so that their software can handle the euro. That is even true for countries that have not indicated that they wish to go to stage 3 of economic and monetary union.
In the UK the previous Tory government cast a great deal of doubt on whether or not the euro would actually happen. Many sceptics said that if the euro happens it may end in tears. That has led to many small and medium-sized enterprises not having made the preparation required. Many of those enterprises trade internationally and will have to deal with the euro as a foreign currency.
I agree to some extent with a code of conduct on the conversion costs. I do not believe that the conversion costs, certainly as far as banks are concerned, should be passed on to the consumer directly because from 1 January 1999 the euro will only actually exist in electronic form. This essentially means that there will be no physical costs of actually exchanging currencies, notes and coins, for other currencies. All that will need to change is what happens anyway with banking institutions: an extra currency needs to be added to the list of currencies that the banking system deals with. At the same time eleven currencies will be wiped out so I would guess that actually simplifies matters.
I therefore ask what cost? The costs will be significant after the notes and coins are introduced, not before. SMEs will have costs but there is a level playing field across the European Union. Therefore I do not see any competitive disadvantage as far as any companies are concerned because all companies will have to make the same changes.
For tourism it is extremely important that the euro is introduced. I say that coming from a constituency which is very dependent on tourism. My constituency stretches from the Blackpool coast through the Ribble Valley into the Pendle Hills. With tourism now accounting for something like 20 % of economic activity across the European Union, either directly or indirectly, it is important that the euro is introduced and that those areas which rely on tourism for their prosperity take advantage of it.
, chairman of the Committee on Economic and Monetary Affairs and Industrial Policy. (DE) Mr President, ladies and gentlemen, most Member States seem to have largely met the criteria for introducing the single currency on 1 January 1999. This applies above all to the inflation rate, where the EU average is now at a historically low level.
Two aspects continue to give cause for concern. The first is government debt, where there is in fact every sign of a gradual improvement in the position. The other is something that I feel has scarcely been debated publicly, namely safeguarding the independence of the Member States' central banks. This is a really crucial issue. The independence of the European Central Bank can only be guaranteed if the national central banks are an integral part of the European System of Central Banks, free from state intervention. The European Central Bank Council will determine the Community's monetary policy. It comprises the members of the Executive Board of the European Central Bank and the presidents of the national central banks. It is therefore vital that Member States should ensure that the presidents of the national central banks are genuinely independent. I regret to say that Mr Wolf's report, in its present form, does not adequately address this issue. There are a number of outstanding concerns.
First the good news. All the relevant national central banks are now independent as regards setting interest rates. That is the first and most important step. But there are also certain problems about the personal independence of central bank governors. For example, we have been told that the President of Finland can still remove the President of its central bank from office, which would be contrary to the Maastricht Treaty. Then there is the matter of freedom from state intervention. For example, in one Member State that I know well, the central bank's decisions could be deferred for 14 days. That would also be contrary to the Maastricht Treaty. Arrangements of this kind still exist, and they must be changed. There is also the question of administrative independence, which is an important aspect of central banks' independence. There are a number of question marks hanging over that too.
Let me be clear: the European Monetary Institute will be presenting its report to us on 25 March, and that is sure to include a detailed analysis of the independence of the central banks. To be precise, the Commission will give its assessment on 24 March and on 25 March Mr Duisenberg will present his report to the Committee on Economic and Monetary Affairs and Industrial Policy. We will be very closely examining this aspect of central banks' independence in both reports, Commissioner.
Mr President, now that the introduction of the euro is approaching, we are getting more and more positive as well as negative views, not only within the Union, but also in the United States - witness the opening article in the Herald Tribune. I quote: ' what is good for Europe is also good for America' . There is also the view that the euro is a potential troublemaker. According to American economists, there is even talk in the US of the euro leading to more conflicts and friction, and less stability. I will leave this view for what it is. It is more important to look at what the European citizen thinks.
The European citizen is by no means convinced yet of the benefits of the euro, nor of the practical aspects of the introduction, as argued for specifically in the Arroni report and by the Commission. Information programmes are starting far too late, sadly mostly dictated by motives of political electioneering, in my country as well. This is in fact anti-democratic. Not one single party, not one single political programme in my country leaves any room to be against the euro. I must say this is very strange in a Europe which proclaims that it wants to be transparent. It is beginning to look like a monetary dictatorship.
Many elderly people - a considerable part of the European population - are wondering whether, under pressure of the euro, their pensions will be able to retain their value. We should treat these questions seriously. If we do not, the euro will become a disaster, and there will be no public support for any of the subsequent steps within the Union - and I am thinking of enlargement and changes to the agricultural policy and structural funds. We will achieve the exact opposite of what we set out to do with the euro.
The Commission proposal and the Arroni report cover the practical aspects of introduction, which is fine, but they devote insufficient attention to the issue of public support.
Mr President, I wish to begin by congratulating Winnie Ewing on her contribution, which I agree with absolutely.
Tourism is a key sector in Europe, and the euro will definitely provide a huge degree of additional transparency. But it will also reveal the differences in indirect taxation, value added tax in particular. That is why I have tabled an amendment on the report on the euro and tourism to highlight that to the Commission and the Council of Ministers. For example, if we take visitor accommodation in Luxembourg, France and Portugal, VAT is as low as 3 to 5.5 %, whereas, ironically, in two of the nations which are opting out of the euro - the United Kingdom and Denmark - the rates are 17.5 % and 25 %. This creates a double barrier for those countries and the tourist sectors within those Member States: first of all they lack the convenience of the euro zone and, secondly, they will become out-priced within the single market.
I was delighted to hear yesterday that finance ministers were setting up a committee to look at harmonization of indirect taxation. They must give priority to the tourist sector. Failure will result in the loss of jobs in this precious sector.
Mr President, declaration no 6 of the Treaty on European Union stipulates that the Community will commit itself to facilitating the renegotiation of the existing monetary arrangements between Member States of the European Union and third countries with small populations which adopt the currency of a neighbouring country as their national currency.
By a most discrete sleight of hand, the Commission considers that this clause should allow the Republic of Saint-Marin, the Vatican City and the Principality of Monaco to benefit automatically from the euro as official currency. Although granting the euro to the Vatican and to San Marino does not pose any particular moral problem, the same cannot be said of the Principality of Monaco, which is ruled by an absolute monarchy which does not respect human rights and reigns over a tiny territory where tax evasion on an enormous scale takes place to the detriment of all Member States of the European Union, except France.
I would ask our Parliament to make its voice heard and oppose a decision by the Commission in favour of Monaco which would be iniquitous and immoral.
Mr President, Commissioner, I would like to look particularly at certain aspects of the euro which are becoming more and more important as the political problems are resolved and people become more interested in the euro.
The first question which concerns me is as follows. Since the manufacture of coins with a national symbol is due to commence at the latest on 1 May or 3 May this year, depending on the decision taken, it would be interesting to know whether the likely participants in the euro zone have already chosen the national symbols to appear on the coins. I greatly appreciated the measure taken in Italy, which tried to use the choice of this national symbol to thresh out the whole question of the euro and to get the people involved. I think all countries should do this; it should not be a technocratic choice by a finance minister and some civil servants. The people, the parliamentary members and the Community should be involved in this choice.
There is another issue which interests me greatly. Everyone now seems to agree that the period in which notes and coins both of the national currency and in euros are circulating at the same time should be kept to a minimum. It has been decided that this circulation is to start on 1 January 2002. Can the Commissioner tell me if any countries have announced their intention so far to limit this period to less than the stipulated six months?
I think it should be possible to limit the period of dual circulation, for example in business, to as short a period as possible - two, three or maybe four weeks - although it may mean that in banks the exchange of national currencies into euros can continue for some time, for example until 30 June 2002. Some business people could make considerable savings in this way. I would like to know if this approach would be possible.
Finally - and this is my last question, Commissioner - during the years 1999 to 2002, professional associations, for example in the commercial sector, will need a great deal of money for their communication and training programmes. Videos must be produced for the training of commercial employees, together with electronically-generated printed matter for communication. We must work more closely with the commercial grass roots and with consumers. Will the various planned programmes be unblocked soon by our partners in the Member States?
Mr President, ladies and gentlemen, it is traditional in this House to start by praising the rapporteur. However, with all due courtesy, I would say that the Wolf report is a bad report. It is bad because it does not attain the objective it set out to meet. When someone has the chance to present an initiative report - and we all know they are handed out sparingly - they should use it to illustrate points referring to the opinion, the Council or the Commission.
In this case, I am afraid the report will not hold anyone's attention. In fact, in the explanatory statement the rapporteur goes back over the old theories on the lost power of national banks, when what we were expecting was information on what each country has done to conform to the stipulations of the Treaty. But there is no hint of this here, or if there is, at best it is on the quiet and takes the form of defending the countries which have not met the standard. Mr Wolf defends the Swedes and the Finns who are not organized and he says they are right, quoting reasons relating to democratic control. I find this ridiculous. The battle Mr Wolf is leading here is a rearguard action. That is why the report does not hold together. What is more, in committee it was stripped of most of its salient points. So I will content myself with citing the main points here. Mr von Wogau is right to wonder what approach should be taken, if, on the first day of entry into force of the European System of Central Banks, there are still some countries which have not sorted out their legislation. Will the Commission only then make it a condition to organize legislation properly? Would it not be better to make things clear now so that the countries involved have the six or eight months necessary to comply, rather than having to notify them at a certain point that if they have not complied they cannot enter monetary union? This would be at least one measure, which under current circumstances would have the effect of a political bomb. If on 1 or 2 May we said that a certain country could enter, but that it is not legitimately in the position to do so because it still has not altered its internal situation, at least that would be an important step, and it would probably oblige the country to move in the right direction. It seems to me that it would be difficult to admit Member States on suspensive conditions; so we must have a clear and concise decision. I hope this situation will be cleared up and I regret that all these issues were not raised in the report.
Mr President, Mr Commissioner, ladies and gentlemen, we note with satisfaction that a consensus is growing in Europe on how the EMU transitional period is taking shape. Europe has laid down a legal framework for the introduction of the euro, and with that it has acquitted itself well of its most important tasks. Nonetheless, it had to avoid many obstacles in its path. Initially the starting date was questioned, later the Madrid scenario for the introduction of the euro was called into question, and meanwhile the discussion on the 3 % level flared up. Europe has swum in the roughest seas, but the coast is approaching. Now it is the turn of the Member States to bring the changeover to a favourable conclusion. We are pleased with this because the constitutions, legal systems and institutional traditions of the Member States differ so greatly that far-reaching harmonization of transitional measures is out of the question.
I am also very pleased that dual pricing will not be imposed as statutory, and that a flexible solution can be opted for. The Commission insists on codes of good practice and voluntary agreements: give businesses, petrol stations and travel agents enough room to manoeuvre.
My third point concerns conversion charges. The principle argued for is that people should not have to pay for compulsory conversion to euros, in other words for converting their national currency into the euro and vice versa. There is no clarity on this yet. We agree with the rapporteur that this principle might have to be enforced. Could I ask the Commissioner whether he shares this position?
Mr President, first of all I want to congratulate the three rapporteurs on the reports we are debating this morning, especially Helena Torres Marques, whose approach I agree with completely. There are now only a few weeks left before the first euro countries are selected, and less than 300 days until the start of monetary union. In that respect, I want to underline some of the ideas which other speakers have already mentioned.
The first thing I want to emphasize is what an important step economic and monetary union is. There is no doubt that it is the most important advance to take place in Europe since the birth of the Community, forty odd years ago.
Secondly, I want to stress that this fundamental change to our lives will be happening as early as 1 January 1999, even though euro notes and coins will not enter circulation until three years later. From 1 January 1999, there will be a single monetary policy for those countries in the euro zone, stretching from Lapland in the far north-east of the continent to Lepe or Cape Saint Vincent in the extreme south-west.
Thirdly, I want to repeat something I think is fundamental: the genuine and definitive players in the euro adventure are the citizens, both as economic producers and as consumers - as users, in short, of the new currency.
The success of the euro will depend not just on it being used in the financial markets so that it can reach the famous critical mass, but also - I would even say, above all - on the public accepting it as a means of payment, right from the outset.
On that point, I want to draw attention to a question I think is important, which has already been mentioned, for example by Mr Hendrick: the question of transaction costs for exchange into euros or for exchange between participating currencies during that long transitional period of three years.
The people of Europe have repeatedly been told that from 1 January 1999 the mark, the franc, the lira, the peseta and so on will be united to form the euro, and will become non-decimal fractions of the euro. So they will not be able to understand how they can be charged a commission for changing one of those fractions (say the mark) into another (for example, the escudo), or why they should be charged for having their bill in marks converted into euros.
If the citizens are treated like this they will conclude that they were misled when they were told there would be a single currency from 1 January 1999. They will see the euro not as a single currency, but as an extra currency in addition to the national ones.
So our view is that we need a more determined approach than is shown in the Commission's announcement of a few days ago, saying that all compulsory measures will be free whereas optional ones will depend on the market. I think we need a more determined approach, and in that respect I want to conclude by reminding people of the vote in this House on the occasion of the report on the euro and the consumer, which I had the honour of presenting to Parliament a few weeks ago. That report tackled this problem directly and proposed a ban on that sort of practice.
Mr President, I would like to congratulate Mrs Helena Torres Marques on her report on the euro and tourism, which is extremely timely and draws attention to the importance of the sector and to the way in which it will benefit from the single currency.
As the world's third largest industry, after oil and automobiles, Europe's 60 % share of the tourism market is very substantial. Obviously, the relative decline that has occurred is a consequence of the emergence of new destinations on other continents, although European tourism has continued to grow in absolute terms with the anticipated creation of 1.85 million new jobs by the year 2007. Moreover, it is a sector with a reasonably balanced geographical distribution and many regions which have no alternatives in other spheres, including many rural regions, are attractive tourist destinations.
The introduction of the euro will remove transaction costs, uncertainty and calculation, which today constitute very significant limitations, as has already been emphasized by a number of Members. Consequently, a substantial number of European citizens may be expected to start travelling more frequently. The benefits, moreover, will not be confined to European citizens, since the demand by citizens from other continents will naturally increase, since they can more readily move within a space where they can pay for everything in the same currency. So tourism operators have no reason to fear the euro. On the contrary, they will certainly benefit from it, although, as is emphasized in the report, they will be requested to refrain from taking advantage of its introduction to round prices up and introduce unjustified increases in the costs of the products and services they supply.
Mr President, Commissioner, the three reports we are debating today have a basic point in common, on which the success of the single currency will largely depend. All three deal with questions which will determine how well the people of Europe take to the euro. The European citizens are the protagonists in this approaching change. They are the ones who must steer this transition, which is unique in world history. Tourism, which has become a mass phenomenon during this second half of the twentieth century, should serve to promote the euro - the currency of the twenty-first century. At the same time, the euro should stimulate tourism in Europe, with regard to tourists from within Europe and from other parts of the world.
I want to congratulate Mrs Torres Marques on her excellent report. The prospects for growth within the tourism sector represent a real hope for solving the unemployment problem. The advantages which the single currency will bring for this sector are obvious. The public will accept the euro if it helps resolve the problems they are worried about. Unemployment is their greatest concern. Tourism will help to solve that problem. The euro will help tourism. We should be able to transmit that message to the citizens if we want the project to be a success.
With respect to the Arroni report, I want to congratulate the rapporteur most sincerely on his excellent work. We must make sure that the introduction of the euro results in as little inconvenience as possible. We must reduce costs, and concentrate on those sectors which are going to experience most problems: small businesses, pensioners, the public and the disabled. We should provide ample resources for informing and training the public.
Finally, on the Wolf report, about the independence of the European Central Bank and the European System of Central Banks, I wanted to make a slight clarification, a small point. The independence of the European Central Bank, and the way it is legally bound to the objective of price stability, constitute a guarantee for the citizens. Economic history is littered with examples of monetary authorities deciding to stimulate inflation in order to lessen the burden of national debt. That is no longer going to be possible. It will not be possible to apply that hidden tax of inflation in Europe. It has been the least well-off who have suffered most from that type of policy. The future European System of Central Banks will prevent it happening. When a government or a regional or municipal authority has to repay debts, it will have to do so in full view of its citizens. I am glad about that, and I am sure the people of Europe are too. Nevertheless, as we stand on the threshold of introducing the euro, it is essential that the central banks should adapt their legislation as soon as possible. We cannot allow the future Central Bank and the European System of Central Banks to be deprived of all the possibilities for success which would be bound to result from the merging of so many central banks without having such varied rules. As Mr Herman said, we need to speed up the time limits and say which regulations need altering urgently.
Mr President, ladies and gentlemen, it might seem that everything that there is to be said has already been said this morning. Unfortunately, not everyone has been able to contribute, not least myself. There are some important points I would like to highlight. The Arroni report deals with how arrangements for the changeover can be optimized, and it touches on some key issues. Firstly, for example, it mentions the optimization of information strategies, and I believe that electronic media, via news broadcasts, can and should provide our citizens with precise answers to their questions, and this could be very helpful over the coming months and years.
Secondly, I think it could be very helpful - and I am making a special statement now - if the euro could be used as an electronic means of payment at major events such as the Hanover World Fair in 2000, at which 60 million visitors are expected. That would be a marvellous pilot project. Thirdly, I would like to emphasize again that the public authorities have a special responsibility in the changeover to the euro, and I am thinking of dual pricing here. I believe, and several people have already touched on this today, that dual pricing could and should be applied for three years by authorities ranging from municipalities, cities, districts and regions to major state institutions, in setting and assessing charges and also in paying salaries and so forth. In this way people will be able to familiarize themselves with the euro by 2002 and will be able to relate it to their national currency and convert as a matter of course. It will also allow small and medium-sized businesses, which may not always be so well prepared, to get used to this process and to prepare more thoroughly for the changeover date in 2002. And it will also encourage trade associations to play a more active part, which some are already doing or trying to do.
I also think it is important that national tax authorities in particular should be geared up to using the euro in tax assessments and suchlike as soon as possible. Nine or ten Member States who will probably participate in monetary union are already doing this. I hope that Germany in particular will be receptive to this system, which could be very helpful for the future. The state should be in the vanguard here with a high level of state commitment and not trailing behind!
Mr President, ladies and gentlemen, I also wish to take part in this debate, referring in particular to Mr Arroni's report and to Mrs Torres Marques' report on the euro and tourism. I am well aware that much has already been said and there is little room for further contributions. I believe, however, that several concepts should be confirmed.
Firstly, we should start from the fact that tourism provides fundamental scope for a thorough reflection on the methods of introducing the euro. The sector is characterized by economic activity that plays a unifying role within the Union, and promotes better reciprocal knowledge and a greater sense of common citizenship. Besides being one of the main sources of creating wealth and employment, it will be one of the spheres (together with the distribution and commercial system, as already mentioned) in which the methods of introducing the euro will condition its success or confirm the difficulties, as these sectors are in direct contact with the citizens and consumers.
The euro will also have a considerable impact on the tourist sector as, on the one hand, there will be a reduction in transaction costs and, on the other, there will be a greater transparency of prices. This will stimulate greater competition, with the ultimate result of improving competitiveness, even in markets outside the EU. Consequently, not only is tourism fundamental to the success of the euro, but we are faced with a historic occasion for the revival of this fundamental sector although, as already stated, we should remember with regret that the budget has considerably reduced the funds available for the specific programmes planned.
The practical aspects of introducing the euro are therefore of crucial importance, with the basic objective of making the citizens as familiar as possible with the new currency and reducing related costs to a minimum. From this point of view, I support the theory (already advocated by other speakers and by Mrs Thyssen first of all) that it is important to insist that the categories concerned should organize themselves with regard to information and the elimination or minimization of transaction costs. This will stimulate a fruitful interaction in the market between supply and demand in establishing the best possible conditions for consumers. Only if such self-discipline is absent will it be advisable to lay down compulsory rules from above - rules which should be limited to individual cases, so as not to make the transition process too rigid with excessively complex measures or rules.
Mr President, there is good news and there is bad news with regard to tourism. The good news is that, soon, the tourist will not have to go through the miserable experience of constantly having to change money ever again. A miserable experience which also costs a lot of money. At the weekend I drove past a bureau de change at the border between the Netherlands and Belgium, and I noticed that the difference between the buying and selling exchange rates for the Portuguese escudo amounted to 15 %. That is a serious figure. With the introduction of the euro, the holiday-maker in Europe will gain one free day in every 14 holidays. This is a welcome benefit, because Europe's share in world tourism is steadily declining, and that is bad news for employment. May I therefore ask the Commissioner what progress is being made with plans to allow Member States to conduct experiments in which labour-intensive sectors such as tourism would be subject to lower VAT rates?
Mr President, ladies and gentlemen, while listening to the debate, I remarked to myself what a change there is compared with the debate just eighteen months or two years ago; there is unanimity and consensus on the changeover to the euro and the single currency. It is good to see that, and to get on with dealing with the real and practical problems which face us in this process.
Today's joint debate on three reports shows the extent to which preparations have advanced for the introduction of the euro, and how they are indispensable for a smooth changeover to European currency and its acceptance by public opinion. So first of all I would like to shed some light on the results of the last round table organized by the Commission on 26 February on the practical aspects of introducing the euro, which your rapporteur Mr Arroni has covered. I will then look at the real applications of these clauses in a particular sector - tourism - at the suggestion of Mrs Torres Marques. Finally, Mr Wolf's report will allow me to mention the progress made in terms of what we call legal convergence.
So I will start with the practical aspects of the introduction of the euro. The Commission communication of 11 February and the round table of 26 February bear witness to the fact that considerable progress has been made since May 1997. Whether referring to the preparation of public administration or other practicalities, the round table which was organized with the support of the European Parliament provided the opportunity to indicate several reasons for satisfaction which seem to me to respond to a large number of the questions which some of you put to me earlier.
Looking first at preparations in the public sector, today 11 Member States have presented a plan for moving over to the euro, in other words they have forecast possible relationships in euros between individuals, companies and their administration from 1999. All Member States are offering what is being called a broad "euro 1999 option' for companies, and many of them are also offering it for individuals. Moreover, legislative work at national level to translate decisions into facts is moving ahead properly.
In accordance with the wishes expressed by your rapporteur, the Commission is monitoring and encouraging these adaptations, particularly in national legislation, and will present an update of the state of preparation of public administrations in the spring. Mr Fayot asked about the number of countries which had decided to have national sides to their coins. According to my newly established counting method, seven countries in the European Union have already adopted the national sides: Belgium, Germany, Austria, France, Italy, Portugal and Ireland.
On the other practical questions, since May last year all the difficult points have been the subject of an in-depth examination by groups of experts, where consumers were represented together with the professionals involved and public authority representatives. These studies, the quality of which has been praised by everyone, enabled the round table to produce tangible results on the four specific points which answer your questions.
My first point concerns dual pricing, on which a consensus has been reached. Dual pricing is an essential instrument, Mrs Raschhofer, but the imposition of an obligation at Community level is not desirable. Mrs Thyssen, you are right that we must not start by making impositions. What we should do is ensure that certain rules of the game are respected, as rightly suggested by your rapporteur.
Secondly, a consensus has also been reached on the bank charges for conversion into euros. Two principles emerged during round-table discussions: firstly, non-discrimination between prices for services provided in euros and in national currency; and, secondly, the rule which says that all obligatory operations must be free of charge. There is no equivocation on this point, and that is my response to Mr Hendrick and Mr Amadeo. The Commission is pleased to state that the banking sector has already confirmed in writing its commitment to these two principles.
Otherwise, encouraging progress has also been noted in three areas. The first concerns the specific situation of small and medium-sized enterprises, which has been raised frequently this morning. In particular, it has been noted that there have been a number of advances in their relationship with the large groups, and advances in preparations for changeover to the euro. I think - and time will tell - that this ought to answer the questions of Mrs Peijs and Mr Gallagher. To Mr Fayot, I can say that SME communication campaigns are being put in place, and to Mrs Kestelijn-Sierens, that the 1998 information campaigns give priority to small and medium-sized enterprises.
As regards education, Mr Garosci, you are right; there is not enough information or training. I often say that to motivate staff you must train them, and to make loyal clients you must inform them. In view of this, education is essential and I will soon be announcing a specific network derived from the network of existing public administrations within the different Member States.
And finally - it surprised me that nobody raised this point but I will mention it anyway - encouraging progress has also been noted regarding the setting up of local euro monitoring stations, which aim to prevent improper use. That is a desire of this House and of Mr Hoppenstedt, if I correctly understood his words earlier.
The fourth specific point from the round table was the problem of the duration of the dual circulation of coins and notes, and this has been raised several times this morning. The draft regulation on the legal status of the euro states that this maximum period of six months from 1 January 2002 can be reduced by each Member State. It is a question of subsidiarity and is a national concern. Nevertheless, during the round table we managed to reach a broad consensus on the fact that a period of six months is too long and it would be wise to shorten it, and secondly, that the period of dual circulation ought to be harmonized throughout all the euro countries.
It was noted that the Member States are currently reflecting on this since it poses a certain number of practical and technical problems, and it was therefore agreed - and the Commission offered to do this - to proceed to an informal exchange of opinions with the Member States. But you are right, Mr Fayot, we must forge ahead with this. However, for the time being we must wait for the result of the national studies and the contacts we will manage and follow up. In any case, the Member States must clearly make known their intentions on this question between now and the end of 1998. Only yesterday I gained broad approval at the Ecofin Council which was being held in Brussels on all the points which I have presented to you.
So for the Commission, a new phase is now commencing in the same spirit of dialogue and transparency, and in a few weeks it will result in the adoption of detailed recommendations - and Mrs Peijs, I hope that these will answer your questions. These recommendations will be forwarded to you, to the Council and to professional organizations, as it is our intention that you should be able to discuss them properly and in detail. Secondly, I hope that on 2 May, when the European Council adopts the list of countries changing over to the euro, that it will also adopt these guidelines.
Finally, as these guidelines will also be forwarded to the professionals concerned, we hope they will convert them into a code of good management and good practice. That will be the spirit of the recommendations, to avoid as far as possible the need to pass through a more regulatory and therefore more restrictive phase. I would add that very particular attention should be paid to vulnerable social groups and, Mrs Thyssen, you rightly mentioned older people and people with disabilities in this regard. That deals with the practical aspects.
I come now to the second report, on tourism. You were quite right, Mrs Torres Marques, to draw our attention to the tourism sector. This sector is an area of very diverse activities which creates jobs and which will profit greatly from the arrival of the euro as highlighted, I think, by Mr Harrisson and Mr Rübig.
The tourism sector has a particular importance to the European economy: 5.5 % of GDP, nine million direct jobs, 6 % of total employment. Small and medium-sized enterprises make up 85 % of this sector, representing a third of service exports in the Union. The development of this sector of activities has important knock-on effects on all the local and regional economies. The introduction of the euro must therefore produce benefits for all the activities in this sector, and we must take care that this is the case. Mr Ribeiro, it is not a question of limiting the advantages to a few enterprises (the largest ones) in the sector. And the introduction of the euro must produce effects as rapidly as possible, in other words right from the beginning of the transition period.
What will the impact be? As your rapporteur stresses, I think tourism will be one of the economic sectors, one of the areas of activity, which will benefit most quickly from the positive effects of introducing the euro. Why? Because reducing exchange risks will stimulate tourism within the Community. The example quoted by Mr Rübig concerning his daughter is very interesting in this respect. But the euro will also facilitate tourism from third countries.
I would refer you to a very significant study which the Commission published yesterday, 9 March, concerning (I believe) Europeans on holiday, and which my colleague Mr Papoutsis presented to the International Congress of Tourism in Berlin. It shows that one person in two from the European Union went on holiday in 1997: 91 % of Luxembourg citizens, 74 % of Belgians and 73 % of Germans go on holiday to countries other than their country of residence. That shows how much interest the euro will have for them, given that a quarter of Europeans - which could be considered few, but which I feel is still a lot - travel within the European Union. Even so, this is an ECU 75 billion market. The introduction of the euro will enable tourists and travellers not only to stop losing money in exchange commission, but to save on travel, accommodation and restaurant costs. Moreover, the creation of a stable currency will enable the euro to be used as an invoicing currency for international tourist contracts. This will be a source of economy and gains in competitiveness for travel companies throughout Europe.
Having said that - and here I combine several questions which have been raised - some aspects must be looked into in more depth. This year the Commission will organize a seminar on methods of changing over to the euro, with all the professionals concerned - and of course you will be involved. I would make it clear that the fiscal aspects raised by your rapporteur will obviously be examined closely at this event. I do not want to go into details here and now, but you should know that they cannot be isolated from the general approach which the Commission has specified for fiscal matters. And to Mr Kaklamanis, I would repeat that I will postpone this to the next debate which you will probably have with my colleague Mr Papoutsis on tourism, because these questions go beyond the sector of the euro and concern tourism as an area of activity based on SMEs.
So, to conclude, I will deal briefly with the report from the European Monetary Institute on legal convergence. I say "briefly' because it is not up to me as a representative of the Commission to comment on the work of the EMI, but nonetheless, I would like to make it clear that, since its publication last August, legal convergence has evolved greatly in Europe and it is going in the right direction. Mr Wolf, you are right to say that this is not a question of detail. Mr Castagnède is also right to call for more transparency and more information. And of course Mr von Wogau is right too, saying: yes, but all that with respect for the independence of the European Central Bank. Mr Caudron says that the independence of the European Central Bank does not mean it is isolated, and this leads to the need for links as well as instruments of procedure, dialogue and discussion. That is what the Commission presented last week in its proposal concerning the composition of the Economic and Financial Committee which will prepare the work of the Ecofin Council.
Numerous national legislation and central bank statute reforms have been completed or undertaken by the Member States since publication of the EMI report, in order to make them compatible with the requirements of the Treaty. I can tell Mr Herman and Mr von Wogau that they will have the answer to their question in the convergence report which the Commission will present on 25 March. Having worked on it fourteen hours a day, I can tell you I know what I am talking about when I say you will have your answers to this question, because the Commission must proceed to its own evaluation of the compatibility of national legislation with the Treaty and the statute of the ESCB. Mr Chairman of the Committee on Economic and Monetary Affairs and Industrial Policy, I will see you on 25 March about this.
I apologize for having exceeded the time allotted to me by two minutes, and to sum up, I would simply stress that, like me, you are aware that the preparatory work for the introduction of the euro is coming to an end and that the key issue now is better to acquaint our fellow citizens with the euro and to encourage them to accept it. The task of mobilization and persuasion before us is without precedent. In view of this, Mr Arroni, the Commission notes with interest your suggestion to organize jointly, if Parliament so wishes, a round table with people from the world of communication to think about the psychological aspects of the arrival of the euro.
Ladies and gentlemen, we have not organized our efforts so as to meet the schedule or comply with the clauses in the Treaty for the introduction of the euro. So let us not yet relax our efforts now, when it still remains to inform the European public about the advantages of introducing the European currency and to disperse the fears which may still exist amongst some of us.
Thank you, Mr Commissioner, and thank you to the three rapporteurs and all the speakers.
Mr President, I asked one question. Would the Commissioner like to respond to it now or later? What is the situation on allowing Member States to carry out trial projects for lower VAT rates for labour-intensive sectors such as tourism?
Mr President, the Commissioner mentioned those countries which have already decided on the euro's national side. I would like to point out here that Spain has also now adopted the national side - last week, in fact.
I have taken note of your question. We will respond directly to it. I do not have the details to enable me to respond to you today in detail, and I would prefer not to give you any wrong information. Thank you for the information on Spain. Sorry, I thought I was up to date, but the euro is progressing so fast that it is impossible to be totally up-to-date.
The joint debate is closed.
The vote will take place today at 12.00 noon.
Promoting road safety in the EU
The next item is the report (A4-0065/98) by Mr Cornelissen, on behalf of the Committee on Transport and Tourism, on the communication from the Commission "Promoting road safety in the EU - the programme for 1997-2001' (COM(97)0131 - C4-0180/97).
Mr President, on Friday night my wife and I were invited to dinner with some friends. During the meal our host was called to the telephone, and he was asked to come to the hospital as quickly as possible because his eldest son had been involved in a road accident. On Saturday morning we visited our hosts again. Their son had died. They looked ten years older. Their life will never be the same again.
This was one of the 45 000 lives which are lost every year in the European Union as a result of road accidents - 45 000 a year! That means 900 a week. In other words, every week a traffic disaster takes place on the scale of the sinking of the Estonia. More than 2 million Europeans are injured in road accidents every year, and many of them will remain permanently disabled. The grief and human suffering behind these figures is immeasurable. Furthermore, road accidents cause great economic and social harm. Experts estimate this at more than ECU 150 billion a year. This distress, and this waste of human life and financial resources, are not acceptable in a civilized society with all but unlimited technical capabilities.
Having looked closely at various studies I would even go so far as to conclude that, despite the expected growth in traffic, the number of road casualties could be halved over the next fifteen years. That means reducing the number of road deaths to less than 25 000 in the year 2010. The Road Safety Programme presented by the Commission last year is an important first step. I recognize Commissioner Kinnock's great concern for road safety in this, and his determination to do what he can, bearing in mind the limited powers of the Commission.
Nonetheless, we would like to go a bit further. We believe a numerical target which has the aim of halving the number of road casualties during the next fifteen years is essential and achievable. It is clear that, in the light of subsidiarity, meeting this target is not just the responsibility of the Union. I would like to point out, however, that those countries which have expressed their targets in concrete figures have achieved good results. I would like to mention the United Kingdom, the Scandinavian countries and the Netherlands. A numerical target will also act as a signal to the public, and will give all those involved an objective to aim for.
In order to fulfil the targets, priorities will have to be set for the 65 measures in the Commission programme. Allow me to mention a few. Firstly, legislation for safer motor vehicles - safer for passengers, but also with better protection at the front and rear to reduce injuries to cyclists and pedestrians in the event of a collision. The road, too, should and can become safer. We would like to see a safety impact assessment of all EU-funded roads. The introduction of 30 km/h zones in residential areas and around schools saves many children's lives. Irresponsibly high speeds destroy road safety. Drink-driving is not only anti-social, it is criminal. Is the Commissioner prepared to bring up for discussion again the Council proposal for a Europewide maximum driver's blood alcohol concentration of 50 milligrams, which has been on the table for years? Recent studies show very clearly that the use of drugs is also responsible for thousands of road deaths. Many medicinal drugs, too, have negative effects on the ability to drive. Can the Commissioner, in consultation with the relevant organizations, check how these problems can be best tackled?
Could I also ask for particular attention to be paid to the opportunities offered by technological developments, such as systems which disable the start mechanism of the car when the driver has drunk too much? Driving with the lights on during the day, and wider use of seat belts, lead to significantly fewer accidents. Improved first aid at accidents is also important.
Finally, safe behaviour on the road - more than 90 % of accidents are caused by human error. Better training for drivers, road safety education in schools, information campaigns, enforcement of traffic regulations such as those relating to rest and driving times for professional drivers (with a serious chance of getting caught) are indispensable if this reduction is to be achieved. We think the introduction of a penalty-point system is desirable. Can I ask the Commissioner how he will proceed? Following this debate, will he present a further stage of his plans, and can he promise that in 1998 and during the following years there are, or will be, sufficient resources in the budget?
Mr President, road safety is a joint responsibility shared by the Union, the Member States, car manufacturers, educators, road safety organizations, road users of course, and many others. To achieve success, a joint approach is needed with sufficient popular support.
The subsidiarity principle must be respected. The EU must concentrate on measures where action at EU level leads to added value. Road accidents are not a natural disaster in the face of which we are powerless. On the contrary, we make the traffic and we can make it as safe as we want to. Mr Commissioner, you will be able to count on us in this fight, but we also count on you.
Mr President, I sincerely thank the rapporteur, Mr Cornelissen, for both his speech and report. Mr Cornelissen speaks from both the head and from the heart in terms of his commitment to road safety. I pay tribute to the way he has skilfully steered this report through Parliament, embracing as many opinions as possible and reaching a conclusion which will be endorsed overwhelmingly in Parliament tomorrow.
We should also pay tribute to Commissioner Kinnock. He has rightly brought this issue to the top of the agenda in the Commission's work programme. Why has he done that? He is aware that 45 000 people - as Mr Cornelissen has already said - are killed every year and more than one million are injured. The cost to society is probably at least ECU 100 billion. He has set out in his communication the appalling figures. One in 80 of us will die as a result of a road accident; one in three of us will be hospitalized because of a road accident; the main cause of death amongst the young is road accidents. So I pay tribute to him for so graphically making the case for action in this area.
Let us not underestimate the scale of the task that we face. It is very easy to do that because these incidents are often very individual, but collectively they represent the equivalent of two or three jumbo jet loads of passengers in Europe dying each and every week. If that happened to one, two or three jumbo jets each and every week, those particular aircraft simply would not fly; we would not tolerate it. And yet for some reason, society tolerates a similar toll of people being killed and many, many more being injured on our roads. Therefore we have a collective responsibility to ensure this issue receives the attention it deserves from Parliament, the Commission, the Council and society as a whole.
We support, therefore, the ambitious but realistic target set by Mr Cornelissen - namely, a 40 % reduction by the year 2010. Commissioner Kinnock's proposals give us the tools to achieve that target. People may say it is unrealistic but we cannot tolerate a situation where thousands of our fellow citizens die needlessly on our roads every year. Something must be done on an ambitious scale. That is why the socialists are very proud to be associated with Mr Cornelissen's report and Mr Kinnock's communication.
We would highlight six priorities for action. Many of these priorities reflect the views of the rapporteur and the Commissioner, but they highlight very clearly where action can and must be taken.
Firstly, we must combat drink-driving. There are some 9 000 alcohol-related deaths every year on our roads. We have the means to address that problem by supporting the Commissioner's proposal for a 50 milligramme limit - a proposal, I understand, that has been on the table now for 10 years. Let us see some action. We would applaud the Commissioner's efforts to try and secure agreement in the Council as soon as possible.
Secondly, we want to see the associated issue of drugs being examined by an EU research programme to make sure people cannot take drugs, drive and contribute to accidents as they do, on an increasing scale.
Thirdly, we want to endorse the view of the rapporteur that a new vehicle design directive must be published to make sure vehicles are as friendly to pedestrians and cyclists as is humanly possible. The technology is there. What is lacking is the political will.
Fourthly, we want to curb speed and introduce more 20-miles-per-hour limits. Fifthly, we want to see the mutual recognition of driving bans and finally, more research into driving behaviour.
All these measures will contribute to our common goal of tackling this unacceptable, appalling, disgraceful figure of 45 000 deaths every year.
Mr President, ladies and gentlemen, we are delighted to see that you have arrived safely, Commissioner. Like the previous speaker, I would like to congratulate the rapporteur, Mr Cornelissen, on his excellent report. He has put an enormous amount of work into it. We appreciate his commitment to road safety, which has spanned several decades. So it is perhaps no wonder that he was asked to be rapporteur and that he has produced such a first-rate report.
However, as it would be monotonous if we all agreed on everything, I shall highlight a problem: the Commission's communication on promoting road safety in 1997-2001 contains 65 proposals, and many of the proposals have to be presented by 1998/99. So my first request to you, Commissioner, is to speed up all the individual proposals. You know as well as I do that nothing will happen after spring next year. We will go on the election trail and Commission will either retire or seek reselection. This means that anything urgent must have a first reading in Parliament by autumn at the latest. Otherwise the proposals will just gather dust for two years until the Parliament and the Commission are up and running again. For that reason, Commissioner, I would urge you to encourage your people to present the individual proposals to Parliament and the Council as quickly as possible.
Secondly, I would like to know if you support the list of priorities set by the rapporteur, and probably by this House when we vote tomorrow. Mr Cornelissen has quite rightly said that it is no good presenting 65 proposals if they are only implemented in a trickle. We need to have a substantial body of priority projects adopted to improve road safety. That is why we are so interested to know if you really support Mr Cornelissen's list of priorities, which we will no doubt vote for tomorrow, and if you are ready to pledge your support to them.
I would also like to address a few points that my group considers urgent, as well as two or three points in the report that we will reject. We think it is important, as Mr Watts has so rightly explained, to make the car a safer means of transport, because can kill and injure people. Secondly, the majority of my group firmly supports European legislation reducing the legal alcohol limit to 0.5 mg/ml. We absolutely must jump this hurdle. In November 1993 we agreed in the Maastricht Treaty that measures can be adopted by the Parliament and Council. I believe that measures to combat drink-driving are crucial and that we should act jointly in this area.
My third point is this: I think it is important to establish a European penalty point register or at least agree to this step. In some countries drink-driving is viewed as a trifling offence that your friends in the pub will virtually congratulate you on. So we must not just set an alcohol limit but also ensure that by maintaining a Europe-wide penalty point register and by enforcing penalties, we can change people's attitude and behaviour.
I want to mention two other points that we cannot vote for. In my view, the requirement for daytime running lights for cars and not just motorbikes cannot be justified throughout the Community. It may be appropriate in Scandinavia because the light is different there, but what is the point of having car lights on in Spain during the summer? We should respect the principle of subsidiarity and take account of varying weather conditions in the Community before we adopt such fundamental regulations.
My last point is a curious one. I think it is unreasonable to call for a ban on selling alcohol at all service stations. Yes, we need to target drivers themselves, but it would be excessive to punish bus passengers who want the odd beer at a service station by banning alcohol there, and we do not want that!
Mr President, Mr Commissioner, it is important for these problems to be discussed clearly, even if we have already found that words alone are not enough to reduce the number of victims. We talked about it intensely last year at the Pan-European Conference in Helsinki (I myself drew up a report on the safety and use of telematics) but, unfortunately, we have not made any impact on the statistics. Statistics, I agree, are very important for assessing problems: 45 000 deaths a year is certainly an impressive figure, as is 45 000 million lire spent by the community. But statistics would be a mathematical exercise, an end in themselves, if they were not used to stimulate ideas and to help us draw conclusions. Alongside the proposals to catalogue accidents and assess their effects in order to assist the injured parties, I consider more interesting and important the analyses of the means and initiatives to try to prevent them. We have already seen that the simple accessories we all have in our cars are no longer enough: safety belts, airbags, helmets and intelligent speed control systems are just additional factors to accompany something else we still have to invent.
I think one good idea contained in Mr Cornelissen's excellent report is to try and convince the car manufacturers to change the fronts of the vehicles, to make them safer for pedestrians and cyclists and, at the same time, more resistant to impact. It would appear that this measure alone could mean 20 000 fewer deaths a year, and it would therefore be worth trying. I still believe in means of assistance and behavioural measures, such as telematics as a means of control but also of assistance. However, I particularly believe in educating school children. It is useless to create different means if they are then used incorrectly. So we need to start at the beginning and include in the school curriculum the genuinely educational subject of behaviour on roads, and civilized behaviour in general.
Mr President, road safety concerns us all, and this has been proved again this morning, not only by the Commissioner, but also by the rapporteur, whom we support in all aspects of this case and for the way he presented it. We also sympathize with him: all of us can, because we all have to battle continually with the terrible consequences of these kinds of traffic accidents. I would like to mention that in my family we are still suffering the consequences of an accident which took place in Belgium between a Dutch and a French driver.
When it turns out that it is often human error which is to blame, then surely better measures could be taken, instead of just saying that people should take better care and learn more. When we see that in more or less exactly the same circumstances and at the same time, an accident similar to the one the year before happens on the A17 at Kortrijk, with at least as many people killed, then we might well ask when we are finally going to learn and do something about it.
I submitted an amendment on behalf of my group pointing out that when young people are learning to drive, they should know a few things about what to do in the event of injuries. This amendment was suggested by the Red Cross, and I commend it to this House.
Mr President, on behalf of my group, I can also say that we are mostly very satisfied with Mr Cornelissen's report. It touches a sore spot, and repeats for the umpteenth time that the figure of 45 000 fatalities a year, and many times more casualties, is unacceptable, and measures will therefore have to be taken.
Two important issues are behind the huge number of casualties: namely speed and alcohol. It is on these issues that I would like to see the report sharpened up. As far as the 30 km/h zones in towns and cities are concerned, we do not need any more studies. The existing 30 km/h zones have more than proved their effectiveness, so let us start taking action.
On the subject of alcohol levels, 50 milligrams seems a decent compromise, but I can tell you that large, heavy people still think they can drink more than others. It would be much clearer simply to ban drinking. It saves people having to think how much more they can have, how much they have already had, how much they can drink generally. What gets into these drivers' heads, that they insist on drinking before they get behind the wheel? Twenty milligrams strikes me as quite enough.
Mr President, we regularly express our sympathy with the victims of disasters. On our European tarmac 45 000 people die each year, and more than 1.5 million are injured. These figures have been mentioned many times today. Yet this is not the inevitable price of progress, but the result of our choice of unsafe transport modes. It is to the credit of the European Commission that it has placed road safety at the top of the agenda, and I can wholeheartedly support the action programme, whereby, to my mind, the emphasis should be on protecting vulnerable groups such as cyclists and pedestrians.
The Commission thinks that, in view of the cost of one road death, a measure which costs ECU 1 million and saves one life should be taken on economic grounds alone! The use of such economic arguments shows once again what little value human lives are accorded on the road. As a point of principle, I oppose valuing a human life at ECU 1 million. As the crowning glory of God's creation, every human being is unique and invaluable.
This criterion could even lead to unfortunate choices being made, such as protecting working people in preference to the elderly. The rapporteur, Mr Cornelissen, rightly points out that the figure of ECU 1 million can lead to abuse, as the cheapest measures might be the ones to get priority. Regrettably, the Commission only focuses on making traffic safer.
I think we must give some thought to the issue of reducing mobility. Less mobility instantly saves human lives. I also wish there were incentives for safer modes of transport, such as the train and the bicycle. All this does not alter the fact that I think highly of the action programme. I would like to thank Mr Cornelissen for his excellent report.
Mr President, Mr Commissioner, I think the figures are alarming. One person in eighty becomes the victim of a road accident and the resulting economic costs amount to 1 % of the GNP of the EU. It is also said that these costs are underestimated and may even be twice that amount. I do not think road education alone is enough, although it is important, nor do I think we need simply deal with the subject of the amount of alcohol consumed. We should develop more community and public transport services, and we should give people the opportunity to use them, especially during holiday periods and week-ends. Consideration should also be given to monitoring.
One proposal could be to harmonize the times at which alcoholic drinks are sold, which are currently not harmonized at all in Europe. We have already talked about the possibility of using innovative technological methods. Telematics applied to transport undoubtedly produces significantly positive effects, such as satellite navigation in the event of particular weather conditions. We also need to weaken the resistance of the car manufacturers, particularly with regard to safety standards. To that effect, there should be an assessment of the pilot projects already being implemented by DG XIII and DG VII, providing for direct measures to improve the safety of means of individual and collective mobility.
In this case, I believe telematics can play an important role with regard to both visual and oral communication. From this point of view, I think pilot projects involving the cities also need to be developed. Above all, however, if we want to take everybody into consideration, I believe we need to think of safety measures as being connected with the quality of life. Quality of life is measured with awareness, also taking into account a harmonic concept of people and objects. From this point of view, I think it is even more necessary to develop a real European concept of increased responsibility towards the citizens, which is fundamental if we want to provide a model and an advanced point of reference.
Mr President, I very much welcome the extension in the Maastricht Treaty to joint competence for safety between the Member States and the European Union. I also give a warm welcome to the Commission communication and to Mr Cornelissen's excellent report. However, the real way forward to improve road safety is to ensure compliance with existing regulations. Currently the situation is that some countries fail to apply the regulations in force, while other countries, like my own, gold-plate the regulations with additional conditions.
If you take the particular example of reducing the maximum amount of drivers' blood concentration to 0.5 mg/ml, this is only tinkering at the margins of road safety. We should instead take tougher action against persistent drunk drivers who are currently offending and causing road accident deaths and injuries where they are three or four times over the existing limit. I hope the Commission will contrast that with the proposed action against insulin-dependent diabetic drivers in the United Kingdom, which is out of all proportion to any likely danger they would pose on the roads. These drivers are now going to be banned in the United Kingdom and will lose their right to drive goods vehicles up to seven and a half tonnes. They will, however, still be entitled to drive such vehicles in any other Member State but the United Kingdom. I ask the Commissioner today, is this compatible with road safety in a single European market? I urge the Commissioner and this House to take action.
Mr President, this debate on the future of European road safety takes place at a time when mobile phone usage in Ireland and across Europe is rapidly increasing. The use of mobile phones in cars must be legislated for at a European level in the interests of better road safety. The European Union should ensure that car manufacturers construct all cars for the European market equipped fully with mobile phone kits. The European car manufacturers must assume the costs of equipping all new manufactured cars with car phones in the interests of the medium to long-term future of road safety for car users and their passengers. In Ireland car users utilizing mobile phones when driving can be prosecuted for careless driving under the Road Traffic Act of 1961. The European Union must complement Irish legislation on this matter, especially as there will be one million mobile phones in Ireland by the end of 1998.
Finally, phone penetration in Ireland, which presently stands at 15 % of the population, is set to double by the end of the year. With so many mobile phones in operation in Ireland and Europe, mobile phone car kits in the future will come to be viewed not as a luxury item but as a necessity in the interests of safer driving and road safety, and the European Union must act on this issue immediately. I compliment Mr Cornelissen on his excellent report.
The debate is now adjourned and will be resumed at 3.00 p.m.
We shall now proceed to the vote.
Madam President, on a point of order, I would like to say that two anti-crime procedures are currently under way. The first is the request for urgent debate before Parliament and the second is the referral to the Council. The request can be signed here in the Palais in Room 1155, next to the Documentation Service.
Thirdly, I would like to ask if the Committee on the Rules of Procedure has already dealt with the refusal of the request for urgent debate at the last sitting.
Mr Rübig, I can inform you that the necessary steps have been taken and the President of the European Parliament will be in constant contact with the Belgian authorities about this serious problem. The College of Quaestors, which meets tomorrow afternoon, has added this matter to its agenda. In other words, we have treated your request with all the seriousness it deserves.
Votes
Madam President, please note that my colleague Mr Smith is ill today. Otherwise he would have been present in the Chamber. In accordance with the Bureau's instruction, please note my presence in the Chamber.
I have noted that you are here, Mr Falconer.
Before the roll-call vote on Amendment No 63
Madam President, could my presence in the Chamber be noted. I will not be participating in this vote. I would also advise those Members in the House who are interested in protecting their rights that these are appropriate votes in which to do as I am doing. The majority is overwhelmingly against the Green motion and no political causes will be lost in any protest.
After the roll-call vote on Amendment No 67
Madam President, I am sorry that I must rise. I am usually kind to your good self but I have to protest. The Bureau's instructions were quite clear. When a person asks for the floor prior to a roll-call vote, it is for that person to indicate whether he or she will participate in the vote and not for you. I ask you to carry out the Bureau's instructions in these matters. At the last session you said that you were following a course of action which was not to be used as a precedent. Therefore I hope and trust that you will carry out the Bureau's petty instructions.
Mr Falconer, I scrupulously respect the Bureau's instructions. When I said earlier that you were at the sitting, I meant you were free to vote or not to vote, and that I had noted your presence. I think that is all entirely correct in accordance with what we decided.
- After the roll-call vote on Amendment No 58
Madam President, I wished to indicate that I was going to participate in that vote. Would you please follow the Bureau's instructions!
Mr Falconer, I fully respect your freedom. As I said earlier, you may vote, or you may not vote. The main thing is that we have taken note of your presence.
Madam President, in this Parliament we vote to adopt texts or amendments or not to adopt texts or amendments. If you wish to adopt a text or an amendment, you vote in favour; if you wish to reject a text or an amendment, you vote against; if you want to do neither of those things but show that you are present here, you can always press the third button - the abstention button.
(Mixed reactions) I know that some people claim there is a difference between abstaining and being present in the Chamber and not voting. I personally fail to see the difference.
Ladies and gentlemen, you will appreciate that we are not going to start a debate on this. Personally, I think there is an important nuance between abstaining and not participating in the vote. It is quite clear.
I think Mr Falconer agrees.
Madam President, I would have hoped that Mr Corbett, with his long experience as a senior staff member on the Committee on Institutional Affairs, would also recognize that difference.
Before the roll-call vote on Amendment No 59
Madam President, the issue of the mandatory vote is much too serious to degenerate into a dispute between the Presidency and Mr Falconer.
Therefore I wish to announce that I am present and that I will not vote.
(Parliament adopted the legislative resolution)
I will not participate in the vote on this report, Madam President.
Very well, we will take note of that.
(During successive votes, Parliament adopted the 9 legislative resolutions)
Madam President, before we proceed to the vote, I would like to point out that in the voting list two amendments have not been allocated to the correct paragraphs, and that Amendment No 19 tabled by the Group of the European People's Party would not relate to paragraph 18 but to paragraph 19. In that case, I shall vote against, as it would replace paragraph 19. The vote on Amendment No 28 tabled by the Group of the European Liberal, Democrat and Reform Party should not be taken after paragraph 36, but as an addition to paragraph 45, because the issue is dealt with in that paragraph and it fits very well there. Please keep an eye on this during the vote.
(Parliament adopted the resolution)
Madam President, I do not wish to delay the vote. May I ask you to have a general correction made to the text, of which the original is in Portuguese, because in the languages I can understand I have detected unacceptable errors. I have received many requests for this report which must be sent out in languages that I cannot read. I would also like to request the floor regarding Amendments Nos 11 and 5.
On Amendment No 11
Madam President, this is not a linguistic problem. This is the same text that was submitted by Mr Paul Rübig of the Group of the European People's Party. This text was rejected in committee, and I have used it because I consider that it best expresses what we want to say. Therefore, this is indeed the text that Mr Paul Rübig submitted previously.
On Amendment No 5
Madam President, I cannot accept this amendment because it has nothing to do with the euro.
(Parliament adopted the resolution)
Madam President, I tried to catch your eye before this last roll-call vote. I would like my presence in the Chamber recorded. I did not vote.
(Parliament adopted the legislative resolution)
Madam President, I did not wish to delay proceedings earlier but your answer to me was that an abstention was not the same as not participating in the vote. I would like this to be referred to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. That ruling is tantamount to creating two different forms of abstention. You will have Members who wish neither to vote in favour of a text or against a text, but who wish to indicate their presence in the Chamber by pressing the button of abstention. You will also have Members who wish neither to vote in favour of a text nor against a text by not pressing such a button and indicating to you orally which, as we have seen today, causes a number of problems.
I would ask this to be referred to the Rules Committee.
Mr Corbett, as there are not many of us, I will tell you my opinion.
It has often been the case that I have abstained from a vote because I did not wish to take a stance in favour of or against it but I accepted that it had been put to the vote. However, it sometimes (but more rarely) occurs that I do not participate in a vote in order to show a firm intention, which is very different from that of abstention.
We will not debate this just now, but the question is very interesting at a constitutional and institutional level. We could submit it to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities and open up a very interesting debate on the subject.
Madam President, this particular matter has been debated long and hard in this Chamber over the last session and this session. It has also been debated within the Socialist Group. The line is quite clear within the group. If Mr Corbett wishes to change that, he should take it back to the Socialist Group. The line is quite clear that when Members do not wish to vote, then they do not have to vote. They do not have to press any buttons to abstain or anything else. They just express the view that they do not wish to vote.
This relates to a decision handed down by the Bureau. It was never brought to this Chamber. If Mr Corbett wants to push anything, perhaps he might support my call - which I made in previous Parliaments - for the Members of this Parliament to have a vote on this issue to clear up the matter once and for all. I would be quite happy to participate in that vote. Once we have got rid of the anomaly which the Bureau has created, we can then get back to the business of this Parliament. Until that time it would be far better for Mr Corbett to leave aside his institutional matters and put his political hat on. Perhaps then we can have politics entering the discussion.
Ladies and gentlemen, although there are not many of us, but since we still have some time left - even though we have to count the interpreters' time and the explanations of vote still pending - we could prolong this debate. However, since it is not on the agenda, that is not possible. Mr Falconer, I am sorry but other Members are waiting and are hungry and have meetings and I must proceed to the explanations of vote.
I think I really have properly respected your right to vote or not to vote, Mr Falconer. It has all been noted very carefully. I really could do no more.
(Several Members requested to speak on a point of order) Since you insist, we will first have the explanations of vote, since we are concerned to behave properly towards our colleagues. We will then stay here to sort this issue out. It is really very interesting.
Madam President, it is not on the questions raised by the Socialist Group. I simply wish it to be recorded that I was not here to vote on some of the earlier motions because of air traffic control. I regret this particularly since I drafted an opinion on Mrs Kuhn's report. It was simply air traffic control that prevented me from being in Strasbourg on time.
Despite some reservations, we have chosen to vote for Mendiluce's motion for a resolution on the Western Sahara. We give our full support to the content of the resolution, particularly because the peace plan in question has been presented to and adopted by the UN Security Council. We also give our support to holding a fair referendum on self-determination. However, we are concerned about how the resolution is to be put into practice, since it forms part of the Common Foreign and Security Policy, which we oppose in principle. The CFSP is only one of the tools used by the EU in the construction of a new state.
Kuhn report (A4-0029/98)
Guaranteeing to a consumer that a product they have purchased conforms to his or her expectations is a fundamental right.
The draft directive presented to us today turns out to be essential since the economic context is becoming ever more complex: the single market is upon us, we are moving into the European dimension and harmonizing our legislation.
Consequently I am in favour of Mrs Kuhn's step in seeking to establish a balance between the interest of the consumer and the possibilities available to the industrialist and the business person. This has led to a draft directive which is realistic and above all economically viable and achievable for companies. However I regret that the two amendments I submitted to the Committee on the Environment, Public Health and Consumer Protection on which I sit, were not adopted. They enabled the issues of manufacturers' responsibility and the duration of the guarantee period to be looked at in a different way.
It is regrettable that the manufacturer and the importer are not implicated when there is a fault, since the responsibility falls to them. If the vendor proves that he is not responsible, the consumer has no further recourse.
Article 3 states that the period of guarantee has been fixed at two years after delivery of the product and not after discovery of the fault. This period is rather short for products with long life spans. In addition, this represents a regression compared with French national law in which the guarantee period currently starts when the fault is noticed.
In any case, I am in favour of the principles of the Kuhn report. It is wise not to weigh down the procedures because that would have disadvantaged the consumer without guaranteeing a high level of protection.
The primary objective of all legislation should be to draw up fair, clear texts which are easy to implement and which guarantee considerable legal security for the public. However, neither the original Commission text on the sale of consumer goods and associated guarantees, nor the amendments proposed by the Kuhn report meet these criteria. On the one hand, they are unbalanced and place too great a burden on the vendor, and possibly the producer. On the other hand, they bring about legal insecurity in which litigation procedures flourish, which if not favourable to consumers, will certainly benefit lawyers and legal experts.
Three examples clearly illustrate the unbalanced nature of the texts proposed. Firstly, the length of the guarantee, which varies from two years - in the original text - to five years - in the amendment by the Green group -, when a legal duration of one year would seem sufficient, especially since the range of goods guaranteed is very large - from hairdryers to cars. We should remember that we are talking about a legal minimum here and that contractual guarantees, which are a factor in competition and promotion, can go well beyond this. A second problem is the inclusion of secondhand goods within the scope of this directive, when some of the clauses are ill-suited to these goods, for which the idea of flaws is difficult to define since they have already been used. Thirdly, there is the reversal of the burden of proof to the detriment of the vendor, when it is a general principle of law that it is up to the person with the allegation to produce proof of it. Roman lawyers had already given this type of reversed proof the name "diabolical proof' , since it is so difficult to establish.
The legal insecurity which is a source of endless legal disputes is a result of the inaccuracy of too many definitions, which are nevertheless essential.
During the Parliamentary sitting, certain amendments from the Committee on the Environment, Public Health and Consumer Protection were adopted as additions to the notion of consumer expectations and the buyer's right to an alternative option, thus making the text extremely vague and favouring the development of litigation.
For these basic reasons and reasons of legal practice, it was not possible for the French members of the Group of Independents for a Europe of Nations to vote in favour of this text. Furthermore, it deals with basic principles of civil law, which is not one of the areas of Community competence.
Any political action or legislative initiative in favour of consumer protection is a good thing and should be welcomed. However, that does not mean that such protection should be seen as an objective for its own sake, in isolation from the general context in which it should apply.
It is well known that all rights have their limit, at the point where they come into conflict with the liberties and rights of other people. The Kuhn report, on the proposal for a directive on the sale of consumer goods and associated guarantees, aims to safeguard consumer protection but because of the nature of some of the amendments which have been approved, that consumer protection in many cases conflicts gratuitously with the rights of the other agents affected by such a proposal. This could potentially result in unnecessary legal in defensiveness on the part of sellers and producers, and could also constitute a particularly significant burden for small traders and small companies, at a time when SMEs need all the help they can get to become competitive, so that competitiveness can allow new jobs to be created.
Therefore I have voted against the Kuhn report, in the hope that for the second reading it may be possible to reach a balance - which does not exist at the moment - so that consumer protection can be made compatible with protecting the interests of producers, which are also legitimate.
The idea that consumers should have a clear conception of their rights as regards guarantees when they buy goods in countries other than their own is an important one. If the common market is to have real meaning, then one aspect of its benefits is that people should feel confident about such things as guarantees when they buy goods in other European countries.
The question is to what extent the European Union should not only seek to ensure that consumers have a clear idea of their rights, but should also harmonize the law so that the same rights obtain everywhere.
To my mind, an approach which involves this degree of harmonization is the wrong one. It ignores the principle of subsidiarity. It interferes to an unacceptable extent in national laws regarding the sale of goods. These are laws which, in the case of my own country, the United Kingdom, have been established and built up on case law over a long period. The directive proposed is a very blunt instrument indeed to try to incorporate the detailed provisions of the 1979 Sale of Goods Act.
The directive itself has caused great alarm among the people who will be most involved in dealing with its consequences. This is because the Commission text would allow the consumer to ask the seller either to repair goods free of charge or to replace the goods, or to demand a price reduction or rescission of the contract. The right to repair would operate for two years from the date of purchase; the right to replacement would operate for one year following purchase. No wonder sellers of goods affected by the directive are worried. Mrs Kuhn's amendments further complicate this situation. They certainly do nothing to resolve it.
In drawing up the directive the Commission has loaded the dice in favour of the consumer. It is surely unlikely that a consumer who complains about what is described as a 'lack of conformity' existing in the goods he has bought will accept repair if replacement is on offer? As one of my Swindon constituents asks: ' The scope for argument about what is a 'minor lack of conformity' is limitless and unscrupulous consumers might be encouraged to exploit the uncertainty created by these proposals, resulting in the courts having to cope with an influx of cases. Who will foot the bill for these legal costs?'
The answer to that question is, ultimately, other consumers. That is the foolishness of this proposal, a folly we see repeated again and again in the half-baked proposals produced by the consumer directorate in the Commission. Consumers will pay in two ways: firstly, because the price of goods will rise to take account of such extra costs. Secondly, because this kind of legislation acts as a disincentive to smaller retailers to stock products which might give rise to expensive legislation - or it adds that last straw which breaks the camel's back and brings the shutters down on the business once and for all.
So what kind of legislation would help in this situation? I believe it is probably the kind of legislation which the European Commission is least likely to provide. The Commission believes in big legislation - major directives and regulations which entail big changes across the commercial community. What is needed here is light-touch legislation. What is needed is an arrangement which ensures that when a consumer, coming from one Member State, buys goods in another, he or she is then informed about the consumer's rights under guarantee pertaining in that country where the purchase is carried out. It might also be desirable, if it is relevant, to inform the consumer of the agent of the company producing the goods in the country of the consumer's residence so that there is an information channel about the consumer's rights under guarantee in the country of purchase.
That is a far cry from trying to draw up completely new EU-level laws regarding consumer guarantees and imposing these on the very different legal structures of the Member States. It would be a real help to consumers and it would be legislation that shows that the Commission is living in the real world. The Commissioner's feeble reply to the Parliament debate on Monday night shows that this is, in fact, very far from the case. I and my fellow British Conservatives oppose this directive and the Kuhn report.
I am delighted that a European directive is devoted to improving consumer protection in Europe regarding the sale of consumer goods and associated guarantees.
The draft directive, amended by Parliament, is devoted to finding the best balance between the interest of the consumer and the responsibilities of the vendors and producers, without going as far as the wastage which could arise from a systematic exchange of all goods which have a fault, however minor, and which could in any case be repaired under the conditions of product quality maintenance.
If it is worth having more guarantees for the buyer and more transparency for the secondhand market, we should question the basis of enacting rules which belong to the "first hand' market in this case. I fear that this assimilation would in fact be difficult to implement. Furthermore, I would prefer a specific directive for secondhand goods to take account of the complexity of this area, whilst offering effective consumer protection.
I have abstained on Amendment No 24, because in view of Austrian national law, which provides for a guarantee period of just six months, I am opposed to a quadrupling of the period to two years.
Extending the period in this way would not only hit business, but also, above all, consumers themselves. They would be faced with price increases because of the higher risk factor that businesses would have to build in. Furthermore, legal proceedings become more onerous and costly the longer the time since the product was purchased.
Lastly, it is totally contrary to the principle of good faith if the vendor has to assume liability for lack of conformity although the purchaser may have recognized the defect in both abstract and specific terms.
It would be difficult not to agree with the aims of the draft directive on the sale of consumer goods and associated guarantees: to strengthen consumer protection and promote the quality of products.
Unfortunately most of the means proposed by the text under examination, far from responding in an appropriate way to the declared objectives, on the contrary seem excessive, inappropriate and dangerous.
By inciting the consumer to get involved in dangerous procedures in a whole range of areas, we may contribute to the fortunes of lawyers, but we will not protect consumers any better. Above all, we will overwhelm with even more obligations those small industries in the production and distribution sectors for whom the constraints of exploitation are already very great. This will increase the legal insecurity of manufacturers and business people, so the initial good intentions will actually have a negative effect on the economy and employment in the end.
So we will vote against a whole series of dangerous clauses which risk opening up endless disputes and creating a general climate of legal insecurity which would be negative for everybody.
We are opposed to the inclusion of secondhand goods within the scope of this directive. The concept of a legal guarantee does not seem to us to apply to a secondhand product such as a vehicle, whose characteristics vary depending on its usage, its age, its maintenance and so on. Under these conditions, how could a secondhand product be replaced by a comparable product? Quite simply this does not make any sense.
We are also against extending the guarantee period to two years. This is excessive, particularly given the increased level of consumer protection which the directive is targeting. A period of one year would seem reasonable and balanced, and therefore completely sufficient.
The transfer to the producer and vendor of the burden of proof for lack of conformity also seems unacceptable to us, and contrary to the general principles of law. Article 3, paragraph 3, creates a presumption of imperfection at the time of delivery of the product if the fault is discovered within the six months following the actual delivery. We will vote against this clause, which we think is exaggerated and dangerous.
The very notion of lack of conformity is defined in a very subjective way in the draft directive. The amendment by the Committee on the Environment, Public Health and Consumer Protection only aggravates things by introducing the term "of consumer expectation' , which is even vaguer and therefore more likely to lead to many disputes.
As regards the possibility of offering the buyer a replacement of the product when there is a fault of conformity, this opens up dangerous leeway, especially in high technology sectors such as the car industry or sailing. We think it is up to the vendor whether to offer repair or replacement, and failing that, the buyer can demand a reduction in price or termination of the contract.
The other area showing dangerous leeway is the one being opened up by the Committee on the Environment, Public Health and Consumer Protection by proposing that the consumer can act directly against the manufacturer when the latter is not party to the sale contract. We would reject this proposal absolutely.
Setting up a "service to the client' network in all European countries for cases of direct purchase of a product in another Member State also raises problems and must be reexamined.
If it is legitimate to seek to protect consumers adequately, this must not be at the expense of SMEs, by imposing unbearable constraints on them which would risk upsetting their permanently fragile financial balance. In France these small companies, which number 800 000, are currently the best job creators. In the period 1988-1995, they created 1.75 million jobs throughout the European Union. So we should be particularly careful not to endanger their equilibrium by imposing unreasonable constraints on them: this should be a priority for us.
The proposal for a directive on the sale of consumer goods and associated guarantees has presented us with fundamental problems because there is not enough information about relevant law in the Member States.
I have requested the European Commission more than once that alongside its proposals, it should carry out a comparative study of the law as regards the specific situation in the various Member States. Similarly, the Commission should provide Parliament with the key documents upon which its proposal is based. Of course, this support documentation only needs to be placed in the library, or made available in the form of some technical medium that can be copied easily.
The second difficulty lies in the very varied interpretations which have been made of the proposal's content. The proposal fails to differentiate between two of the basic agents: the vendor and the producer. This has led to a regrettable state of confusion. Nor is any distinction made between perishable and non-perishable goods, which is an essential aspect when defining guarantees. The different responsibilities of the manufacturer and the vendor are not made clear either. The vendor can only take responsibility for those contract requirements which differ from the manufacturer's responsibilities.
Furthermore, the fact that the proposal fails to describe the basic principles which regulate these matters in the national legislations has led to a veritable diaspora of amendments.
The proposed text and the amendments which have been presented are unlikely to provide a clear result in favour of the consumer without hindering commercial relations.
I am voting for this report on the condition that what is in the explanatory statement is correct. This explanatory statement clearly states that it is a question of a mini-harmonization of the Member States' national legislation. It is clear that the mini-harmonization to be carried out shall be subject to the respective national parliaments. That means it is up to each national parliament to decide at what level it wishes to adopt. So the mini-harmonization is a recommendation.
My condition is therefore that Swedish consumer protection is in no way weakened through this harmonization.
Directive on ornamental plants (C4-0044/98)
This matter is highly sensitive. To just vote for a Council Directive without debate is wrong because the Members have so few opportunities to acquaint themselves with what the Directive is about.
Seed growers who sell vegetable varieties not registered by the EU are threatened with prosecution if they do not stop the sales. Only plants which are included on the EU's common varieties list are allowed to be sold. For a variety to get onto the list it needs to have an owner. Ownership costs SEK 20 000 per variety.
In view of the above, especially the limited opportunities to get acquainted with this directive, we are choosing to abstain from the vote.
Kellett-Bowman report (A4-0035/98)
Madam President, first of all I would like to thank you for humouring two of the passions of the honourable Member now speaking; namely, the greed which makes us want to go for lunch, and the laziness which prevents him from writing his explanation of vote.
I would like to say one thing about the Kellett-Bowman report. I did not vote for this report for one simple reason. The report intelligently organizes the discharge and the conditions under which discharge is granted for a certain number of specialized agencies. Insofar as it concerns agencies which do not have financial autonomy, the system set out in the proposal is satisfactory. However, when it comes to agencies which have independent income, the system set out by Mr Kellett-Bowman, which was approved unanimously except for one vote by the Committee on Budgets and broadly by this Parliament, is highly unsatisfactory, because it actually ends up giving the power of discharge to the administrative council of the agencies concerned, which would be justified, but only gives firstly a simple power of opinion to this Parliament.
I think it is a serious matter if we are going down this road and turning this Parliament into a sort of consultative body, subject to the superior arbitration of a technical body created by laws and regulations which we vote on here in this House. What we should have done was either to give up all participation by Parliament, or reverse the procedures and give Parliament the last word. I just wanted that point to be made.
Graenitz report (A4-0009/98)
The Danish Social Democrats in the European Parliament have today voted for the report on general principles for the European Union's food legislation. It is very positive that the Commission's Green Paper recognizes that an extension of the product safety directive could improve overall consumer protection. The Danish Social Democrats are of the opinion that the acts in question should be revised in order to ensure they are based on the principle of caution and the principle of regard for consumer health and safety. The premise of food legislation in Europe should be environmental protection, and the aim should be sustainable food production. These proposals are all part of the same report, to which we give our support.
With the new Treaty of Amsterdam, the EU seeks to secure minimum requirements in consumer policy, including giving appropriate consideration to consumer health and safety when legislating in the area of food. However, this will not affect the ability of Member States to retain or introduce regulations that provide better protection than the joint regulations. The Danish Social Democrats regard the European Parliament's report on food legislation as a step in that direction.
There is no doubt that the present Green Paper on the current food law situation is very timely, in view of the crisis in food safety and consumer protection caused by the BSE scandal.
Articles 129 and 129A of the Treaty of Amsterdam extend the legal base for more effective protection and precautions in policies directed at the consumer, which means that Community food law must be clarified and rationalized, together with its application and monitoring.
We must not forget that many chronic diseases have their origin in food, and food products are not just another commodity like any other. So, as Mrs Graenitz rightly requests, the responsibility aspect has to be established with complete transparency, so that damaged consumer confidence can be strengthened.
Finally, product labelling is very important for the consumer because it is the main source of information - indeed, almost the only source. It is therefore essential that such labelling should be complete, clear and truthful. In the aftermath of BSE, I believe information should also be provided (depending on the product) about the pesticides or animal feedstuffs used in its production and manufacture.
Food is an issue of vital importance for the health and safety of consumers and for the quality of life of our citizens. However, it is a complex issue which requires the coordination of parallel policies and actions in order to safeguard and upgrade it.
BSE has once again opened up the debate on the safety of foodstuffs and the health of consumers, which are problems resulting from an inadequate legislative framework and a lack of control over its implementation by the relevant bodies. The latter serve specific interests and are indifferent to the criminal repercussions on the health of our citizens. The events themselves, the fatal incidences of these serious "unprecedented' diseases, should have forced us to confront the crucial questions about the quality of our foodstuffs and the enormous risks to consumer safety.
The elaboration of clear, lucid regulations and directives is of course necessary in order to determine quality standards and to ensure the monitoring of foodstuffs. However, before any legislative intervention we must get to the root cause of the downgrading, distortion and alteration not only of our foodstuffs but of the whole of the food chain.
It is not just the absence of up-to-date guidelines which places the burden of responsibility for this lamentable state of affairs on the foodstuffs sector. Those that already exist are also contravened in the most blatant manner.
When the concept of food is commercialized and its administration handed over to the law of profit, and when the market determines the quality of foodstuffs on the basis of the cost-profit relationship, there will never be effective safeguards for the health of consumers.
It would be naive to claim that liability for the disturbance of the food chain rests exclusively with the farmer or the cattlebreeder. Nor would this allow the problem to be confronted at source.
On the contrary, liability must be sought in the intensification of production and in the pressures that producers face from traders, mass producers and large food multinationals to squeeze costs and increase the volume of production. This imposes on them the lavish use of fertilizers, pesticides and animal feeds, the composition and consequences of which they are for the most part unaware of, or have been misinformed about.
Even more important, however, are the liabilities of those industries which process and mass-produce primary products before they are put on the market, using substances which not only downgrade the quality of the foodstuffs but also damage the health of consumers, who are used as guinea pigs.
The policy relating to foodstuffs, and the safeguarding of their quality and of consumer health, require the reorientation of the policies implemented in the primary production sectors - agriculture, cattle breeding and fishing - and the effective monitoring of the manufacture and use of chemicals and other substances in food production, preservation and processing. They also require constant monitoring of the results of research carried out into the production of such substances, and the institution of measures and regulations, especially in the context of trade agreements formulated within the framework of the WTO and the Codex Alimentarius , which would prevent the unaccountable activity of multinational food companies.
It is good that the rapporteur has adopted a consumer-friendly position. I would just like to stress three important areas which are urgent, and which the rapporteur has not emphasized sufficiently.
Firstly, there is the question of antibiotics. It is important that we reduce the use of antibiotics in animal feed, especially since the derogation which Sweden has from the EU's weaker legislation is almost certainly going to expire. The EU must recognize the danger of using antibiotics. I therefore support Amendment No 28.
Secondly, the rules on food labelling must be improved substantially so that consumers know what they are eating. In Sweden, the EU's rules have led to big problems for people with allergies, amongst others, because now they cannot get information about what products contain. The rules Sweden had before were better and clearer than the current EU rules.
Thirdly, I also have objections to the legal framework being proposed. I would like the EU to lay down minimum rules rather than harmonizing rules. Minimum rules are better because you then give individual Member States an opportunity to introduce tougher rules than those set out by the EU. With the EU's harmonizing rules the levels are fixed and the development of better, tougher rules is prevented. This is bad, to say the least, and inhibits the development of environmentally-friendly rules.
Future food legislation must be based on producer liability - grower and supplier liability. The main aim should be the protection of the health and safety of consumers. Product labelling should be obligatory and apply to all the ingredients in a product.
Every country should have the right to allow considerations for the environment, health and safety to take precedence over the free movement of goods. EU rules on food and other consumer protection should be minimum rules; that is, a Member State should have the right to apply its own tougher rules. In international organizations, Member States should have an unrestricted right to promote food and consumer requirements which go further than those of the EU.
With its Green Paper, the Commission has taken an important step towards much-needed rationalization of Community food legislation. This implies that existing EU legislation in this area must be reviewed with an eye to simplification. I give this my full support. However, it is also clear that future food legislation must guarantee consumer protection, while the internal market must be able to function without barriers. In its report, the Committee on the Environment, Public Health and Consumer Protection has added to those important aims by requiring responsibility on the part of the producer and the authorities, to provide safe and healthy foods as well as thorough consumer information. In my opinion, this is well-justified. I therefore give this report my full support, and I look forward to the concrete initiatives that the Commission will be taking based on the Green Paper.
Our group has tabled six amendments which target three main objectives.
The first stipulates the need to label foodstuffs sold in bulk clearly and legibly, so that consumers have clear information on their denomination, price and, if necessary, their origin. In fact the text proposed by the rapporteur discriminates severely between products sold in "consumer units' and products sold in bulk. Regardless of the type of packaging, it is essential that the consumer has clear information.
Our second group of amendments specifies the role of the Community scientific committees. These committees exist and should therefore serve as a point of scientific reference for drawing up regulations, directives and recommendations.
Thirdly, our group rejects the principle that farmers and growers have the ultimate responsibility for the "scientific' proof of the sanitary quality of their products. In fact, it is the operators in the farm produce and supply network who must produce this scientific proof. We must not forget that agricultural products can undergo intrinsic changes in their sanitary quality as a result of the technological processes used for their transformation, particularly with the use of biotechnology. Furthermore, farmers cannot have an in-depth knowledge of the sanitary quality of all the elements used in the production of their goods. I am thinking in particular of the cattle fodder they use and of the sanitary and environmental quality of slurry which they are likely to spread on their fields.
Our group calls for respect for the principle of a specific vertical regulation on labelling. In fact, a number of agricultural products are subjected to specific transformation processes - I am referring particularly to the wine growing sector - or are sold directly in their original state to consumers (the fruit and vegetable sector) and should therefore come under a more restrictive vertical regulation than the horizontal directives which apply to the labelling of all food products.
As regards genetically modified organisms, our group recalls that it is necessary to inform the consumer clearly on the possible use of GMOs in the composition of food products. The Commission has still not published the methods of application for this special labelling, and consumers are presently consuming food products with a GMO basis without being aware of it. That is unacceptable.
The lesson of mad cow disease has been learned by the consumer. A recent survey in France by Sofres shows that 69 % of French people are against transgenic cultivation. So it is up to us to allow the European consumer to exercise clearly and easily his or her free choice between products with GMOs and products without GMOs at the same price. Clearly in this case is important that the GMOs are traceable from the field to the table.
The principle of labelling has been retained. It must be applied to all ingredients whose DNA has been manipulated, not just to some of them, including both imported products and products from within the Community. I would remind the House of the scale of imports: for the farm produce industry in France alone, this amounts to 5 000 tonnes of soya and 8 000 tonnes of lecithin annually, mainly from the United States. However, the conditions of harvesting, storage and transport result in mixtures such that we cannot identify the presence or absence of GMOs in these imports. And it is this fundamental question we must tackle, because the European consumer who does not want to consume GMOs should not have to pay a surcharge for the privilege of exercising free choice because specifically non-GMO channels have to be set up for products which are difficult to find and identify, and which are therefore more expensive. This surcharge should be payable by those who change the rules of the game and who would like to impose a new mode of consumption. We should ensure that they can propose but not impose it. The idea of a supplement payable by the end consumer in order to avoid the ingestion of genetically manipulated foodstuffs is absolutely unacceptable. We consider this to be the food safety priority which the Community legislator must tackle if he wishes to do a useful job.
Turning now to SMEs and farmers, the Commission must evaluate their capacity to integrate all the Community standards. We must remember that a regulation is only relevant if it can be applied by all operators.
Finally, our group is opposed to multiplying structures, and therefore to the creation of a European agency for food safety, because it would mirror the work of the Community scientific committees and the monitoring bodies in the Member States, which have a key role to play. Some would like the Commission to be present as such in the Codex Alimentarius , a scientific body recognized by the WTO. Our group considers this to be a bad move, because the 15 voices of the Member States will always be heard more loudly than a single European Community voice. As we have seen during the international fishing conferences, when the Commission takes the place of the Member States, it weakens their positions instead of strengthening them.
Food safety is an extremely important issue. I think there are some things missing in this otherwise excellent report. For example, it is unacceptable that we currently find that consignments of meat imported into Sweden with certificates of health turn out to be contaminated with salmonella. Similarly, measures should be taken to ensure that the routine addition of antibiotics to animal feeds ceases.
In paragraph 36 of the draft report the Commission is urged to bring an action against the Council because it has not observed the deadline set for 1 January 1995 for a decision on measures required to combat salmonella in laying hens. It is, of course, a serious matter that the Council has not observed the deadline, but it is not appropriate to involve the European Court of Justice in this matter.
Arroni report (A4-0061/98)
Since Sweden will not take part in the introduction of the euro in 1999-2002, we have chosen to abstain from the vote on this report. This is a question for the Member States which will be included in the euro zone.
However, it should be mentioned that the report does not touch on the high conversion costs which the introduction of a new currency entails in relation to the conversion of coin-operated machines, computer systems, etc. It is clear that it is the consumers (the citizens) who will pay for all this in the form of higher prices and taxes.
On the whole, Mr Arroni's report on the practical aspects of introducing the euro is satisfactory. He correctly stresses the need to inform consumers and prepare them for the arrival of the single currency. He does not omit to highlight the difficulty which this monetary revolution could represent for vulnerable population groups such as older or disabled people.
As the need for information on the euro has now been largely acknowledged, it would be wise for this to be implemented effectively and quickly as our rapporteur rightly stresses.
It would also be advisable to pay particular attention to SMEs, as they represent an important source of employment. I am in favour of Mr Arroni's idea of asking Member States to attach particular importance to the impact on companies of introducing a single currency, so that they will be able to benefit from all its advantages. This would mean that the impact on employment would be as favourable as possible.
However, I would like to make two points, the first concerning dual pricing. If this is necessary, particularly in the phase when the euro and national currencies are circulating in parallel, it does not seem wise to me to make it mandatory, as the rapporteur proposes. The imposition of dual pricing would entail costs and inflexibility which would no doubt damage the proper functioning of the single market. However, it would be beneficial to install a code of good practice, at least for retail trade.
My second point concerns the handling of the conversion of national currencies into euros. As the rapporteur says, it is desirable to call on the banking and financial sector to set up a code of good practice here too, to respect the principle that compulsory conversion should be free. In this respect, the proposals by the Socialists and the Greens to make this mandatory by means of a regulation do not seem wise to me. Healthy and honest competition between all those involved in exchange operations seems to me to be sufficient to deal with this.
The fate of these proposals will determine how I vote on the report.
Economic and monetary union is a centralist, high-risk project with a weak democratic basis. It prioritizes price stability and low inflation. There is a high risk that our already high unemployment will increase further. The regional differences between growth regions and depopulated areas could be increased. EMU leads to a strong centralization of monetary and currency policy which ultimately could also include fiscal and financial policy. EMU is a political project which increases the federal aspect of the EU and strengthens the trend towards the formation of a common state.
To try to increase popular support for the EMU project, the Commission is now proposing information campaigns targeted at the general public and companies. Among other things, an invented cartoon character - ' Captain Euro' - is going to get people to change their views on EMU and the euro. This is unacceptable and a provocative use of taxpayers' money. It only risks further increasing the gap between the EU and the general public. Against the background of the above we have voted against the report.
The Commission's report outlines the basis of a number of initiatives designed to facilitate preparations for the introduction of the euro both in the private sector and in public sector administration. In ten months' time, the euro will be an economic reality, and in three short years, the greatest monetary changeover in the history of the world will take place. Even so, the nations of Europe do not as yet have anything resembling a full picture of the tremendous impact the introduction of the euro will have - even in countries not immediately participating in the common currency - on all aspects of finance.
It is therefore most gratifying that the committee's Policy Document acknowledges the obvious need for users of the new currency to be well-prepared and well-informed. Another crucial initiative, featuring prominently in the committee's Policy Document, is a code of conduct between financial institutions to pave the way for the smooth introduction of the euro. To this I give my full support.
The introduction of the euro will undoubtedly give rise to very serious issues, only some of which seem to concern the Commission. The central element which is absent, in my view, from the deliberations of the Commission and from whatever preparations are under way at the level of the European Union and its Member States, is who will bear the brunt directly or indirectly. In other words, who will be called upon to pay the cost of conversion? We think that under the conditions of a free market and deregulation, this will be the end user - that is, ordinary working people.
It is not by chance, as the Commission itself points out in its communication, that this threat is being brandished by large corporations in order to gain tax advantages and exemptions. Furthermore, they hope to gain new privileges in order to prevent the institution of what was initially widely supported as the essential element in the transitional period of conversion to the new currency: namely, mandatory dual pricing.
We regard mandatory dual pricing, at least in the retail and distribution sectors, as the basic and minimum means to limit the profit-making tendencies which are characteristic of any changeover from one currency to another. With regard to the rapporteur's reference to the need for flexibility in the market and to the optional nature of dual pricing, we stress that, left to their own devices, markets have never led to 'better solutions' and there is no guarantee whatsoever that inflationary tendencies will be avoided.
In parallel, there must be a strengthening of efforts to wipe out cases of profiteering, by means of direct governmental and criminal sanctions. Provision must also be made for the institution of the right for consumer organizations to sue for the protection of collective statutory interests.
We are particularly concerned about the special problems faced by SMEs. Under the pressure of competition from large multinationals and also in the context of the conclusion of subcontracting agreements, they will be forced, from the very start of the transitional period, to undertake the necessary technical convergence (public accounting, infrastructure, etc.) which may prove fatal for many of them.
In such cases we could agree on certain special measures of positive discrimination in favour of SMEs, particularly for the smallest ones employing fewer than ten people, to enable them to cope with the increased costs of conversion to the euro. These measures might relate to public accounting (e.g. speedier redemption of existing debt) or might take the form of special finance programmes or easier access to credit.
We are categorically opposed to any attempt to turn the technical preparations for the introduction of the euro into a pretext for large corporations to increase their profits through tax deductions on the costs of investments and of restructuring brought about by the establishment of the euro, ' as well as the profits which arise from the abolition of the dangers of exchange rate fluctuations' ! However, these solutions are being examined.
We would like to take this opportunity to repeat our request that the Commission issue a report on the effects of the euro on countries which will not be taking part, and also on the removal of the uncertainty surrounding the relations and exchanges between the 'Ins' and the 'Outs' . More generally however, we request information on the Community costs of the euro, which the members of the Commission officially accept as a fact, but which they assiduously avoid specifying, as do the other defenders of EMU.
We wish to point out the disgraceful discrepancy between the policy of tough financial restrictions and sanctions in the event of infringement, and the waste of budget resources on "information' campaigns and campaigns which manipulate working people into accepting a policy from which they have nothing to gain, as is shown by the tragic circumstances they are experiencing today and by their future prospects.
Torres Marques report (A4-0078/98)
It could be said of Mrs Torres Marques' report on the euro and tourism that the proponents of the euro are scraping the bottom of the barrel. I do not know precisely what significance should be given to this, but I am sure they would have done better to leave this text where it was.
It is based on a complete misinterpretation. According to the rapporteur, tourists will be happy to have their lives simplified by economic and monetary union and at the same time save on exchange charges. Throughout the report, it does not hesitate to make even more extravagant affirmations. For example, it states that the euro would represent for tourists - and I quote - a huge advantage if one considers that currently up to two-thirds of the value of their currency must be lost in exchange transactions before they even spend anything. Here we have evidence of old reading which has been badly digested, really very badly digested.
In any case, it is highly likely that a tourist regards changing his or her national currency to that of the country visited as part of the charm of travelling and does not regard it at all negatively. Applying the same principle of unification, the rapporteur calls for complete abolition of border controls, doubtless so that tourists no longer even notice that they are going from one country to another. And tomorrow are we not going to be asked to use Esperanto in order to make tourists' lives easier? It is not far off. Have we not already invented the virtual European monument which has no particular national characteristic and which will embellish future euro notes? All in all, the Torres Marques report completely bypasses the subject. Tourists come to a country to appreciate its identity so if, by facilitating things for tourists we assassinate identity, it is really a very short-sighted policy. Furthermore, since I see that Mr Corbett is still in the Chamber, I will take this opportunity to thank our British friends for refusing to subscribe to the euro because, as a tourist, I would be really disappointed if the Queen's face no longer appeared on your bank notes.
Since Sweden will not take part in the introduction of the euro in 1999-2002, we have chosen to abstain from the vote on this report. This is a question for those Member States which will be included in the euro zone.
However, the report does contain some rather optimistic calculations with regard to growth in tourism thanks to a common currency area. In this context, we should remember that a big tourist industry in Europe is founded on a high level of general prosperity and has very little to do with a common currency. In spite of everything, conversion costs are marginal in this context. This prosperity could well be jeopardized through the creation of a common currency area in a region which is not optimal.
Tourism is an important sector which is going to be greatly affected by the introduction of the euro. However, I am sceptical about the wording of this report, in particular the wording of paragraphs 17 and 20, which seek to interfere with issues of national importance where the EU does not have the right to act. This concerns national taxation and, as paragraph 20 states, that measures should be taken to harmonize taxation, especially VAT. This shows that the introduction of EMU is the first step in the building of a federal EU in which tax rules will also be harmonized and decided by the EU instead of being managed by the national parliaments. I cannot go along with that and I am therefore going to vote against the report.
Nor do I think the Commission should introduce information campaigns before the introduction of the euro. But if that should happen, which could be justified for certain groups within society, then I think the national consumer organizations should be responsible for them. There would then be a significantly greater chance of the campaigns being informative rather than propaganda.
The Danish Social Democrats have today voted against the Torres Marques report on the euro and tourism. In the report, the rapporteur proposes a number of measures to facilitate the tourism industry's transition to the new currency. She urges action to harmonize taxes and duties applicable to the tourism sector, specifically value added tax. The rapporteur focuses strongly on settling and harmonizing national levies. It is not clear whether it is a question of harmonization within the euro zone or throughout the entire Union. The Danish Social Democrats in the European Parliament oppose in principle any harmonization of duties and taxes, since this would undermine the financial basis of the Danish Welfare State. The delegation has, therefore, chosen to vote against the report.
We agree with the rapporteur on the strategic nature of tourism in general: as a sector for the creation of thousands of jobs; as the sector par excellence for the development of SMEs; as a means of economic development and recovery; and as a means of communication between different peoples. However, we would like to express our concern about the significant reduction over the last few years in the share of the European tourist industry in the international market. We are also concerned by the fact that, from the viewpoint of industrial relations, we are witnessing redundancies in their thousands, the widespread use of part-time employment, and the misery of limited contracts of employment and social dumping. More generally, and in contrast to the euphoria with which the rapporteur describes the situation in the sector, we are seeing the generalized use of flexible work patterns and the de facto promotion of 'elastic' labour relations. As for the hundreds of thousands of small SMEs, mainly family run, they are simply scraping along in an attempt to cope with increasing competition from large organized chains.
No consideration has been given to these facts. The report simply proposes the establishment of a common policy on tourism with the insertion of the relevant chapter into the Treaty on European Union. It appears that the supporters of this proposal are inspired by those areas of Community responsibility such as the hundreds of thousands of devastated households in the agricultural sector, or by deregulation, redundancies and doubt as to the possibility of national intervention - for example in air transportation and telecommunications.
In such circumstances the anticipated introduction of the euro will lead to the widespread restructuring of the sector. This is because the problem in the tourist sector is broader, given its international nature and its many complexities, compared with other sectors where participation or not in the common currency will initially concern a limited range of people in relation to transborder transactions (chiefly relations between traders and a limited number of consumer agreements). Even in relation to this sector the Commission provides not the slightest information as to how the countries outside the euro will evolve, nor what the inevitable repercussions will be.
Indeed, the existence of a unified currency could contribute to the simplification of certain procedures and to the saving of certain resources through the abolition of foreign currency transactions. However, under no circumstances should we delude ourselves about the results. Neither increased competition nor reduced indirect costs will lead to a substantial reduction in prices, as is demonstrated by the experience of liberalization and the granting of tax and other, financial, advantages. In parallel, increased competition leads to the consolidation of capital, to the reduction of employment, to the intensification of exploitation and to the failure of small businesses.
With regard to small businesses, many of them are certain not to be ready for the full introduction of the new currency. Nor will they be able to cope with the cost of converting to the euro and with competition. This is even more true when they have very little access to information and to the capital market and when, as early as 1 January 1999, the application of the principle of "no obligation, no prohibition' is being pushed forward in relation to the circulation of the euro as electronic money.
Under these circumstances, we regard it as essential that special support be given to the smallest of the SMEs, either by making it easier for them to gain access to credit and to participate in finance programmes, or by means of preferential tax treatment.
We believe that the deciding factor for the development of tourism is the financial position and standard of living of working people, since tourism, as the 'elastic' expenditure par excellence, is the first victim of political austerity. Moreover, the 'gradual reduction in working time and the corresponding increase in leisure time' will simply result in the search for additional employment, if it is accompanied by a reduction in already low incomes. With the policies imposed by Maastricht and EMU and with the ever intensifying worries about the effects of the introduction of the euro, we find it impossible to understand the rapporteur's vision of an 'expected improvement in the standard of living of consumers' . If the EU really does desire the expansion of tourism it must formulate its policies with working people and the amelioration of their standard of living in mind and abandon its tough monetaristic stances which, as has been demonstrated, can only lead to dead ends.
Wolf report (A4-0070/98)
Madam President, my group is very concerned about the impact of the introduction of the euro on small and medium-sized enterprises. Up until now this issue has been treated very lightly, as if it were only a question of supply. But that is not the case. The equilibrium of SMEs could be seriously destabilized by the introduction of the euro, and clearly that is very worrying since this category of enterprises provides about two-thirds of the jobs in our countries.
The advantages and costs of monetary unification, if it finally takes place, will be very unequally spread between enterprises. The advantages will be felt first by the big companies and larger SMEs which work at a European level. But the costs will affect everyone, and they will be all the more difficult to bear because the enterprises will not have access to adequate computer and accounting services, they will not be very well organized, and they will not have reserves available to finance transition costs. In fact, these are all the properties which characterize SMEs.
Under these conditions, small and medium-sized enterprises risk suffering a serious loss of competitiveness compared with large enterprises. And this effect will be all the more pronounced if the euro does not produce all the benefits expected. If, as my group believes, the stimulating effects of suppressing both the costs of conversion and the internal uncertainties about change are cancelled out by the recessive effect of the new monetary inflexibility and transition costs, the fall-off in growth will strike the most fragile enterprises first, and again these are SMEs.
All in all, the new euro zone will be soft on large enterprises but hard on the small ones. How can we redress the balance? Those responsible for the transition are still discussing increasing awareness and better information for the public. That is very inadequate, but how can they do better? The Member States will obviously not be able to subsidize everyone. That would be disastrous.
In reality, what we have here is a practical inconvenience which follows from the very concept of the system, that is, the universal and mandatory changeover to the euro. If we had chosen the path of a common currency with a progressive and optional development, all these problems would not exist.
Since Sweden will not take part in the introduction of the euro in 1999-2002, we have chosen to abstain from the vote on this report. This is a question for those Member States which will be included in the euro zone.
We can only point out that we consider it a mistake in Sweden's case that the Swedish Central Bank is now independent of political influence. We do not think it should be.
The report by Mr Wolf on legal convergence in the Member States in terms of the euro indirectly poses the question of the role of the European Central Bank and its independence.
I regret that the report does not sufficiently demonstrate the need to form a European economic government which should act as a counterbalance to the ECB to prevent purely monetary logic dominating in certain arbitration, when support for growth and employment should be guaranteed.
Although the creation of a Eurocouncil allows an exchange on economic and monetary policies in a positive attempt at coordination, it does not have any powers.
I would have liked the proposals which aim to strengthen the role of the Eurocouncil to be included in the report.
While the report mentions the democratic duty of the ECB to report at Community level, it would have been a good idea to clarify and reinforce the role and power of the European Parliament in dialogue with the ECB.
If the explanatory statements - which are meant to be the basis of the draft resolutions - were put to the vote, then we would happily vote for the text of Part B of this report.
The explanatory statement compares three levels for convergence between the legal provisions of Member States. The first level, which still exists, relates to Member States themselves and their legislations. The second relates to what is already enshrined in treaties entered into between countries which keep pace with, promote or facilitate 'European construction' , while the third derives from the position of the European Monetary Institute, as discussed in the report covered by this explanatory statement and draft resolution of the European Parliament.
It is clear that the EMI could apparently resolve the thorny task of making compatible and articulating the different national and supranational levels without difficulty, engaging in tasks of drafting and enforcement which far exceed its powers in a democratic context. It even goes so far as to acknowledge that specific national features may continue to exist , provided that, as stipulated in the Treaty, each Member States must ensures that, at the latest, by the date of the establishment of the ESCB, its national legislation including the statutes of its national central bank is compatible with this Treaty and the statute of the ESCB. Indeed, Portugal has already done this ahead of time with its constitutional review, which transfers responsibility for defining the competences of its central bank to commitments entered into in international organizations.
In his report, particularly in the explanatory statement, Mr Wolf draws attention to this difficulty and denounces the expeditious manner in which the EMI resolves it. In doing so, he raises a number of issues which are fundamental in a democratic process. We could quote many of his views, but we will concentrate on the question: "What exactly is meant therefore by the requirement of central bank independence?' His reply is: ' The definitions given by the EMI in this report and, in particular, in the 1996 report (...) emphasize too one-sidedly 'independence' at the expense of 'openness' and democratic transparency.'
Inevitably, the draft resolution is less specific. It was the only way in which it could escape the steamroller process which countenances no doubts, questions or alternatives. Although it is drafted less clearly, and despite a significant number of votes against, it was nonetheless passed at the committee stage. And it has our vote in the House, although our support is really for the explanatory statement.
Arroni, Torres Marques and Wolf reports
The three reports on different aspects of the impending monetary union did not get my approval.
The resolution on the practical aspects of the introduction of the euro is the one I object to least. However, it is extremely undesirable to let public information programmes about the euro deteriorate into advertising for the euro, as suggested in paragraphs 10 and 17. Nor can I agree with the position obliging retailers to use dual pricing during the transition to the euro.
The Torres Marques report looks very much like a blown-up balloon. The enormous advantages for tourists are highlighted with a great deal of verve. But these apply primarily to the tourist who travels through various countries in the European Union, and not so much to holiday-makers visiting a single country. And those who use electronic methods of payment will hardly notice the euro. Furthermore, various costs relating to the changeover will lead to higher prices. The 'enormous' advantage will thus be largely undone. I am therefore unable to see the usefulness of this report, all the more so because tourism policy is a national affair.
Mr Wolf's report - which is supposed to deal with legal convergence in the Member States - shows that the European Parliament lacks the right perception of monetary policy. The target of price stability is judged one-sidedly in this report, as well as elsewhere. Conversely, the European Parliament appears to be so preoccupied with welfare growth and job creation that it believes this can be realized through monetary policy. My first objection is that establishing price stability as the only target will have a negative effect on economic development. My second objection concerns short-sightedness: the economic development pursued will have to be sustainable in an ecological sense if it is to be of use to the next generation. If these objections are not taken into consideration, a democratic responsibility owed by the ECB to the European Parliament will not do much for the European citizen.
Madam President, Mr Falconer is absolutely right that there is no obligation for a Member to take part in a vote. There is no obligation to vote for or against a particular text, nor even to express a view on a text. However, if a Member wishes to indicate that they are present in the room, despite not wishing to take a view, then they have the option - not the obligation - to press their abstention button which shows that they were there, even though they did not wish to take a position on that particular text or amendment.
You say that there are different types of abstention. Maybe an abstention can mean a different thing. That is precisely the objective of explanations of vote, that we have just sat through now. If you want to indicate that you voted for or against, or abstained for a particular reason, this is the opportunity afforded by the Rules of Procedure to explain that nuance. But what we do not need is two separate and different ways of not expressing a position for or against a particular text.
I would submit to you, and through you, to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, that only one way is necessary. That would simplify our votes greatly. Indeed there might be further ways of simplifying them when we are not having an electronic or roll-call vote. It might be sufficient for the President to say who is in favour, who is against. We do not, in those circumstances, need to know who is abstaining when a simple majority is required. But that is another matter.
I would finish by returning to a remark by Mr Falconer who implied that this was an institutional question and not a political question, or something along those lines. I wonder whether those who have been making repeated remarks in successive votes in successive plenary part-sessions on this issue do not have a political motive behind them.
Mr Corbett and Mr Falconer, you have asked to speak. I would point out that it is 1.29 p.m. We cannot impose on the interpreters.
I will permit you to speak for just one minute. And if you wish you can then continue this conversation over a glass of brandy or a glass of water, whichever you prefer.
Madam President, I agree with you. I do not wish to take up the interpreters' time. The interpreters should have left long ago. It is Mr Corbett who is taking up the interpreters' time. As he is challenging something I have done, I have the right to reply. I will reserve and protect that right. Any Member who sits in this House and represents the Presidency should also protect that right to reply.
Mr Corbett says you have the option to abstain, which is a form of participation. The question of not participating in the vote means that you do not wish to participate in the vote, so that is not an option.
This House decided to deal with explanations of vote a long time ago. That is the way the matter would be best served at the present time. I would like to see them returned to the way they were previously, but we dealt with them a long time ago and this House voted on them.
Lastly, I say to Mr Corbett: yes, I have got a political point of interest in this matter. I refuse to be treated as a child. I refuse to be treated in the same way as people who do not come here Mondays and Fridays. I normally come here Monday through to Friday and am a diligent person, as are 99 % of this House. I refuse to be treated as a child for the minority's sake. Therefore the quicker the Bureau reviews these rules - as I understand they are doing - the better. I would urge you to disregard Mr Corbett's request to refer this to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. The Bureau has already handled this matter. That is where the matter should rest until the Bureau reviews the silliness that it has put us in at the present time.
Your words will be recorded carefully in the Minutes.
I would thank the interpreters for their patience.
(The sitting was suspended at 1.35 p.m. and resumed at 3.00 p.m.) .
Promoting road safety in the EU (continuation)
The next item is the report (A4-0065/98) by Mr Cornelissen, on behalf of the Committee on Transport and Tourism, on the communication from the Commission "Promoting road safety in the EU - the programme for 1997-2001' (COM(97)0131 - C4-0180/97).
Mr President, ladies and gentlemen, any discussion of safety on Europe's roads inevitably involves talking about ignorance, repression, dangerous negligence and criminal complacency. And that goes for politicians just as much as drivers! Any debate about improving safety is bound to turn around the facts that we have already heard several times today: 45 000 dead and 1.6 million injured every year, or 123 deaths every day on Europe's roads. The deaths alone are equivalent to virtually wiping out a medium-sized European town every single year. So it is good that the Commissioner and the Commission have brought forward a programme to promote road safety. Pam Cornelissen deserves enormous respect for his very comprehensive report and the details it includes on the causes of accidents. Indeed, I would not have expected anything else from him.
Improving road safety implies a whole range of measures - life-long road safety training for young and old, all kinds of technical measures both on the roads and in vehicle safety - airbags, safety belts and lights are just the headline issues - and special protection is needed for the most vulnerable road users: children, the elderly, pedestrians and cyclists. However, in my view there are two things that are absolutely central, two issues on which our fellow citizens need to be more aware and politicians need to have more courage. Alcohol and speed. The following rule of thumb seems to apply: the more you have drunken and the faster you drive, the more people are killed and injured. The opposite also applies of course. That is why we need a radical approach to alcohol limits and pan-European speed restrictions.
However, I find the Commission's call for speed limits too vague and too open to interpretation. Back in 1990 Parliament voted clearly for the following speed limits for cars in EU Member States that at present have no limit: 120 kmph on motorways, 100 kmph on ordinary roads, and 30 or 50 kmph in residential or built-up areas respectively. This Parliament has to stand by the decision it took in 1990 and fight for it to be implemented. If individual Member States decide to introduce even lower speed limits, that is something we should applaud and support. Anyone who says comprehensive limits will not work should look at the limits for lorries, that has been a success story for Europe. If we can have a speed limit for heavy goods vehicles, why not have one for cars too? We should leave no stone unturned to achieve the Community target of reducing deaths on the roads to 25 000 by 2010. Every victim of a traffic accident on the roads is a victim too many, and I therefore urge you to support my amendment.
Mr President, firstly I want to congratulate the rapporteur, Mr Cornelissen, for his magnificent work in drafting this report. I hope his work will serve to raise the awareness of all the players concerned: institutions, vehicle designers and manufacturers, users, safety experts, traffic agents, transport companies, insurance companies, vehicle maintenance and repair workshops, driving schools, and so on. They should all draw unbiased conclusions about the real cause of the accidents on our highways and city streets, so that they can take measures to prevent them, or at least reduce the number of accidents and victims to the absolute minimum.
We are very sensitive to disasters of all kinds - as we should be - but for some incomprehensible reason we find it exasperatingly easy to resign ourselves to accepting that enormous disaster which takes place week after week on the roads of the European Union, resulting each year in nearly 50 000 deaths and more than 1.65 million injuries. The report quotes the figure of half a million hospital admissions, of which 25 % end in disability.
So, Mr President, a greater effort needs to be made in this area, both by the Community and by each of the Member States, which are obliged to promote technological development in safety matters and to make imaginative efforts when it comes to producing road safety plans. The standard excuse of not having enough resources should not be accepted any longer. The economic and social costs of these accidents are extremely high - not to mention the human cost, which is immeasurable. Indeed, the cost is possibly greater than the expense it would take to avoid such accidents, if the political will existed. For all those reasons, Mr President, I welcome the Commission communication and Mr Cornelissen's magnificent report.
Mr President, as 45 000 people die each year in traffic accidents in the EU area, we might be tempted to view traffic as one colossal catastrophe. We do not take this view, however, seeing that contemporary society could not survive without it, and given that accidents do not all happen at the same time and in the same place.
In a way, traffic safety is comparable to the protection of the environment. Everyone says they think it is important, but only a few want to do anything about it in practical terms.
Because it is undeniable that the cause of a very large number of accidents is speeding, apart from tightening up the law we should look at the reasons why motorists drive too fast. One certain factor in this is car and motorcycle advertising that focuses on high speeds and other features which are just not viable for the normal motorist. The success of a given make of car in competitions, rallies or circuit racing, is very often used to advertise a vehicle intended for everyday use. This must be one of the reasons why car manufacturers invest very large sums in competitions. In this way, people are lured into a driving culture that only befits the race track, and not always that either.
We must support a system of specific and uniform speed limits for the whole of the EU area. In that way dangerous drivers would no longer be so able to use ignorance of traffic regulations as an excuse, still less a justification.
Even today there is still opposition to speed limits, in the name of civil liberties. But it is a question of people's right to use the road network as safely as possible. The right to endanger life cannot be a part of the civil liberties lobby. On the same principle, we should have common European legislation to enforce the use of driving lights even during daylight hours. The idea is that a driver can see oncoming vehicles and vehicles behind in sufficient time.
Mr President, ladies and gentlemen, Commissioner, road safety is a complex, interdisciplinary business, encompassing a wide variety of technical and above all human factors. My main reaction to Mr Cornelissen's excellent report is a very positive one, but I do have some concerns. I am pleased at the number of important and fundamental suggestions and practical proposals for improving road safety. I personally feel that an improvement is urgently needed not just because it can be shown that the annual economic cost of road accidents is over 100 billion ECU, not to mention the unquantifiable and immeasurable human suffering involved, but because like anyone else I would like to feel safe on the roads of neighbouring countries.
This also applies when help is needed after an accident. I have had very good first-hand experience, in a state that fortunately no longer exists, of doing a first aid course as part of learning to drive. I am concerned to see signs that the proposed action programme may lead to powers not provided for under the EC Treaty, with legally binding decisions being taken at European level. Surely voluntary agreements would do the job just as well without a flood of red tape and regulations.
I would only recommend voting for the report if six of the seven amendments to be voted on tomorrow are rejected, and only if I am sure that Paragraphs 7b and 7e, which can be summed up as 'rigid maximum speed limits' and 'introduction of a panEuropean penalty system' , do not get through.
Mr President, I wish to begin by welcoming the report and certainly the intention behind the Commission's concern to see action in this matter.
I cannot add much to what has been said already, except to highlight perhaps two areas of concern. One is the relationship between alcohol and accidents. Fewer than 5 % of motorists drive over the legal limit but they alone cause 20 % of the fatal accidents. I strongly agree with the proposal to limit the level of alcohol to 0.5 mg/ml, along with proposals to ban the sale of alcohol in service stations and the standardization of the apparatus of breathalysers.
My other point is this: now is the time to consider the harmonization of penalties and their application throughout the whole Community, so that drivers penalized, say, in England, Wales or France are not still able to drive in Germany or Belgium. I would hope to see such legislation coming forward from the Commission. I wish the Commission every success in its endeavours to make our roads safer.
Mr President, Commissioner, ladies and gentlemen, I very much welcome the Commission's initiative to launch an action programme to promote road safety in the EU. The high death toll on Europe's roads is appalling, and something must be done about it. We should all be interested in cutting the number of accidents. Drunken driving is one of the most common causes of accidents. That is why there should be a maximum blood alcohol limit of 0.5 mg/ml for drivers. Austria has already introduced such a limit. However, it is not just alcohol that impairs people's fitness to drive, medicines and drugs can also affect it. This should be reflected in legislation and we must adopt measures to tackle this problem. Strict and consistent controls on road-users are essential. Monitoring of speed restrictions is a priority here.
With regard to the disqualification of drivers and Europe-wide recognition of this disqualification, we need to remember that there has been no pan-European harmonization of legal systems, which is an essential requirement for this. Unless administrative and legal provisions are harmonized across Europe, there can be no question of reciprocal recognition of disqualification, as the conditions for disqualification vary so widely from one Member State to another.
Mr President, there is no doubt that it is sensible for us to make an effort to handle this matter at the European level. I want to express my thanks to Mr Cornelissen, to the Commissioner and to all who have contributed to making this a European issue. The number of people being killed on the roads has been mentioned several times today. A ferry disaster always creates a sensation. May I point out that 45 000 people die on the roads each year, the equivalent of the Estonia disaster 45 times over. What we must look at jointly is the construction of cars, crossborder traffic and the increasing amount of traffic on our roads, so there is plenty to be getting on with. I agree with my colleagues, but I would just like to point out that there are different traffic cultures, so we would be doing ourselves a service to allow development from below and not so much from above, if we want to create joint regulations. My recommendations are no different from those of my colleagues. I would simply like to point out that when alcohol and medication are mentioned, then fatigue - that is, driving and rest periods - should also be mentioned.
So in order to achieve the objective, the action plan must come from the Member States and not just from the Commission, even though I support the Commission - and Parliament - in taking the lead. Traffic safety is something that affects us all. Let me say something about speed. It is important for us to agree on frameworks for speed limits and not have speed limits that are too different. Some accidents are caused simply by driving from a country with high speed limits into a different country with lower speed limits.
I would also like to mention an issue that the Red Cross is not alone in having raised. Professional assistance is not the only thing needed on the roads when an accident happens. We should also do something about providing first aid on the spot. Whether it should be part of qualifying for a driving licence I am not sure, but in any case it is something worth considering. In closing, I would like to underline the importance of having secure frameworks for traffic, the safety of citizens, and so on. Finally, I would like to say that we are all very concerned about not being killed by a serving of British beef. If we could be equally aware of what is going on in the area of traffic, we would come a long way in a Europe whose future is based on cohesion and mobility.
Mr President, I should first like to apologize to the House and in particular to Mr Cornelissen for the fact that I was slightly late getting here today. As Mr Cornelissen will know, this was entirely due to the fact that I was held up by a horrific multiple car crash on the French motorway system. This, tragically and graphically, underlined the great significance of the subject we have under consideration today, namely Mr Cornelissen's report on the Commission communication on road safety in the Union in the coming years.
I congratulate Mr Cornelissen on the thoroughness of the report which he and his colleagues in the Committee on Transport and Tourism have produced. I am pleased but not surprised that there is strong concurrence between the opinions of Parliament and the Commission on the matters under consideration, not only the desirability of enhanced standards of performance in terms of road safety but also the general strategy to be adopted at Union level in order to achieve that improvement.
I am glad to note in particular that there is agreement on some of the new elements we have introduced in the most recent communication, such as the development of an integrated European Union information system on road safety which will assist with the identification of particular problems and be available to Member States to encourage further efforts by them for road safety strategies.
There is agreement on the need to improve enforcement of road safety laws, no matter what other changes we make. The need for stringent enforcement will be universal and will continue. The need for strengthening road safety education has been commented on in the report and in this debate. We would endorse that fully. The need to achieve better and wider use of safety belts, not only in the front of vehicles but in the rear seats of cars where appalling casualties still take place, even in the countries with the highest level of conformity with the seat belt laws. The need to moderate speed has been emphasized by several speakers in this debate. There is no question but that speed is a killer in all road conditions and weather circumstances and that is worth emphasizing. The need to combat drink-driving is evident and I welcome the support given by Parliament yet again to the Commission proposal, which is now nine years old, for the universal introduction of a lower tolerated level of blood alcohol content. There is increasing awareness of the need to develop technical and legal means to combat more effectively driving while under the influence of drugs.
So far as the harmonization of penalties is concerned, as an individual I would most certainly endorse those sentiments expressed by Members that would favour the harmonization and universal enforcement of penalties across the European Union. However, as Parliament will understand, this is a question that arises under the so-called third pillar and largely remains an intergovernmental issue. Unfortunately the Commission is not yet in a position to take an initiative on this matter. I am sure the day will arrive, through sheer practicality and out of common interest, when a change will be made.
There is broad agreement too on the efforts being made to develop safety rating systems in order to provide consumers with accurate information on the safety standards of their vehicles in any particular category of cars, and broad agreement on the need to take full account of the very high economic and financial cost of road accidents and to use a cost/benefit approach on road safety measures. On this issue there will be a specific communication from the Commission in the very near future.
It is inevitable that a report which is as thorough and comprehensive as Mr Cornelissen's will diverge in some respects from the approach taken by the Commission. I should like briefly to respond to those points of often quite mild divergence.
Firstly there is the question of whether it is appropriate to establish at European Union level a numerical target for the reduction of the annual number of road deaths from the current awful level of 45 000 a year to a maximum of 25 000 by the year 2010. I do not agree with such a target for three reasons. Firstly, Member States vary to a considerable degree in their practices and their views on the establishment of targets. Some already set targets which they would be reluctant to review. Others do not favour targets at all. It is therefore not really credible for the Commission or Parliament to set targets when we have no legal means of compelling Member States to attain those targets.
Despite these considerations, we could set indicative targets with all the best intentions in the world of achieving them. Then, when circumstances beyond our control prevent the targets from being met, all that would be recalled is our over-optimism. The criticism that would come from that does not concern me at all. The distraction from the serious efforts that had been made to reduce deaths and injuries would be a real matter of concern. Given the predilection in some parts of the European press, including the British press, to trivialize even the issue of road deaths and appalling injuries, I prefer to avoid the problems that would attend target setting and concentrate instead on the main basic issues.
Taking all of these considerations into account, I do not think it would be realistic to set a precise target at European Union level. I would, however, remind the House of the Commission's conviction that if the measures proposed in our communication were followed and implemented, the Community could reasonably look forward to the number of deaths being reduced by 7 000 by the year 2000 and by around 27 000 by the year 2010. Those figures and the reasoning behind them will I hope spur greater efforts in Member States and among drivers to make changes in provision and behaviour, changes that can save many lives. That approach does not carry with it the problems that might arise from target setting.
A second point of divergence from Mr Cornelissen relates to the budget allocated to road safety by this Parliament and operated by the Community. Like Mr Cornelissen, I deplore the 50 % cut in the budget line B-2702 and I agree that serious consideration should be given to the utilization of money from the B-2704 line in 1998. However, line 2704 covers other important priorities for our transport policy which are shared by this House and following the suggestion made in the report would mean robbing Peter to pay Paul. I am sure that on reflection no one in this House or in the Committee on Transport and Tourism would want that.
The budget reduction will inevitably cause delays for some of the measures we had hoped to support this year. That is highly regrettable but realistic since our future actions will have to be based on the money available to us. I hope those responsible for calculating and setting the budget will in future heed the fact that there are few issues more important to the general citizenry of the European Union than trying to advance safety on our roads. The budget should reflect that priority.
Thirdly, and finally, I agree with Mr Cornelissen's view about the need to establish a clear list of priorities and to rank measures according to their casualty reduction value. However, in addition to that criterion, other important factors should be taken into account, such as the cost/benefit ratio of the measures, their added value arising from the European dimension or the state of progress already made at Community or Member State level.
As far as the remainder of the report is concerned, I can confirm that we stand foursquare with the views expressed. We will continue to work as effectively as we can to make every possible reduction in those terrible figures of 45 000 fatalities and 1.6 million injuries each year, and, of course, the human misery and economic cost which those casualty figures generate. In these efforts, we are clearly strengthened by the active support and interest of this House and by Members like Mr Cornelissen and his colleagues who have shown and continue to show consistent dedication to improving road safety as they have for many years.
Mr President, whereas this is an own-initiative report, could the Commissioner please comment on the fact that where we have a directive on the European driving licence, I made a proposal that we include some education on first aid in difficult circumstances like he was in this morning; that is, to give first aid and include it in the driving licence education.
I can certainly see the virtues of such a system. However, I offer a caution to Mr Wijsenbeek that while there are people who are very proficient in giving first aid and can contribute towards saving life and saving pain and further injury, that is not universal. We have to be very careful, therefore, about putting any form of education or instruction in driving licences or other documents that might encourage people who, with the best intentions, would try to give first aid without the necessary expertise. Appalling additional injuries can be caused by people who have goodwill but are inexpert. So we would want to examine that very closely.
Mr President, we differ in opinion about whether a concrete political target should be set. We will have to discuss it further. I would merely like to point out that those countries which have had the courage to set numerical targets achieve better results than others, and I believe this to be an extremely important argument.
Secondly, Mr President, the budget. The Commissioner knows that it is not unusual for the Commission to come up with an additional budget during the course of the year, and my concrete question on behalf of our committee is, if this happens this year, if it proves to be necessary - and we have indications that it will be necessary - will the Commissioner take the opportunity to obtain enough money for the necessary research?
Mr President, it is not enough merely to say how important road safety is. It will have to be reflected in the budget. Noblesse oblige .
Thirdly, Mr President, did I understand correctly that the Commissioner is coming up with further details on his package of measures. We think it is very important to know which measures will be proposed by the Commission, so that we can keep a finger on the pulse. I would be grateful for a specific answer from the Commissioner to these three points either now or later.
Mr President, there is a check list in our communication and we are happy to receive questions, demands, correspondence and contacts of various kinds in order to try to ensure, virtually on a week-byweek basis that we can provide reports on the progress being made in the implementation of the 65 or so different measures that are at the back of the communication. Not only do we readily respond to those questions, we actually welcome them simply because they are a way of keeping up the pressure and drawing public and political attention to the need to make progress on that.
So far as the budget is concerned it is not so much a matter of noblesse oblige as of vitesse oblige . We are capable any time of the year of finding really good use, highly productive use, without a penny being wasted for any supplementary budget resources. I would simply urge those who are already arguing for additional resources for the safety budget line to keep up their work, knowing that if additional resources become available to the Commission - which has very limited influence and power over these matters - then anything directed to our safety programme will effectively be used.
The first part of the question related to targets and I certainly applaud those Member States that employ a target-setting system. The difference between them and us working at Community level is, of course, that they have direct sovereignty and charge of enforcement systems and an assortment of other means of trying to ensure that their targets are actually fulfilled. Those means are denied to us for all the obvious reasons and that is why there is a difference between trying to set a target at Community level covering some 350 million citizens affecting 45 000 road deaths and setting targets at the national or indeed the local level which are more capable of being attained simply because of the reinforcement action that can be taken. The difference of dimension makes a difference in strategy and I hope that honourable Members will acknowledge that reality.
Mr President, I am most disappointed that the Commissioner simply ignored the very simple question that I put. Does the Commissioner not share my concern that whereas people who persistently drive with two or three times over the legal limit and who cause death and injury are allowed to continue to drive after quite a short prison sentence, innocent diabetic, insulin-dependent drivers are being prevented from driving now in the UK? Would it not be better for the Commission to concentrate on enforcing existing rules before applying new ones?
Mr President, I just wish to point out one or two things. First of all, I did not ignore the point made by Miss McIntosh. If the normal rules of order are applied, she was quite out of order in introducing the subject into a debate on a report on road safety. Secondly, however, far from ignoring her, I already took over ten minutes when I had been allocated five, and I could not get every response in. Thirdly, far from ignoring her, I know I have written her a very long letter explaining exactly the meaning and the letter of the law and what it implies in the United Kingdom. Fourthly, she inadvertently misled the House in her original contribution this morning, because it is not true to say that the rules concerning insulin-dependent diabetic drivers are only being applied in the United Kingdom. They are being stringently applied elsewhere.
We can each of us have our own opinion about the significance, the relevance, the effectiveness and the proportionality of that particular law. As I pointed out in my letter to her and to many other honourable Members and others who have communicated with me on the subject of diabetic drivers, the basic power to interpret and apply the law rests with Member States, not with the Commission. The Member States are acting on the basis of the most informed medical expert advice. Their judgement is that the law should be applied in the way in which it is being applied. It is not for the Commission to make an interpretation. We do not have the power to undertake the enforcement of this law. I would be obliged if honourable Members, before accusing me of ignoring their questions, were to take into account what I have provided them with at length on previous occasions, as well as the time I have available for answering questions.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Registration of ships' passengers
The next item is the recommendation for second reading (A4-0068/98), on behalf of the Committee on Transport and Tourism, on the common position adopted by the Council with a view to the adoption of a Council Directive on the registration of persons sailing on board passenger ships operating to or from ports of the Member States of the Community (Rapporteur: Mr Watts) (C4-0620/97-96/0281(SYN)).
Mr President, before we investigate the detailed proposals before us we should perhaps just recap why we are discussing passenger registration and outline the key objectives of the proposal.
Members will need no reminding of the full horror of the Estonia tragedy back in 1994 and will recall that the December Council meeting took a number of very important steps forward on maritime and in particular passenger- ferry safety, including a unanimous decision to call upon the Commission to bring forward a proposal on passenger registration. I for one - and I think many of us in this Chamber - am delighted that this is exactly what Commissioner Kinnock did, in a very speedy and efficient way. Therefore we are very much responding to the Council, which is quite rightly reacting to the full horror of the Estonia tragedy.
What we, the Council and the Commission are seeking to do is to ensure that every passenger who departs from a port located in a Member State on a voyage of more than twenty miles provides the authorities with their family names, forenames or initials, sex and indication of age category and, where volunteered, information about any disability. There is overwhelming support for such a measure throughout the European Union. Indeed in some Member States these provisions are already complied with.
It is also important to remind us why this information is so necessary. Firstly, to ensure that ships are not overloaded - and sadly that is the case in some Member States. Secondly, so that, in the awful event of an incident, the emergency services have to hand as much information as possible and can make effective use of their resources. You have only to speak to the emergency services themselves to get confirmation that this would help them. I quote for example the Coastguard Agency of the United Kingdom, which supports this measure.
Thirdly, in the aftermath of an incident, it is obviously only right and proper that we should be able to inform the relatives of the latest circumstances that prevail. The case is therefore overwhelming. We will support it at second reading as enthusiastically as we did at the first.
There are however a number of important points where we depart from the logic set out in the common position. Firstly, we have made some progress in our concern that the information should be compiled up to 30 minutes after departure, in that the counting must have been concluded prior to departure. We welcome that step in the right direction. But we feel that Article 8 is still ambiguous as regards full information being provided to shore before the ship departs. We would therefore commend to the Commissioner our Amendment No 6, which ensures that the ship cannot depart until that information is transmitted to shore.
We also have concerns regarding competition and safety in competing modes of transport. Although it has generally been accepted throughout the EU that this measure is a satisfactory one, the key issue I bring to the Commissioner's attention is one that I am sure he will be familiar with, that is, competition on the English Channel. This proposal is based on a SOLAS requirement for 30 miles. It has deliberately been reduced to 20 to include the Channel. I accept that. But the implications have to be considered, and they are that the ferry companies themselves will be put at a distinct and real competitive disadvantage vis-à-vis the Tunnel, something this Parliament would be concerned about in terms of the proper functioning of the single market.
We also draw to the Commissioner's attention the fact that there is, we believe, ample evidence that application of such a measure to the Tunnel would be justified on safety grounds. I would in particular like to draw his attention to the Fire Brigades Union report into the Channel Tunnel fire on 18 November 1996, in which they say that their crews' lives were endangered because they simply had to send them back in again and again to make sure that all the passengers and crew had been rescued. On safety grounds, as well as competition grounds, Amendments Nos 4, 5 and 7 should command the support not only of this House, but, I hope, of the Commissioner as well.
Finally, we restate our continuing concerns regarding ferry safety. I am not in any way denigrating the work of our Commissioner here - he has done us proud, and has probably done more than most people in Europe to advance the cause of ferry safety. However, we do not believe we can be complacent. Hence our Amendments Nos 1, 2 and 3, because we must sustain the progress we have made.
In particular I would again draw the Commissioner's attention to the rather worrying report in the recent Which publication (Spring 1998), which catalogues a whole series of failures in ferry safety throughout the Community, but particularly in the Mediterranean. I am sure this is an issue we will return to.
I would commend the proposal and the amendments to the House. I look forward to a positive dialogue with the Commissioner on extending the scope of the directive to include the Channel Tunnel and the shuttle operation.
Mr President, I wish to congratulate my colleague on his very serious attempt to achieve the necessary convergence of opinion between Parliament and the Council on the institution of directives which aim in good faith to ensure ferry safety.
However, I would like to take this opportunity to put forward my own personal view of the way in which the Council is attempting to strengthen the conditions that are essential to ensure ferry safety. After the tragic accidents at sea over the last few years, and especially following the shipwreck of the Estonia , the Council, and to a large extent the Commission, were reduced to a state of near panic and, with a succession of proposals, directives, or recommendations, set about restoring some feeling of safety in the minds of the citizens of the EU, who were justifiably anxious about the level of ferry safety. But whatever and however many measures are taken under the pressure of such events, I am afraid that they are spasmodic, occasional, piecemeal and consequently ineffectual. I would like to believe that neither the Council nor the Commission, nor indeed Parliament, wishes to take measures simply to satisfy public opinion while essentially having very little to offer to improve the level of ferry safety.
The proposed directive on passenger registration will, I feel, remain a measure purely on record. Beyond the total number of passengers, which is easy enough to ascertain and to announce before the ship sets sail, the detailed registration of the remaining particulars will simply establish an extremely bureaucratic procedure which, a few months after the measure comes into force, will either fall into disuse and be forgotten, or will be by-passed and become a sham. Those obliged to enforce the directive, under pressure of time caused by disembarkation and embarkation of passengers, will end up giving inaccurate details. Measures should be taken, but they should be taken calmly and coolly and should tackle the problem as a whole. We must, however, enforce the observance of already existing safety regulations and guidelines which, thank goodness, are extremely numerous but which are being systematically violated in more than 60 % of cases. That can be achieved through the setting up of a system of strict controls by registers and port authorities.
Mr President, let me begin by thanking the rapporteur, Mr Watts, for the ambitious work he has done throughout the discussion of this report, a piece of work which means that we will now have passenger lists for ferry traffic throughout the EU. I also think it is appropriate to say thank you to Commissioner Kinnock for the commitment he always shows when it comes to proposing measures to increase safety.
Around Europe there have been several very big ferry disasters in recent decades. After these disasters an attitude has emerged that people should do everything in their power to prevent this from ever happening again. Parliament has made demands for extensive measures, and in various contexts the Commission has put forward proposals to improve safety. With one voice, the EU is more clearly promoting the work on improving safety within the United Nations maritime body, the International Maritime Organization.
The decision we are going to take today is another step in this direction. Just as it has always been a matter of course in the area of flying, it is now becoming so for ferry traffic. Every single person who travels on an aircraft on a regular service receives a boarding pass and is put on a list of passengers on that plane, regardless of how long the flight is. There have been international rules about this for a long time. Anything else would presumably be totally unacceptable.
Now we are getting the same rules for ferry traffic. There should be a list which clearly shows who is on board and how many passengers there are. There has been a debate between Parliament, the Council and the Commission about exactly where these lists should be submitted. The Council's common position says that the information should be collected before departure, but not necessarily communicated to the registrar until 30 minutes after the ferry has sailed. The Committee on Transport and Tourism says that this information should be submitted before the ferry leaves port. I believe that is a necessity. Nor should there be any great problem getting it to work that way. With the help of computer technology an immediate registration will go to the registrar. That does not, as far as I am concerned, remove the need for this amendment. I would be grateful for a comment from the Commissioner on this point.
With the proposal which has been put forward there is in fact only one limitation: the length of the journey. It is limited to 20 nautical miles between two ports, below which passenger lists are not considered necessary. In this regard too, the Committee on Transport and Tourism is making a minor addition. I would like to stress that even though this is a minor change, it is still necessary.
I think it is very positive that a consistent framework for the EU's policy with regard to safety at sea is now emerging. The European Parliament has been demanding this for a long time. It would be gratifying if we could continue this work to achieve a level of safety which is acceptable to passengers.
Madam President, the directive on the registration of persons sailing on board passenger ships will impose serious constraints on the Calais-Dover sea crossing, given that it does not apply to rail transport through the Channel tunnel.
The fact that these two different modes of transport are being treated differently is unfair from the point of view of security, equal competition conditions, economic and social cohesion and regional equilibrium.
That is why I support the amendments proposed by the Committee on Transport and Tourism and our British colleague, Mark Watts, in which he proposes to reestablish equal treatment for ferries and trains despite the initial refusal of the Commission to do so.
The Commission feels that to increase security, new embarkation procedures for passengers are required. It considers there to be greater risks in navigating the Channel than in using the Channel tunnel. However, this argument is contradicted by two factors. The account of the intervention of fire-fighting teams during the fire in the Channel tunnel on 18 November 1996 indicates that rescue operations were hindered by the lack of precise information on the number of passengers travelling on the train. So the tunnel has its risks too.
Moreover, studies on the average height of waves in the Channel which have been carried out by the French and British meteorological institutes have produced results which do not justify special treatment, even according to the Commission's own criteria. So the hypothesis which states that the waters of the Channel are difficult cannot be accepted as a means to justify more stringent controls.
There are three possible solutions which would guarantee the safety of these two modes of transport and reestablish balanced conditions for competition in those areas where the opening of the Tunnel seriously weakened the position of the ferries. Firstly, the Commission and the Council should accept the amendments which, I hope, Parliament will adopt and which impose the same obligation on both modes of transport.
Secondly, if stipulated by legal requirements, the Commission should propose a new directive specifically devoted to hazardous rail transport. Pending this new text, the application of the text on cross-Channel sea links currently under discussion ought to be postponed until the second directive is adopted.
The third and most pragmatic solution would be to exempt cross-Channel sea links from the arrangements set out in this document.
Bearing in mind the fact that 57 % of passengers on the Calais-Dover ferry complete their return journey within one day, it is easy to understand how the introduction of new arrangements, such as those we have seen today, would mean that this mode of transport would be penalized, thus upsetting the equilibrium of entire regions.
Mr President, the background to this report is clearly the two devastating accidents involving first the Herald of Free Enterprise and more recently the Estonia and the international obligations which Member States undertook in the SOLAS regulation agreed in 1995. Ferry companies in the UK already register the number of passengers. The main problem with the proposal in its present form is that it will pose practical problems for ferry operations, particularly crossChannel operations, to process the details of names, addresses and special needs in the event of accident, in what is already a very competitive market.
The Commission has made a very strong case that the background to this proposal is to increase safety. Mr Watts has highlighted the fact that if this is to increase safety, this precaution must also be extended to passengers travelling by Eurotunnel. In the event of fire it is just as important to record the details of passengers travelling by Eurotunnel to ensure their safe evacuation in the event of a fire. I remind the House that there has already been one serious fire that could have led, sadly, to an even bigger disaster.
Even more necessary is the requirement of names, addresses and passenger details in the event of death so that the next of kin can be informed in the event of such a Eurotunnel disaster.
My message to the Commission is very simple: the minimum must be a level, competitive playing field ensuring maximum safety for passengers, regardless of whether they are travelling by ferry or by Eurotunnel. A situation in which passengers travelling by Eurotunnel were placed at a disadvantage would be totally unacceptable.
Mr President, there is always one person who is on the other side of the argument and today it seems as if it is going to be me.
I personally always have difficulty when it comes to restricting the rights of the individual. The measure that is being proposed today - the recording of names, sex, age, children, and so on - is in fact a stab in the back for the free movement of people within the European Community.
I recognize the need for safety. Safety is of course a high requirement. Everybody wants it. But I believe that any legislation that is brought forward for safety should be simple, practical and easily implemented. This measure is going to add - as far as the UK is concerned - a cost of 2.5 million a year. For checking-in, whether it be at the Tunnel or at a ferry, it is going to add, perhaps, at least another hour to that journey and it is going to make any surface or undersea travel less competitive as against air travel. So what are we trying to do in what we are proposing?
I am concerned about the sheer bureaucracy; I am concerned to see that because we need greater safety at sea we are actually including other forms of transport as well. That is not good legislation. I believe it is bad legislation.
The Road Transport Association has said in a statement that registration of passengers on ferries on the Dover-Calais route in particular will cause considerable inconvenience. It could harm our trade when people are trying to meet deadlines. This, lumped on top of the loss of duty-free, will put the ferries out of business and will have a seriously damaging effect on freight to and from Britain.
This is not necessary. A head count is all that is required so that people know the numbers that are on the ferry and not necessarily who is on the ferry.
Mr President, I wish to begin by saying that I am very grateful to Mr Watts for his characteristically thorough work and for his recommendation to approve the common position on this measure. I am also naturally pleased that the House continues to support the harmonization of passenger registration throughout the Community, both for the sake of safety and in order to deal effectively with the aftermath of any accident.
I also wish to say that, whilst I agree entirely with Mr Klironomos on his view that proper enforcement of all rules is essential, I fundamentally disagree with his description of the way in which this issue has been approached. The Council and the Commission were accused, in his word, of 'panic' . It is ten years last week since the appalling disaster of the sinking of the Herald of Free Enterprise at Zeebrugge, and it is three-and-a-half years since the Estonia went down with a loss of over 950 lives. Nothing we have done could be described as being panic-stricken or panic-driven. What we have is a comprehensive set of rules which we are adding to, in order to ensure that the security of passengers and crew travelling on ferries is as high as the sea will ever allow it to be, and we will persist with that.
Since most of the amendments reiterate suggestions made in the first reading debate, I feel obliged to clarify the reasons for the Commission's support for the Council's common position and also to reassure the House that the specific concerns addressed in the original report were properly taken into account.
Amendments Nos 1 to 3 in Mr Watts's report refer to limited progress in advancing the safety of maritime transport. I totally understand the feelings which underlie that view: they are the feelings of a zealous and committed Member of the European Parliament, and we are all impatient for further improvement. But, in fairness, we should not lose sight of the achievements at International Maritime Organization level and at Community level, which are now in their implementation phase, and which will, I hope - indeed, I am sure - produce progress.
Meanwhile, I agree that it is essential that internationally agreed principles should apply to all roll-on/roll-off ferries sailing to European ports. I agree that should include the necessary stability rules, where appropriate, and I agree that all of this should be properly checked.
To achieve this and to reassure the public that roll-on/roll-off ferry services in Europe are provided with the best possible safety standards and to sustain public confidence in ferry services, I am glad to report that last month the Commission adopted a new proposal relating to the operation of regular roll-on/roll-off ferry and high-speed passenger craft services in the Community. I sincerely hope that this proposal will encourage the House and, more important, further reinforce maritime safety.
I have to say to Mr Provan that I totally understand his resistance to any unnecessary bureaucracy or unrealistic limitations on the freedom of movement. In this case, none of those problems arise and neither of his concerns will be justified when the system is in operation. Naturally, the concerns he expressed, which have been expressed by others, will continue to be borne in mind.
Articles 8 and 9 of the common position will ensure that information on passengers will always be available when needed, while allowing for the proper handling of journeys of less than two hours and, at the same time, providing the necessary flexibility for those who have to set up registration systems. Consequently, I cannot support Amendments Nos 6 and 8.
Amendments Nos 4, 5 and 7 address the issue of the shuttle and safety in the Channel Tunnel. As I promised in May of last year, I asked my services to examine the merits of a Community measure to apply passenger registration principles to vehicles using undersea railway tunnels. Our conclusions are as follows. First, to introduce provisions that currently govern the operation of train services in the proposed legislation on ferries would risk delaying its implementation because it would involve trying to achieve a mixture of two distinctly different sets of provisions.
Secondly, there are no convincing arguments for introducing rules for rail tunnels which differ according to whether they go under the sea or under the land. Thirdly, there are serious doubts as to whether a passenger-registration scheme of the type proposed for ferry operations would add sufficient value to the detailed safety regime developed specifically for the Channel Tunnel by French and British authorities and currently in operation. On these grounds, I cannot accept the amendments relating to the Channel Tunnel. I would say to Mr Watts and to Mrs Berès that safety in the Channel Tunnel is an issue which is specific to that location and, quite properly, a matter for France and for Britain to consider on a bilateral basis. I really believe that the issue is best pursued with the two Member State governments that are directly and uniquely involved, and Community action on this would not be appropriate.
Some Members, Miss McIntosh among them, have raised the question of a possible distortion of competition between transport modes arising out of the implementation of this directive. Naturally, the Commission seeks to achieve equitable conditions of competition between transport modes by a variety of means, but for very practical reasons, that cannot mean legislating for one sector simply because another mode has become subject to a law which imposes new obligations.
As the House will recall, the need for passenger registration on ships arises from the tragic experience of ferry disasters, such as the sinking of the Estonia and the Herald of Free Enterprise and from obligations under the IMO Safety of Life at Sea Convention. Neither these experiences, nor such international rules, apply to Channel Tunnel operations.
One final element I wish to add relates to the capacity of ferry operators to cope with this legislation. The European dataprocessing industry has the technical means to implement these requirements and the proposed date for implementation deliberately gives adequate time for preparation. The Commission is convinced, therefore, that Channel operators, who are committed to high levels of safety and service, will be able to apply workable solutions based on these technologies while, at the same time, safeguarding their competitive position.
While the Commission is not able to support the amendments proposed in Mr Watts's recommendations today, I know that he and the Committee on Transport and Tourism continue to give their full support to the specific measure relating to passenger lists for ferries. I welcome that, of course. I am also confident that the true commitment of Mr Watts and other honourable Members to advances in safety legislation will ensure that support will continue when we debate the new proposal on ferry and fast-passenger-craft licensing, which I mentioned a few moments ago.
Mr President, I would like to thank Commissioner Kinnock for his statement. The differences between us should not obscure the general agreement that exists on the principle of this measure applying throughout European Union waters. I want to emphasize that. I welcome his measure on licensing, which I am sure we all look forward to debating. However, I have to warn him that, unfortunately, I am sure we will be returning to the issue of Le Shuttle. I am afraid we must agree to disagree on his analysis of that problem. I am sure he respects us for that and that we will be hearing more from each other on that and other issues.
The debate is closed.
The vote will take place tomorrow at 11: 30 a.m.
Multilateral agreement on investments (MAI)
The next item is the report (A4-0073/98) by Mr Kreissl-Dörfler, on behalf of the Committee on External Economic Relations, containing Parliament's recommendations to the Commission on negotiations in the framework of the OECD on a multilateral agreement on investments (MAI).
Mr President, ladies and gentlemen, it is a great honour for me to be reporting to you today on the views of the Committee on External Economic Relations concerning the negotiations on the multilateral agreement on investments, usually known as the MAI. It is a particular honour because this is the first time any parliament has officially considered, in depth, what is undoubtedly the most important multilateral agreement since the GATT round was completed.
We are doing this with the clear intention of providing a set of guiding principles for the Commission, as one of the most important parties to the remaining negotiations in Paris, which are expected to finish by the end of April. The MAI has got an interesting history. In March 1995, UNICE, the Federation of EC employers' organizations, issued a paper in which it proposed an MAI and mapped out its broad scope. The various existing bilateral agreements on investments were to be replaced by a multilateral agreement based on the principles of most-favoured nation treatment and national treatment, which would significantly liberalize investment and provide broadly-based protection for it.
All the main measures called for by UNICE have been incorporated in the OECD draft now before us. In May 1995, the OECD ministerial meeting gave the go-ahead for negotiations on the MAI. Since then, negotiations have been taking place behind closed doors in Paris, out of sight of both the public and parliaments, but with trade associations taking part.
What is envisaged is a 'free standing agreement' also open to non-OECD member states, but without their having any input on the wording of the treaty. That is why the REX Committee's own-initiative report is exceptionally important. We are exercising our right to be consulted on a continuing process. We are also specifically working on the assumption that when the agreement in concluded, the MAI will be submitted to the European Court of Justice for an opinion, and that we will be consulted by the Commission and the Council under the assent procedure. I would be delighted if you could unequivocally confirm this in your reply today, Commissioner.
We do not want the MAI to be the exclusive preserve of big industry, because we cannot surrender our responsibility for political regulation of economic policy to the captains of industry. On the contrary, if we want an MAI at all, it should be one that halts the 'race to the bottom' in competing for the lowest social and environmental standards.
Turning to the agreement itself, the 'first commandment' of the agreement planned is a wide-ranging ban on discrimination against foreign investors. However, we must not throw the baby out with the bath water in removing obstacles to investment! It cannot be acceptable for multilateral environmental agreements such as the Kyoto Protocol to lose out. This fear is even expressed in a working paper from such an authoritative source as the OECD itself. Just paying lip service to preserving environmental and social standards in the preamble is not enough. The OECD Code of Conduct for multinationals must be incorporated into the agreement in such a way that it is binding and enforceable.
The Committee has serious reservations about the provisions on expropriation and compensation. An investor should not be able to sue for loss of profit just because environmental and social laws in Member States have progressed or because a socioecological tax reform has been introduced. A region must retain the right to decide, on the basis of democratic control, whether it wishes to attract major projects or whether it would rather promote locally-oriented small and medium-sized companies based on local consumption. The long list of requests for derogations now lodged with the OECD secretariat does not just give cause for concern about the legitimacy of the overarching principle of equal treatment. The standstill and rollback provisions are also unacceptable to us as they stand at present.
The Committee also opposes the proposed arbitration procedure, which puts investors on an equal footing with Member States. We consider that the national and international procedures that already exist are adequate. So we should give ourselves time carefully to examine the goals and effects of the MAI, because the social aspects, long-term ecological feasibility and democratic accountability of the MAI should not be subordinated to onerous restrictions - our guiding principle should be just the opposite.
I would also like to express my heartfelt thanks to the other committees asked for an opinion, and to the committee secretariat for their commitment, and I ask you, ladies and gentlemen, to vote for this report. Marking out the playing field on which our economic policy is to develop is a vital task for us.
Mr President, first I want to congratulate the Committee on External Economic Relations for having taken the initiative in concerning itself with this report. I also congratulate the Committee on its choice of rapporteur. I totally agree with what he said. I should also like, Mr President, to underline one of the ideas emphasized by the rapporteur: that this agreement is being negotiated in a secretive manner. I do not want to go into what has been said by the representatives of national parliaments. The Commission just needs to know that this Parliament is not happy with the level of information about and participation in these negotiations, towards an agreement which has been termed the economic constitution of the world, and the most important document we will be discussing in the near future. The Committee on Economic and Monetary Affairs and Industrial Policy has drafted an opinion and come up with several observations, some of which are my own, while others were added in committee. I will defend them all with the same enthusiasm.
Firstly, we stress the need for this binding agreement to apply to "lower' governments with competence in investment matters: in other words, subfederal or subcentral governments. Basically, I am thinking of the United States and Canada.
Secondly, non-OECD countries which may wish to accede to this agreement in the future must be kept informed of how the negotiations are progressing, and that their right to formulate reservations is being respected.
Our third point is obvious: for the sake of coherence, the multilateral agreement on investments should respect the Treaty on European Union and the decisions of the Uruguay Round and other international treaties.
Fourthly, and this may be the most important clause of all, this Parliament requests the inclusion of the so-called regional economic integration organization clause, to provide that countries who are members of such organizations - and I am specifically thinking of the countries of the European Union - will not be obliged to extend to non-member countries the favourable treatment reserved for members. If a clause of this type were not included, the whole process of commercial integration which we Europeans have implemented would be cast to the winds.
Fifthly, we ask that the multilateral agreement should include a clause to forbid any of the signatories from applying measures which have extra-territorial effects. It is no secret that I am thinking of the Helms-Burton Act.
Finally - and I am just finishing - we ask that labour and environmental standards should under no circumstances be lowered within the framework of this agreement.
Mr President, I also congratulate the REX Committee and the rapporteur on bringing this to the attention of the European Parliament. The investment under the terms of the MAI is extremely extensive and far-reaching, indeed so far-reaching that the Committee on Legal Affairs and Citizens' Rights could consider it as deconstructing the acquis communautaire . We must be very wary of this. It could force Member States to treat foreign investors as favourably as EU companies, and this could mean that environmental protection, employment protection and other Community laws could be considered illegal and therefore deconstructed.
The role of the European Parliament is very important in this. It has an obligation to influence the contents of a treaty as important as the MAI, which runs the risk of being negotiated and concluded without any democratic participation. Secondly, it has to safeguard its powers and those of the Union in general, which might be curtailed by the conclusion of such an international convention.
In its conclusions the Committee on Legal Affairs and Citizens' Rights calls on the European Parliament to state that it cannot agree to endorse any agreement which would have the effect of rolling back EU legislation and insists, therefore, on the use of exception clauses and on the insertion of a regional economic integration organization clause. It cannot agree to endorse any agreement which would have the effect of preventing further harmonization of EU legislation, and insists therefore on the insertion of a separate regional economic integration organization clause permitting new harmonized measures, such as environmental legislation adopted within the framework of such an organization and replacing measures previously applied by these states.
It demands that the proposals should be compatible with international conventions already ratified by the EU, and draws attention to the serious problems of consistency and legal security that may be engendered by including intellectual property within the scope of the multilateral agreement on investments, given the complexity of the subject which falls within the remit of the WIPO and, more recently, the World Trade Organization.
Finally, it would call on the Commission, the Council and the Member States to submit, pursuant to the procedure provided for in Article 228, the whole of the definitive draft of the MAI to the Court of Justice for full examination before it is ratified.
Mr President, I would like to thank Mr Kreissl-Dörfler for his excellent report on this extremely complex subject. It is not just security of employment and the environment that are at stake, it is our European identity. While there may still be justified reservations about this draft agreement and assent cannot therefore be signalled for the time being, this does not mean that the need to establish transparency and legal certainty for international investment in all areas is being denied. However, a number of other issues remain to be resolved: vital social, ecological and cultural issues.
As a member of the Committee on Culture, I would like to speak about the possible threat the agreement poses to EU culture and media policy. A derogation for the audiovisual industry and for the protection of intellectual property is essential. Cultural creativity is not a purely economic investment. For example, if the national treatment principle was applied in the cultural world, US media companies would qualify for EU funds created specifically to support the European cultural industry. The Television without Frontiers Directive and the Media II programme would then just be fit for the shredder. If the EU does not protect its cultural policy by seeking derogations from the MAI, it will be defeating its own policy of safeguarding quality and the promoting diversity in European audiovisual production, which in turn maintain Europe's identity. I therefore urge the plenary to follow the recommendations of the Committee on External Economic Relations and the Committee on Culture when we vote, and exclude audiovisual policy and intellectual property from this agreement.
Mr President, one of the most alarming aspects of the MAI is the lack of public debate and this runs counter to the principles of democracy, transparency and public participation. The MAI could have very profound consequences for the fisheries sector both from the social and environmental perspectives. Although the Common Fisheries Policy has not been terribly successful, at least it has the merit that the EU bears responsibility for the policies and for the current mess. The Fisheries Committee was concerned that the MAI could force the EU to alter its approach to fisheries management so as to conform to the wishes of some other countries or indeed even companies.
For instance, if, as a conservation measure, the Community decided to reduce fishing in order to allow the recovery of fish stocks, would other countries or indeed big business be able to claim that this was unfair and so overrule the Community? Would the EU lose control of its own resources? The Committee was adamant that the EU must maintain its ability to establish and implement policies for the conservation of fish stocks and the management of Community fisheries. The Commission assured the Committee that these concerns were groundless, that the appropriate reservations would be lodged to ensure that the EU maintained its independence. But how foolproof will these reservations be? The world is rapidly changing; one wonders if it is possible to foresee all the implications of the MAI and to lodge reservations which will ensure that the management of EU fisheries will remain a European matter.
Let us not forget that the effects of this agreement will last a minimum of twenty years and that there will doubtless be much pressure to phase out reservations.
Although the opinion of the Fisheries Committee considers only fisheries it is easy to imagine that the situation would be similar in other resources: for example, in the extraction industry, forestry, agriculture, mining, and so on. Similarly, the concerns of the EU are probably similar to the concerns shared around the world. Finally, the opinion by the Fisheries Committee was adopted unanimously, it is very complex and it is important that the conclusions of this opinion be included entirely and not simply summarised in a short, almost meaningless amendment.
Mr President, firstly I would very much like to thank the rapporteur, both personally and on behalf of my group. He has done excellent work, and the report was also his initiative. Had it not been for him, if we - by which I also mean the Committee - had not acted promptly, this report would probably not only have bypassed the European Parliament, it would also not have given the appropriate signals to national parliaments. It will now!
My group has tabled an amendment, and I hope that all the groups have given it their attention. We are calling on national governments and thus parliaments to withhold their consent to the completion of the negotiations and the conclusion of this agreement in May. Sir Leon Brittan is with us today, and I hope that he will convey this signal to the Commission.
We think it is important to give a signal now so that governments, national parliaments and the public are alerted to this, and so that it is made crystal clear to them what the agreement is all about, and that it is vital to carry on negotiating to achieve a satisfactory package. It is quite possible that it would then no longer be meaningful to continue these negotiations in an OECD framework, and that it would then be advisable to pursue the negotiations through the WTO instead.
I know, Sir Leon, that you will probably not be very happy about this, because you think is perfectly appropriate to have a package for OECD member states which provides certainty for investment, and above all for investors. We do not have any quarrel with this, but would it not be wiser to pursue it via the WTO? We share a healthy scepticism about a number of points with most of the parties to the negotiations.
One point I would briefly like to mention is the definition of investment. The investments protected include direct investment, portfolio investment, and everything which can be categorized as intangible investment, including intellectual property. The third category in particular goes way beyond the results of WTO negotiations and I have grave doubts about that.
The second point is that in the context of continuing liberalization, an arbitration procedure would be introduced giving investors the right to take legal action against Member States. However, the reverse would not apply, so Member States would not have the right to take action against investors. This is another crucial point.
I have a whole string of other points of criticism that I will unfortunately not get to now. I would be very pleased if you could take these on board in your negotiations, and I know that the Commission is already aware of this. Once more, I urge you not to conclude the negotiations this May.
Mr President, I want to begin by congratulating the rapporteur, Mr Kreissl-Dörfler, on his excellent report.
There is no doubt that the conclusion and signing of the multilateral agreement on investments will provide the signatories with the first multilateral framework to broadly regulate the conditions and treatment of international investments. This broad concept covers direct investments, loans, intellectual property, licences, authorizations and the whole wide area of rights and obligations in the world of commerce.
Considering how important foreign investments are to today's economy, and given the globalization which increasingly affects us, we can think of the framework agreement on investments as representing in the investment area what GATT meant in its day for trade. In other words, it creates a stable, global frame of reference, to replace more than 1 800 existing bilateral agreements.
In fact, to coin a phrase, the multilateral agreement on investments will change the world. It will become one of the great achievements of the OECD and, in the future, of the WTO.
This agreement offers guarantees to companies and states, and its rules are expected to be applied globally. We must bear in mind that in recent years world investments have risen to over $10 billion - all direct international investments - and we are in a period of growth, with an annual increase of about $500 000-$600 000 million. Furthermore, that growth is very uneven, since there is hardly any investment in so-called "black' Africa. I would like to make a plea that investments should not just be made in those places where we expect immediate returns. We must think about the solidarity aspect of investing throughout the world.
Anyway, having experienced what an intense process it was to draft this report (because of the many amendments presented - more than 80 amendments in the Committee on External Economic Relations), and despite the fact that it in no way reflects the view of the Group of the European People's Party, we request a vote in favour of this report because we think it represents an unavoidable compromise. We hope that a vote of confidence from this Parliament will mean that this report is taken seriously by the European Commission in view of the forthcoming negotiations and the signing of the Agreement in April. As the rapporteur said, we will see if anybody takes any notice of this Parliament.
We in Parliament often have the impression that we try to do our work, we try to produce agreements and reports, and in the end, the Commission ignores them. I think that is a view shared by a lot of people, in Parliament in general and, especially in this case, in the Committee on External Economic Relations. I am pleased that Sir Leon Brittan is here, so we can ask him to listen to us, take note of what we say, and bear it in mind.
Madam President, ladies and gentlemen, we look favourably on the idea of a liberalization of investments stimulating competition and promoting the European economy. Naturally, an agreement to this effect will necessarily have to observe the principles and foundations on which Europe is built. The public should be informed of negotiations with clarity and transparency, particularly the national parliaments that play a decisive role when applying international agreements. The multilateral agreement on investments should, however, take EU legislation into account without preventing any further harmonization, and cannot radically change existing agreements and policies on development. The Council should be consulted on the conclusion of the MIA on behalf of the EU, according to Article 228 paragraph 3 section 2 of the Treaty, according to the assent procedure.
However, I consider it fundamentally important for the national governments and parliaments to be vigilant at the time of presenting the project. This vigilance is absolutely vital to the cultural sector as a whole; the cultural policy needs space for itself, special provisions which cannot be provided by purely economic mechanisms. Such spicial provisions will be hard to guarantee within the multilateral agreement on investments, at least at the current stage of negotiations, and it would therefore be advisable for the cultural sector to be excluded from the MAI. However, this should not be confused with a protectionist attitude: we should stop being afraid of the USA, for we will not save European culture by keeping it enclosed. We should undertake to identify and support those initiatives that stimulate and reinforce European competitiveness and creativity, and this can also be achieved by some form of liberalization that will have to be developed ad hoc, made-to-measure to safeguard the principles of support for the diversity and peculiarity that strengthen and shape the wealth and identity of European culture.
Our group is therefore in favour of the report.
Madam President, ladies and gentleman, Mr Commissioner, the Group of the European Liberal, Democrat and Reform Party thinks it is extremely important the MAI should come to pass. International investments represent thousands of billions of dollars a year. World trade increases at a rate of 7 % to 8 % a year, but investments increase twice as fast. International investments are becoming more important than international trade.
Trade is regulated by various WTO treaties. However, there are no neat, uniform rules for direct investments. At the moment there are more than 1 800 bilateral treaties. The MAI is a successful initiative for multilateral agreements on investments, initially between the OECD countries, but with the ability to extend the treaty to include other countries.
Although in the course of the negotiation process many serious political dossiers were brought within the scope of the MAI, agreement has been reached on most points. Yet the US is stepping on the brakes. They claim they need more time. Is this out-and-out free-trade nation losing faith?
My last point, ladies and gentlemen, concerns the powers of the European Union in entering into international treaties. Article 113 offers the Commission no explicit authority to sign the MAI on behalf of the Member States. Yet the European Communities do take part in the negotiations as partners on behalf of the Member States. I request the honourable Members to support our group's Amendment No 11, so that unfair competition within the Union and unfair treatment with regard to investments will be ruled out. This amendment aims at full EC membership of the MAI. We are therefore asking the Member States not to approve the final text as long as the European Communities are not guaranteed full membership of the MAI. I ask Sir Leon Brittan: did he check this with the Member States in the Council? What in fact is the exact procedure which must be followed? I would welcome Sir Leon's response to this.
Madam President, the resolution the European Parliament is preparing to vote on, contained in Mr Kreissl-Dörfler's excellent report, is of great importance, for reasons of method and substance. It is, in fact, a question of providing guidelines on these negotiations of enormous consequence that have been taking place in a semi-clandestine manner for almost three years. The agreement was to be concluded, in fact, without either public opinion or the parliaments being in a position to be fully aware of its implications. It is quite true that, once it was concluded, the agreement would have been submitted for examination by the parliaments, but too late, only at the time of ratification, when it is only possible to say "yes' or "no' , when it is no longer possible to affect its direction.
I think one great merit of our Parliament is that of having realized for some time the scope of the current negotiations within the OECD and of having taken the initiative to vote, pursuant to Rule 90(5) of the Rules of Procedure, on a resolution with the ability to affect negotiations while they are still open, to offer the thoughts of a representative democratic institution. This Parliament was the first to do so, and so far the only one. This timing is all the more important in the case of the negotiations in question, given the enormous implications of this MAI. It does not ask us for an opinion on the advisability or otherwise of foreign investments, but on the rights and powers of states to regulate direct foreign investments and, therefore, to direct them according to their own priorities, to subject their operations to specific procedures, and to regulate their ability and the use of any profits made.
The MAI could give rise to a substantial erosion of the sovereignty of states, which would be transferred to businesses able to challenge any choice of country in which they are investing, denouncing it as discriminatory, as a form of a priori expropriation of a potential future profit. Any regulation aimed at protecting the health of its own citizens, at protecting the environment, at protecting the social standards guaranteed for workers by laws and collective agreements or (a very important aspect of the problem) at safeguarding its own identity and culture could be considered discriminatory. Not to mention another dramatic consequence: the prohibition of establishing any incentive designed to reduce regional imbalances or direct resources towards certain aims. This is a particularly serious problem, especially for developing countries exposed to the risk of increased volatility and instability of their own financial markets, without any power to control their own balances of payments.
It is paradoxical that after decades of laborious Community construction and harmonization of regulations within the EU, and after our efforts to make the east European applicant countries assume the acquis communautaire , we are preparing to dilute everything. This calls into question the very notion of regional economic integration organizations, although they are respected within the framework of the WTO, under the "REIO' clause, which, in the draft MAI, seems to be extremely lacking in efficacy.
Finally, another worrying question: why was the OECD chosen for these negotiations? It would have been far more appropriate to examine the matter within the WTO, since the OECD has an entirely different function. The suspicion that the choice was made because only the 29 richest countries belong to the OECD is sufficiently strong and widespread to seriously risk the very credibility of the institutions seeking legitimation as regulators of globalization, starting with the WTO itself.
The mobilization generated by the "discovery' of the MAI in European civilian society, particularly in the world of culture, and in the USA, where the NGOs have begun a real campaign of denouncement, has already had the effect of postponing the conclusion of the agreement.
The unanimous vote, apart from one abstention, in the Committee on External Economic Relations and the committees called upon to give an opinion, whose amendments have been included in full, will I hope serve as advice for the European negotiators in their measures designed, if not to reject the agreement itself (as not just our group but also many others in this Parliament would like) at least to drastically review the wording of the draft under discussion.
Madam President, the exponential world increase in foreign investments surely justifies setting up a global regulatory framework, not to place the emphasis on liberalization, but to direct the initiatives of transnational associations towards socially and ecologically durable development.
The current draft does not tackle this issue at all for three reasons. The draft under discussion, in which the Commission is actively involved, aims to provide maximum security for investors and only takes into account the interests of the populations concerned as a secondary issue. Secondly, all the basic principles and conditions proposed result in political institutions being deprived of the normal prerogatives they would have in a democratic regime, and also result in legally subjecting democratic institutions and governments to the strategies and interests of transnational companies by the specific creation of arbitration bodies in which these very companies could have the countries condemned. Thirdly, as Mrs Castellina has just said, the discussions currently underway in the OECD obviously belong to the wealthy club; the most vulnerable countries - developing countries - are excluded, when in fact they are the ones most at the mercy of the multinationals' strategies. This is a draft which cannot be corrected superficially or content itself with exemptions, but whose very principles must be fundamentally reviewed.
I would like to illustrate my point with three examples. Firstly, one of the basic clauses, the prohibition of performance requirements, completely contradicts the idea of a specific targeted policy against severe unemployment in the relevant regions. In granting permission to an investor, the condition could not be made that regional staff must be employed, or that there must be preferential contracts with regional companies, or anything of that kind. In the end, it is in fact European structural policy which will be called into question.
My second example concerns expropriation and the subsequent compensation. The adoption of new legislation on fiscal, environmental and social issues could be seen to have the same effect as expropriation, which UNICE calls rampant expropriation, in that it would cause a gradual erosion of the conditions on which the decision to invest was taken and would automatically bring with it a right to financial compensation.
My third example concerns the principle of non-discrimination, or national treatment. What would happen in the former countries of eastern Europe or in a country like Brazil if, in the process of land redistribution by privatization of collective farms or to meet the requirements of the indigenous peoples or landless peasant farmers, the same priority was given to multinationals as to the populations concerned?
The answer is self-evident: it would be unacceptable to us. Mr Kreissl-Dörfler's report is an excellent one because it puts its finger on these very issues, and I think Parliament would promote its own cause by voting in favour of it by a very large majority.
Madam President, doubtless there were a thousand good reasons why the representatives of the OECD devised this multilateral agreement without the slightest degree of transparency. But some of these reasons, and certainly not the least of them, oblige us to reject this new economic order which they want to impose upon us. Of course we can easily understand the advantages of such an agreement for the multinationals, all the more so since this draft, which could be summarized by the principle "the countries fulfil their obligations and the investors reap the benefits' , offers them definite guarantees.
It is doubtless a good thing to remove obstacles to investment, but even so the principle of non-discrimination, or this broad conception of investment, must not have harmful effects on any country. For by creating a real threat to national sovereignty this agreement risks eventually calling into question the rights of peoples and their social and environmental demands. The developing countries, which are excluded from the negotiations, will have clauses imposed on them which often oppose their own real interests. We all know that if economic interests gain ascendancy over political ones, democracy will suffer. The only proof I need is the way in which this agreement has been negotiated.
So it is critical that, as Members of the European Parliament, we reject this agreement since it would represent a grave blow to the European structure at a time when enlargement is in fact on the agenda.
What would become of our common agricultural policy, our European social model, or even our cultural identities, if the MAI were to be applied tomorrow? So we must welcome the initiative taken by the Committee on External Economic Relations and thank Mr Kreissl-Dörfler for his excellent work. Furthermore, our group will not hesitate to vote for his report, but it would also be good if the Council took a stand. In the same way, Commissioner, we expect the Commission, which is participating in the negotiations, to continue in its efforts, but always using reason and wisdom, for it is our European Community at stake and it is critical that we defend our cultural exception.
This exception was gained thanks to the mobilization of cultural professionals, who again recently raised awareness about the risks of the MAI. This cultural exception, acquired at a high price during the GATT negotiations, must be extended to the MAI. Also, the agreements which govern intellectual property rights must be maintained because, ladies and gentlemen, it is high time we realized that the world is not a huge game of Monopoly and that our cultural fate should not be determined by the throw of a dice.
Madam President, Commissioner, I would like to congratulate the Committee on External Economic Relations. Faced with the secrecy surrounding these negotiations, which are already at an advanced stage, the Committee felt it was essential publicly to make known the opinions of those who realize what is at stake in the process of drawing up a multilateral agreement on investments. So, three years after negotiations started, we in the European Parliament are today having the first debate on the MAI to be held in a parliamentary setting.
I would also like to congratulate the rapporteur, who kept the text coherent despite attacks by large groups for which the taste for compromise at any price and the weakening of any proposition have become second nature.
Mr Kreissl-Dörfler shows clearly that what is at issue with the MAI is not just the defence of a sector of activity as important as culture: it is a method, a logic, the division into hierarchies of the players on the international scene. Organizing protection for investors is essentially a national responsibility and should remain so, even if close coordination between the Fifteen ought to allow the pursuit of a number of common goals. Here I would mention in particular: the condemnation of legislation which has an impact beyond a country's own borders; the banning of any form of competition which aims to attract investment by lowering social standards or rules for environmental protection; and the inability of an investment arbitration body to dismantle the clauses of a common policy, such as policies on agriculture or fishing, to attack cultural exception, or to challenge the decision of an internal or community jurisdiction which has the strength of having had judgement passed on it.
It is critical that the legitimate right of the investor to have his investment protected is not transformed into an absolute right to invest without any restriction applying in terms of legislation and regulation, to the detriment of responsibilities and countries.
Within the current logic of the MAI, countries would be limited to guaranteeing investors the full use of their investments, while national and Community legislation which aims to preserve the environment and social conditions would be considered a priori as potential obstacles to investment. This is the logic on which the current MAI negotiations and its framework are based, with developing countries being excluded. We feel duty bound to challenge it rather than sticking to a tactic of exception and reserve, which would only serve to designate the scene of tomorrow's negotiations. The GATT and WTO processes should be a lesson to us. In that sense, this report is sounding the alarm bells and that is why we will support it.
Madam President, we too welcome the debate on this report. With a few exceptions we also find it a very interesting and highly intelligent piece of work. Of course it would be good if the environmental, social and structural conditions prevailing in Europe and the West applied to the rest of the world, so that investors had to respect them worldwide. Unfortunately it is somewhat arrogant of the West smugly to ignore the needs and living conditions of the third world and dream up obstacles to investment that ultimately prevent economic conditions from improving elsewhere on our planet.
There is no denying that modernization of infrastructure and communications systems throughout the world has created enormous competition for inward investment. Investors acting on behalf of their shareholders will always pick those locations which promise the most profit. Trying to protest or legislate against this process would be the modern equivalent of smashing up machines during the industrial revolution.
The question that the report does not resolve is how Europe can play its part in securing an economic upturn in the third world without laying down the law to how this upturn is to be achieved.
The restrictions that would apply in the area of culture are a problem. I can only refer to the Dutch government's report, which says 'Don't get yourself a suit of armour, stiffen your backbone instead' .
The measures for regulating foreign investment called for in the report must not, however, be allowed to generate a situation in which open competition is possible in every area of culture. The same people who were critical of American companies getting their hands on EU money would certainly have nothing against American companies putting money into European films.
I particularly welcome the part of the report on the threat to copyright. We have a lot of catching up to do in this area, and this needs detailed examination.
Madam President. It is a pleasure to be speaking in the Chamber and not noting my presence.
I and my group support Mr Kreissl-Dörfler's report. We support in particular paragraphs 5, 14, 23 and paragraph 15 on OECD guidelines. May I say at this point, irrespective of where future discussions on investment procedures are held, whether it be at the OECD, the WTO, or UNCTAD, we would appreciate it if those who are in charge of our affairs would be a bit more transparent in their handling of them. We parliamentarians should be at the forefront of the discussions, not at the tail-end. Parliament has to be congratulated on producing this report.
The main support comes for the voluntary code. It comes from the OECD countries. We apparently cannot agree to change the voluntary code of guidelines into a compulsory one. A statement from Mr Charles Bridge of the DTI, on the voluntary status of the OECD guidelines, says that the emergent majority view is that the voluntary status should be unchanged. But he goes on to say that the OECD countries have, since 1991, been under a binding obligation to set up national contact points for undertaking promotional activities, handling enquiries and discussing with parties concerned on all matters related to the guidelines. We may want to consider exactly what these national contact points have achieved.
According to the trade union advisory committee from the OECD, the results of their studies suggest that with a few notable exceptions the national contact points are reactive rather than proactive and do little to fulfil their terms of reference. Some national trade union centres which did not respond to the survey stated that there was little to report due to the fact that the national contact points in their country had fallen into abeyance.
It was also reported that requests for information on the guidelines were often ignored and this has led to a high degree of apathy amongst many TUC affiliates towards the NCPs, that is, the national contact points.
The report goes on to ask: ' has the national contact point in your country consulted the trade unions on its terms of reference?' . The Swedish national contact point is the only one to consult trade unions proactively. The Belgian national contact point does so reactively and all other affiliates replied negatively. So perhaps the Commission could advise us of what steps it can take, if it is going to pursue the voluntary code, to actually beef up the national contact points to make sure they become relevant to those people who are meant to be served by the multilateral agreement on investments.
Can I also ask the Commission to look at the question of portfolio investment, because whilst we are talking about foreign direct investment many of these companies have their results as a result of the portfolio investment of shareholders?
Can the Commission advise us if it is going to consider at these negotiations, and encourage the Member States to take up, assurances that the trustees of many of the pension and occupational funds and insurance funds are actually consulted prior to any investment taking place in any of the companies operating under the multilateral agreement on investment in many of the countries which, at present, are not being served very well by the voluntary guidelines? This would be a step towards democracy and the Commission should embrace it.
Madam President, the marked annual increase of 11 % in direct foreign investment is impressive, and far in excess of that of the other basic economic variables, standing at twice the growth of trade and four times the growth of products over the past decade. It is, therefore, surprising that no multilateral code of conduct exists in this connection.
Since the free movement of capital is one element in making maximum use of resources, the growth of trade has not been hampered by the free movement of products and services, as might have been feared and would be undesirable. Furthermore, in terms of space, having channelled investment towards the more disadvantaged areas, it has served as an equilibrating factor by anchoring labour that would otherwise have been obliged to emigrate, with heavy human and social costs. In this regard, the multinationals' strategy of locating subcontracting units in different countries and regions has been important.
Despite all these characteristics, stringent codes of conduct must be established to prevent direct foreign investment from being used as an unacceptable form of exploitation and infringing the rules of competition. In particular, as correctly emphasized by the rapporteur, Mr Kreissl-Dörfler - whom I congratulate - social and environmental rules must be respected to the letter. Otherwise our workers and businessmen will have cause for complaint, if investment is relocated elsewhere. As we have repeatedly emphasized, this is a requirement which simultaneously renders service to workers and to citizens of the most backward countries, by ensuring that they are not exploited and that their quality of life does not deteriorate.
Finally, we regret that advances in monitoring subsidies have not gone hand-in-hand with progress on the tax front. Competitiveness is being boosted by reducing taxes on capital, which ultimately exacerbates the existing imbalance whereby the tax burden on labour is excessive.
On only one point do we diverge from the rapporteur and some Members who have spoken before me: we fear that the exceptions proposed in the cultural sphere might lead us towards protectionism. We think that European culture should stand on its own merits and not be propped up by protectionism that will ultimately weaken it. In that connection, I agree entirely with the Dutch point of view.
Madam President, I would like to say that I too share the concern that has been expressed over the multilateral agreement on investments. This concern is felt in the parliamentary committees of the European Parliament and in artistic and academic circles alike. Reports in the European press are equally justified in sounding the alarm concerning the likely and indeed hasty signing of this agreement. In the Committee on Culture, Youth, Education and the Media, of which I am a member, we have fought long and hard against attempts to downgrade and to harm the cultural industry of Europe and to change our varied cultural identity, which this agreement threatens to do. European cultural policy was threatened during the GATT negotiations, when we achieved, in part, cultural exception. This exception must not only remain intact but it must be enforced. I remind you that there are other national representatives who are seeking their own exceptions, such as the Americans for certain sectors for which they have special regulations which are favourable to its citizens within the framework of the OECD.
We must ward off any attempt to fragment European policies and European structure as a whole in areas of cultural products and services, including new technologies, intellectual ownership, and all the other rights of our artists and creators. But we must not forget that other areas are also at issue, as has already been mentioned, such as transport, fishing and agriculture.
European solidarity must remain unshakable, despite being under intense pressure and attack. At this point I would like to stress that unfortunately there are Member States whose representatives wish to proceed more quickly to the signing of this agreement, without examining the problems this will create. We do not deny that the negotiations need to come to an end, but certainly not before crucial matters concerning Europe are settled satisfactorily.
Mr President, I welcome this agreement very much in that it works for non-discrimination as far as investment is concerned, for application of the rule of law in terms of signatory Member States, and it is there to increase international investments and thereby also international trade. All of those things are exceptionally good and I welcome them.
What concerns me is that when one starts to look through this agreement - I have tried to read it on several occasions, although it is far from finalized at present - it raises a large number of questions. Clearly, because international investment is an area that is extremely competitive, one of the things that will happen is that, although it is an OECD agreement, there will be severe pressure on other nations looking for international investment to become signatories as well. Again, in principle, I welcome that. I am concerned about the level of involvement of developing countries in particular within the decision-making process, even though it is primarily an OECD document at present.
Along with Mr Falconer, I also would point to the OECD guidelines for multinational enterprises. Although the OECD makes a lot of its own publicity material, I would like to have seen it have greater prominence in the context of this agreement. Again, if you read through the agreement, it raises more questions than it perhaps answers about how well the area of environmental standards will be dealt with in the final version.
My other comment, which I make somewhat wryly, is to ask whether there will still be discrimination against home companies in terms of incentives for investment made by some countries which tend to discriminate in favour of foreign investment.
Finally, I wish to ask when the agreement will now be signed - it was supposed to be in May, and it looks as though it is being delayed - and whether it will go through the assent procedure in the European Parliament?
Madam President, the MAI treaty is a real weapon of war against peoples, countries and states. The interests of foreign investors have been favoured to an excessive extent, their rights extend into all domains since they can by law pursue governments to gain damages and compensation interest for any measure they consider to have a negative effect on their profits.
So, social rights, environmental protection, national and regional development, the preservation of natural resources, concern for the collective interest, and freedom of unions are all subjects which could justify sanctions, as would community preference.
In the current process of globalization, the interests of the people are being trampled underfoot; with the MAI, the governments themselves are held up to ridicule and they have nothing more than obligations towards the multinationals. This sort of approach is totally unacceptable, and has been widely refused. Whereas since 1995 negotiations have been held in the utmost secrecy, the reality of the MAI has now burst upon us, triggering a huge protest movement in the United States, Canada, India and Europe. Even in France, artists and creators are finding that our culture has everything to lose through this concept of merchandizing and they are up in arms about it.
Through the Prime Minister, the French Government has indicated that an agreement of this kind cannot in any way challenge the freedom of governments to implement their choices. Apparently, France is calling for restrictive clauses, prohibiting competition between countries in order to attract investments by lowering social standards and weakening environmental rules.
Mr Kreissl-Dörfler's report sets out a number of justified criticisms and rightly calls for a public debate and transparency in the OECD negotiations. However, he does not go as far as he could, and finishes with the simple recommendation, and I quote, not to sign the MAI until an in-depth analysis has been held. It is my opinion that the European Parliament - the first elected body to debate the MAI, thanks in particular to its REX committee - should call on the governments of the Member States not to sign the MAI, to adjourn negotiations and to allow for a preliminary broad public debate involving national parliaments.
The same demand could be made regarding the transatlantic single market project, known as the "Brittan project' which takes its inspiration from precisely the same ultraliberal principles as the MAI. As French elected members, we intend to support the development of the social movement which aims to thwart these projects which threaten jobs and freedom, and bring to bear an approach based on cooperation and lasting development, which is what civilization really needs as we enter the third millennium.
Madam President, I would like to say a warm thank you to my colleague Mr Kreissl-Dörfler for really giving us something to think about - not only us, but also the national parliaments - so that our eyes have really been opened to this.
People say this will be the basis of the global economy. But they also say that it is not just economic interests which are at stake here, but also environmental interests, social interests, national rights to self-determination, and so on.
I would like to ask the Commission why we in the European Parliament have not been informed that this has been discussed? Where is the dialogue with the citizens and the democratically elected parliament? I am extremely disappointed with the Swedish Trade Minister who has sat in on these negotiations since 1995 without giving the slightest sign that they had taken place. He is also a member of the Social Democrats, who said before the last election that they would 'bridle market forces' . Now we can see what happens with such promises. So we want more democracy. And as the previous speaker said: ' Stop the agreement until we have had a proper dialogue' .
Madam President, it seems to me that it is time for those like us endowed with political responsibility as a result of universal suffrage to put an end to the technocratic drift of certain international institutions.
One particular question needs to be asked and I will ask it clearly: who is the OECD working for? Is it to support the economic, cultural and social development of countries and their peoples, or is it working on behalf of the powerful multinationals? The multilateral agreement on investments provides the answer. How can we allow certain countries to carry on secret negotiations behind our backs in the corridors of the castle of silence, headquarters of the OECD in Paris, on agreements which will apply to countries which are less well-off than they are? These agreements are drawn up without any democratic control, by officials who have but one aim - to eliminate all cultural, social and environmental defences.
The MAI is a real lesson to us. It is no chance mishap; an entire ultraliberal concept is rearing its ugly head and intends to ride roughshod over all social and democratic progress, frequently obtained by a hard-fought struggle. Saying no to the MAI is basically saying no to the current notions of the OECD, but perhaps it is also an opportunity to set the ball rolling on the question of whether to retain an institution of this kind. At the very least, it may be a chance to redefine its mission. Would it not be much wiser and more efficient to strengthen the role of the World Trade Organization, which will be called upon to deal with the subjects currently being debated in the OECD? In any case, the question this raises more than ever is the issue of the democratic control of international institutions, if we wish to avoid harmful consequences for the people.
Madam President, there are currently approximately 1 800 bilateral agreements on direct foreign investments. This leads to a lack of transparency and contradictions between agreements. A multilateral agreement on investments in an OECD context makes sense, therefore. The OECD nations are responsible for most of the direct foreign investments, and agreement is reached much more quickly and efficiently within the OECD context than within the WTO context.
Like Mr Kreissl-Dörfler I have some questions. Is there not a risk that an international umbrella agreement of this kind places the interest of multinational enterprises over the general interest? Do developing countries have any room to negotiate when they join the agreement, or are they presented with a fait accompli ?
The rapporteur quite rightly devotes a lot of attention to this in his valuable report. This agreement will limit sovereign powers considerably, and this is something which worries me. On important policy areas such as the environment, and in the social and cultural sphere, it could have a negative effect. It would not be the first time - we have hit our heads against this brick wall during the GATT negotiations.
We have to steer clear of Scylla, an agreement which is too liberal, and Charybdis, over-regulation and protectionism. In the Netherlands the codes of conduct on the environment, human rights and social provision, drawn up by businesses themselves, appear to be working better than government regulation.
The report puts a little too much emphasis on 'overprotection' , for instance in relation to culture. The Commission has had many suggestions, but was it really necessary to include everything in the report? You can have too much of a good thing. This position will be reflected in the way I vote.
Despite a few minor flaws, I would like to give my full support to this report, and I offer the rapporteur my sincerest congratulations.
Madam President, ladies and gentlemen, this agreement has very serious implications for the future of the European Union and our people.
Mr Kreissl-Dörfler's report clearly shows all the risks and conditions which must be met to make an investment organization more transparent and simpler, but also to ensure that it works for the people. All the same, our group tabled an amendment which would finally make the message from this Parliament clearer. We do not want our governments to ratify this agreement as it has been debated and with its underlying logic. Parliament should say that loud and clear. This agreement would in fact remove from our countries and the Union - indeed from the Community institutions - the ability to act efficiently, to set social and environmental standards or to operate policies favouring local development and employment.
I will give you some examples to demonstrate this. Without doubt, the most scandalous point is the clause stating that countries can be censured if they take any measures liable to reduce or hinder the potential profits of a multinational enterprise. This implies that the profit of a multinational is more important than the interest of the people. Now why is the United States Congress slightly reticent? It is because this clause exists in NAFTA and it has led to an American association in Canada called "Ethyl' demanding to be reimbursed by the Canadian Government because the latter set a standard prohibiting a product which damages an organism indispensable in fighting pollution. So Canada was going to be censured because it was combatting pollution and was depriving a company of its profits. The Americans can see the danger, or at least some members of Congress can see it. Let us not ignore the danger; it is great, not only in the environmental but also in the social context.
I would like to conclude by saying that of course we need to set up a global organization which is more transparent and more rational about investments, but several conditions must be met in order to do this. Firstly, the framework of this organization must not only include rich countries, but the WTO or even the UN. Secondly, social and environmental clauses must be possible, and even enacted at a global level. Thirdly, countries - and the European Union itself - must retain sovereignty and the possibility of taking action, because even if security is necessary for investors, it is much more indispensable for people.
Madam President, the prime role of the economy is to serve the people. That is why I think it so important that we are debating the Multilateral Agreement on Investments today. Nevertheless, the Kreissl-Dörfler report contains several statements reminiscent of the campaign being run by various interest groups for some time now to use the MAI to stir up people's fears about globalization. I am being quite open about this criticism, Mr Kreissl-Dörfler, because you know that I rate your work very highly and want to carry on being honest with you.
Of course as a parliament we find it hard to accept that the negotiations have to a very great extent been kept secret from the public and from parliaments, as the report notes. However, this criticism should be levelled at the Council, not the OECD, as there is a meeting of the Council's ad hoc working party on this very subject today. Your report includes a call for a socially and ecologically balanced economic policy, and the other side of the House - I see Mrs Castellina is here as well - takes this to mean that the MAI would circumvent existing environmental and social standards.
The Austrian Ministry of Economic Affairs said in its opinion that the MAI does not impinge on a country's right to have its own environmental and employment protection standards, as long as foreign investors are not subject to stricter requirements than domestic companies. It envisages outlawing social and environmental dumping, which means a ban on lowering environmental and employment standards as a means of attracting foreign investment.
Nor will the MAI lead to any limitation of EU law. A proviso to this effect is included. The arrangements for intellectual property are such that the MAI cannot affect TRIPS. Furthermore, the OECD agreement is already subject to a democratic ratification process. If we really want people to benefit from the economy, we cannot cram an investment agreement with conditions that only an army of lawyers can make sense of. After all, it would also hit small and medium-sized enterprises, which do not have huge internal organizations.
Of course we also want the Council to keep the Parliament promptly informed about the progress of negotiations.
Madam President, I would like to congratulate Mr Kreissl-Dörfler on his excellent report. It shows that even if liberalization of investments is an essential objective, the text as it stands is dangerous and on some points unacceptable. It is dangerous because it is unbalanced; the investors have all the rights and the countries have all the obligations. It could happen that countries would even have to answer to an international pseudo-jurisdiction regarding the motivation behind taking certain measures, for example on social or environmental issues.
The text is also unacceptable in terms of intellectual property rights and the cultural sector, especially the audiovisual sector. In this Parliament we have fought to help establish a strong and dynamic cultural industry, notably by the 'television without frontiers' directive. And now the text of the treaty risks wasting all these efforts.
However, I would add a new problem, Madam President. Today I have learned that the Commission is going to negotiate with the United States within the framework of a transatlantic single market or New Transatlantic Market Place. We have never been informed about this, and it too could target intellectual and artistic copyright. It is taking on a lot. And these negotiations are shrouded in complete secrecy. It is high time the Commission provided us with clear information about the MAI and NTM treaties. It is also high time for the Commission to renegotiate several points in the MAI treaty, to exclude the entire audiovisual sector and royalties from the field of international treaties, and for our Parliament, like its national counterparts, to finally accept its responsibilities with respect to these texts.
Mr President, it is at this point that I should congratulate the rapporteur, but I shall put off doing so for lack of time. The rapporteur, however, considers it a good thing that it was the European Commission that negotiated the MAI treaty and not the Member States. That means a shift of power to a federal stronghold. It gives the Commission power over my country's social security system, environment, labour laws, health policy and psychology, which, according to this report, we should not be prepared to yield up to a supranational entity. From a small nation's viewpoint, the Commission can also seem like such an entity.
The MAI treaty deals with ridding capitalism of all hindrances to exploitation, in the new regions and in the spiritual sphere too, including those countries that have not been invited to participate in OECD negotiations. The MAI imposes global standards on state activity, but not on that of individual companies. The MAI is thus one-sided.
Mr Kreissl-Dörfler has prepared an excellent report, although he has too much faith in the power of the EU and its benign nature. The EU is capitalism's answer to Europe. But what will evolve from the MAI treaty will be a new form of capitalism for the world.
Mr President, I must point out to my colleague, Mr Seppänen, that my government and his were independent negotiators in the treaty.
But let us press on. We are in the presence of something of a scandal. The Commission has negotiated a treaty that truly frustrates the cohesive strengths and ideas of a very large part of the EU. Many forms of grants and aid are called into question because of recommendations for certain concerns at the expense of others, and it is hard to imagine that exceptions could in any way be long-term. I am certain that in the end everything will be cast in the same mould and it is not worth hoping in vain for problems to be solved by exception. That is a temporary solution at best. We need strongly binding provisos for legislation and the protection of the environment.
Commissioner, I do not baulk from saying that if the European Parliament were able to dismiss individual Commissioners, then that might well be the situation here, and your future would be hanging in the balance.
Madam President, the objective of reaching multilateral international agreements favouring the spread of investment is of great importance. Providing a framework of certainty for investors may certainly be one of the fundamental conditions for enabling them to pay greater attention to non-traditional recipients as well - in other words, countries considered less reliable than others by the international investors themselves.
However, this should take place under conditions which are fully acceptable to all the countries concerned and consistent with the objectives of a balanced development that can be maintained by those countries and their populations.
Hence our criticisms of the method and contents of the agreement which has been under negotiation for more than two years within the OECD. Mr Kreissl-Dörfler's report confirms those criticisms in a strong and convincing way, which is why we are in favour of it.
We would like to raise three issues. Firstly, there is the problem of democracy and transparency. Negotiations have taken place and are taking place in great secrecy, without any parliament in the world being minimally informed and, so far, with most governments having little knowledge of the scope of the agreement. This is unacceptable, as the outcome of an agreement of this type are intended to have profound, long-term effects in every country of the world.
Secondly, we dispute the view that the OECD is the appropriate place for an agreement intended to be extended to almost every country in the world. In this way, the requirements and problems of the developing nations in particular will once again not be given the slightest consideration, despite the fact that the poorest countries will suffer the most serious consequences.
Finally, the contents of the agreement seem to be totally unacceptable, as they would actually rule out any possibility of individual states and regional associations such as the EU being able to develop policies on social and environmental quality, public services, or protection and optimization of cultural differences. They would also be a serious threat to the active policies of planning development.
It is for these reasons that we are asking for the MAI not to be signed, at least not before its contents and nature have been profoundly amended.
Madam President, I note with pleasure that organizations have had more success than the negotiators in trying to create debate about this agreement, which the negotiators have also tried to do. But what has been said on some points about the consequences of the agreement is very exaggerated.
I think that first and foremost we should establish that a set of rules is needed when globalization in fact happens, and the EU and Parliament have an important role to play. Also, I hope the Commission supports the Member States who have strongly demanded that the agreement should forbid a relaxation of environmental and social standards in order to attract investment. How do things stand with this, Mr Commissioner? The MAI could actually lead to an increase in standards rather than a decrease, as is maintained. I also hope it puts an end to the 'shopping' for subsidies which can be observed in many places. It could also lead to smaller companies daring to invest abroad.
What is unclear is how the arbitration procedure will work. Will it be public or closed? What are the rules on evidence? I think this is something we must draw attention to. On this point the agreement is not ready to be signed. In addition we must think about the position of the OECD Council. I also think this agreement is necessary in the long term, so that developing countries can join voluntarily if they meet the standards required.
Madam President, I am pleased that Sir Leon Brittan is present at this debate, because many things have been said about the MAI agreements, and the only part I will reiterate is the necessity to remain vigilant beyond the problems of culture. Yes, there is a risk of a serious attack on royalties, but beyond this, who can touch agriculture, the environment and social rights which have been spoken about at length. And anyway, what does the notion of culture include for us? We in this establishment and in the Commission know very well that culture is shrinking constantly, to the point of only including the less strategic sectors and leaving behind the audiovisual sector, publishing and anything involving information highways.
I am glad to be able to speak to you today, Sir Leon, because you have devised a project which is to be adopted tomorrow. I think the MAI will let you put to the test the fact that people and parliamentary members and a good number of the groups here do not want any more secret negotiations. They do not want any more of these attacks of neo-liberalism in our institutions and in Europe, which are often inspired by the United States. I think the New Transatlantic Market Place project should be reviewed, given the welcome accorded to the MAI by us today. But that is not all. Mr Bangemann should be here today, because the Green Paper on convergence also poses this type of problem.
In conclusion, I would just like to say that this treaty is not a treaty, but rather an ideological text. It is a real manifesto for neo-liberalism. My group will propose an amendment calling for postponement, to ensure that a real public debate is held with all due respect for public opinion, which increasingly influences international policies.
Madam President, I would like to begin by saying that this agreement should not have been negotiated only in the OECD. It is far too important for that. What I wish to comment on is that workers' rights have been relegated to the preamble of the MAI agreement. It is a matter for concern that in the OECD's draft multilateral agreement on investments there is a large discrepancy between the rights and obligations of the investors. It is important for investors to be bound to keep certain commitments in the countries in which they operate. I would like to emphasize that it must be a cause for concern that the MAI has chosen to refer to workers' rights and environmental considerations in the introductory text. This implies that the references to workers' rights are not legally binding, but are more in the nature of a statement of intent.
In my opinion, it is reasonable to add to the text the stipulation that countries must have ratified the International Labour Organization's seven conventions on the basic rights of workers. Countries must recognize the ILO's regulations on working conditions and the protection of the right to form unions, the prohibition of child labour and so on, so that such matters cannot become a competitive consideration used by states to try to attract investors. It is important to avoid either the state or the investors speculating in social dumping. It is important to bear in mind that the relaxation of provisions relating to direct foreign investments should not just be to the advantage of the investors and the country of origin. It should also contribute to securing sustainable economic development in the host country. This Parliament is the only parliament - as far as I know - to have discussed the MAI. It is important to initiate debate in the Member States and the national parliaments about this agreement.
Madam President, this MAI issue has started badly, and that might be a pity. It would have been useful for us to achieve the creation and establishment of an international right of investment which would give confidence to investors and a feeling of security to everyone - and that is the aim of the MAI. If the MAI leads to an increase in disputes it is clearly going in the wrong direction. I do not think we gain anything if barriers are replaced by lawsuits. Moreover, the very way in which the negotiations are being held obviously displays a lack of transparency. It is essential to assert the view that this project should be consistent with what already exists, and with the principles of democracy and primacy of policy on economic issues. Otherwise we will be helping to spread myths about a plot, and the MAI may well fail and be added to the cemetery of stillborn projects.
Madam President, the Director-General of the World Trade Organization, Renato Ruggiero, has called this agreement 'a constitution for a single global economy' . That gives an idea of the unprecedented consequences the MAI could have.
Who has the right to draft global constitutions? Of course, it is obviously the 29 richest industrialized countries in the world. The other countries are in practice excluded, as is the intention, because when similar agreements were discussed in the WTO there was far too much opposition from other countries in the world. The only reasonable thing, of course, would be to discuss this agreement in the UN, or possibly in the WTO, instead of in the OECD.
In the OECD countries negotiations have taken place in secret with the minimum possible parliamentary supervision. However, the agreement is unacceptable not only because of the way it is being negotiated, but also because of its content. The agreement gives rights to transnational companies at the expense of states. It is totally unreasonable for companies to be given the ability through the courts to overturn democratically made decisions concerning important areas such as the environment, the management of natural resources and social conditions.
I do not like everything in this report. For example, I do not like paragraphs 7 and 8. However, the report does contain a lot of important criticism, not least in paragraphs 5, 14 and 23, which is sufficient for me to vote for it.
Madam President, all praise is certainly due to Mr Kreissl-Dörfler who had the initiative to write this excellent report.
The fact that the negotiations currently under way have given rise to such intense debate and opposing views demonstrates that a global economic issue of such vital importance needs plenty of time for exhaustive dialogue under conditions of transparency and continuous parliamentary supervision.
When the Director-General of the World Trade Organization characterizes the MAI as the constitution for a global economy, this naturally provokes justifiable concern and unease as to the likely restrictions that will be imposed on the rights of Member States in relation to national policies and, more especially, in the areas of industrial, social, environmental and cultural policy, and in the domain of intellectual ownership.
Of course, no-one can be opposed to the laying down of regulations to stimulate and safeguard foreign investments in order to prevent conditions which would distort international competition.
Nevertheless, we have every right to be puzzled by the study and by the urgent character which the issue has taken on. We do not discern such study in relation to other serious issues which also stem from the globalization of the economy, such as labour rights, child labour, the tax position of multinationals, the protection of the environment, the promotion of viable and regionally balanced economic growth, and the preservation of cultural diversity. Fortunately, multinational companies and international groups of enterprises already have enormous power and it is not permissible to give them any priority over national enterprises, such as the automatic right of recourse to international arbitration or the right to bypass legislation aimed at ensuring equal treatment.
Finally, I believe that the European Parliament must defend and protect its own rights and powers and those of the European Union from all attempts at curtailment through this agreement on investments.
Madam President, very simply, the European Parliament must demand the immediate rejection of the multilateral agreement on investments. This agreement was drawn up in secrecy by large financial interests without including the national parliaments and the European Parliament and even without including the governments themselves. It is a multi-faceted ideological assault by large multinational corporations and, as has already been said, the first step in the formation of a global government of multinationals. Its implementation will have tragic repercussions for the peoples and economies of less developed countries.
This new manifesto of global capitalism will lead to the complete overturning of the social freedoms and labour rights of working people. Together with EMU, it will lead to a totally deregulated market where the margins for exercising national policy and the national sovereignty of Member States will shrink dramatically in favour of multinational groups, international banks and international capitalist organizations such as the International Monetary Fund, the World Bank and the OECD.
I repeat, the European Parliament makes only one demand - the rejection of the agreement. Furthermore, the amendments that have been tabled must be voted on by our Parliament.
Mr President, the compatibility of the MAI with environmental protection has not yet been sufficiently addressed by the negotiating parties. It is of great concern. As we move into more and more multilateral environment agreements I feel there is an increased chance of running into difficulties should the MAI, as presently formulated, come into being. A paper from the OECD secretariat on the legal aspects has noted that: ' The absence of any evident legal incompatibility does not necessarily dispose of all concerns about the potential inter-relation between the MAI and MEAs' .
In particular there is some concern that the transfer of clean technology agreements contained in the Kyoto Protocol to combat climate change could be at risk. The clean development mechanism is essential to that protocol's success and has the potential to run directly contrary to the MAI. A binding environment clause should be included which will offer at least similar safeguards to GATT Article 20 and not prove to be an inadequate voluntary clause, such as Article 114 in the NAFTA agreement.
Furthermore, there needs to be provision for environmental reviews of all foreign investors. Without these safeguards for sustainable development, we must have great cause for concern about the agreement at this stage.
Madam President, Commissioner, ladies and gentlemen, the draft multilateral agreement on investments, or MAI, has been negotiated in the utmost secrecy; it is a recognized symbol of the absolute triumph of unbridled liberalism; and it aims to ensure the domination of multinational financial groups over nations and to support the supremacy of rich industrial countries over developing nations. Clearly this agreement is completely unacceptable as it stands today.
Consequently, without fundamentally prejudicing my final opinion, I fully agree with the call by the rapporteur, Mr Kreissl-Dörfler, and I would like to congratulate him on his work. Yes, ladies and gentlemen, I am in favour of the rapporteur's request to the Member States of the European Union not to sign the MAI without a broad public debate, for that is the only way to ensure the total transparency essential in this case.
Otherwise, without going into detail, I broadly agree with the questions asked and the remarks made by the rapporteur, which again prove the need for a detailed study and absolute transparency.
If by some unfortunate event the MAI were to be signed as it stands, we would no longer have any means to halt globalization in its most negative form, that is, the law of the most powerful. I hope and believe that all the governments of the European Union will realize this.
I have one last word to say on the issue of European culture and audiovisual production. Although I agree with the rapporteur's fresh demand for a special exception, I would insist that it is not solely within the framework of the MAI, but has reference to GATT. This issue is much too serious for us to give any sort of an impression of backing down, no matter how small.
Finally, I repeat once again that on this issue the European Parliament should display its avant-garde role. I think we are in the process of doing that this evening.
Madam President, I would like to raise a few concerns I have about developing countries in relation to the MAI, particularly, as others have pointed out, that they have been excluded from the negotiations even though those negotiations have a very significant impact on them. They also need to raise the issue of the effect of the liberalization on the ability of developing countries to adopt the poverty focused programmes which are essential to their progress. It is also the case, as others have said, that employment, environment and labour rights need to be an integral part of the process, not bolted on as some kind of afterthought. I am also concerned about the increased powers which MAI will give to multinationals in developing countries, where they will be given almost nation-state status within developing countries. There is far too much emphasis on their rights rather than on their duties and responsibilities. They contain no binding enforceable obligations for corporate conduct and the level of liberalization required would be inappropriate for developing countries.
The rules on investment should be about more than economic liberalization and should include a very clear commitment to sustainable development and to long-term quality investments. I would like to see a substantial revision of the current proposals and a delay pending a much more inclusive process. I would like to see a legitimate international forum where developing countries can be included and where international institutions like UNCTAD can be involved. Only then will we be satisfied that we have a fair process in place on multilateral investments.
Madam President, ladies and gentlemen, may I firstly thank the Committee on External Economic Relations and its rapporteur Mr Kreissl-Dörfler for an excellent report on the negotiations on the MAI. I would also like to thank the other committees and their rapporteurs for their efforts in preparing the present report.
This is a timely debate. The negotiations are not completed. The European Parliament's decision to hold this debate has the importance that Mrs Castellina ascribed to it. I share that view and I can also assure Mrs Schörling that we have had a real debate and that this will play an active part in the course of the negotiations. The European Community is the biggest outward investor in the world, sending half of our investment to the OECD and half to non-OECD countries. At the same time we are the most open to inward investors in the world. The Community therefore has a big interest in the establishment of transparent, non-discriminatory and enforceable rules for foreign direct investment at the plurilateral as well as at the multilateral level. That is why I very much agree with Mr Valdivielso de Cué, Mrs Baldi, Mrs Plooij-Van Gorsel and Mr Teverson, all of whom stressed the importance and potential benefit of this negotiation.
There has to be a balance between the opportunities provided for investment and also the necessity for there to be national possibilities to regulate and control certain matters. That is what the negotiation has been about and this debate has contributed to that balance. I can assure Mrs Plooij-Van Gorsel that this will be a negotiation in which at the end of it the EC will be a member. In the Commission communication on a level playing field for direct investment worldwide, we made the case for starting negotiations in the OECD and launching discussions in the WTO. Let me remind you that the Council and the European Parliament, in its resolution of December 1995, supported this approach. I still consider that the successful conclusion of the MAI negotiations is the best possible starting point for multilateral rule-making in the WTO in order to achieve a worldwide level playing field for FDI.
Let us not forget that it is the view of the vast majority of developing countries that it is in their interest that foreign direct investment should be encouraged and not discouraged. Therefore a proper agreement will help them as much as it will help the investing countries. The relation between what we are doing in the MAI negotiations and what we want to do in the WTO is the key, as Mrs Mann has rightly stated. That relationship was something very relevant to the remarks of Mr Lannoye, Mrs Leperre-Verrier and Mrs Kinnock.
We have been very conscious of the importance of the interlocking relationship. The MAI negotiation is one between essentially developed countries. It is a negotiation which nobody need participate in and nobody need join and the results of which nobody need accept who is not a party to that negotiation, although it is open to them. It is because of that and because of my view, which I very strongly hold, that to have an agreement that adequately reflects the interests of the developing countries as well as the developed ones, there should be discussions in the WTO leading to a negotiation in the WTO which will take account of the MAI negotiation but which need not be the same.
That is the best way of ensuring that the MAI does not exert unreasonable pressure on developing countries to adhere to it. However, we have some barriers to deal with there. So far we have only reached agreement on discussion in the WTO and the obstacle to going beyond that to a negotiation in the WTO is the fact that some developing countries have resisted that. I hope very much therefore that those - and there are many in this House - who have an influence on the developing countries will encourage them to move to a position in which they will welcome a negotiation in the WTO as well as a negotiation in the OECD, precisely in order that the agreement which will eventually come into effect in which they can participate will be one that fully reflects their interests and that they will not simply be faced with the alternative of signing up to the MAI negotiation or not signing up to anything at all.
As it happens, I do not believe that the MAI negotiation need result in a conclusion that is inimical to the interests of developing countries. However, I can understand their feeling that they have not been parties to that negotiation. The best thing for them to do is to supplement the negotiation in the OECD with a negotiation in WTO as soon as possible. The failure of the OECD negotiation will not help them because that will be used to oppose the beginning of negotiations in the WTO by people who are bound to say: ' if the developed countries cannot even reach an agreement on this, how can you expect there to be a world agreement?' If there is no world agreement on this, then the balance which attracts investment to developing countries, that they desperately need on the right terms, will not take place and it will be counterproductive on the part of those who seek to defend their interests to have opposed the OECD negotiation.
It is with these considerations in mind that in May 1995 negotiations in the OECD context were launched, and in December 1996 at the Singapore Ministerial Conference we achieved the setting up of a WTO Investment Working Group. The deadline set for negotiations in the OECD to come to a conclusion is the end of April 1998. Anybody who has ever been involved in negotiations of this kind will know that a month and a half at the end of a negotiation is a very important and crucial time in which much can be done.
I cannot tell you whether we will reach a conclusion. If we do, it will be much informed by what has been said today. But I can tell you that we will only reach a conclusion if we are able to accommodate the legitimate interests of the European Union. I agree with most, if not all, of the recommendations made in the draft resolution which is the subject of discussion today. We agree on the need to safeguard in the MAI the right of contracting parties to take action to protect the environment, not only now but in the future. Therefore, I have no difficulty at all with what has been said by Mrs Pollack. In the field of labour, we think it is very important that the respect of labour standards should be protected in this negotiation. So I agree with Mr Kreissl-Dörfler and, indeed, with Mr Habsburg-Lothringen on that. We also insist on a provision to cover present and future policies related to European integration. That is why I welcome the words of Mr García-Margallo y Marfil, Mrs Ahern and Mrs Castellina about the importance of a regional economic integration clause which allows both for further harmonization among existing Members of the European Union and a progressive alignment on EU policy of the laws and practices of our Europe agreement partners.
I would say to Mr Falconer that this agreement - if it goes through - will reinforce the status of national contact points, and that the guidelines he referred to as being inadequate are due for review.
The draft resolution also deals extensively with the aspects of culture and intellectual property rights under the MAI, and rightly so. I wish to say a word about that. The objective of preserving European cultural identity through specific policy measures and actions, in particular in the audiovisual sector, is fully shared by the Commission. I share the concerns expressed by many, especially Mr Elchlepp and Mrs Daskalaki. Among negotiators there is now a consensus that the MAI should not undermine the GATT acquis , excluding audiovisual services, that is to say, the conclusion of the Uruguay Round. It is only a question of exactly how that should be done. Our view is that a general exception, which seems superficially attractive, is not the best solution. A Europe-specific detailed reservation actually gives greater legal security for present and future policies than a one-sentence general caveat.
There is one thing I want to assure this House of beyond a doubt: I had the privilege and the honour of conducting the Uruguay Round negotiations on the part of the European Union. On the last day of those negotiations, when the whole of the world was standing by and wanting a conclusion to those negotiations, we were under intense pressure from the United States to agree to provisions relating to audiovisual and cultural matters which would have weakened and put at risk our own audiovisual and cultural policy. I had absolutely no hesitation in resisting that pressure and in saying that we would not agree to the whole Uruguay Round agreement if we were forced to succumb to such pressure to reach such an agreement. And we succeeded. It was the United States which blinked. I can assure this House that, faced with a situation of that kind, if the European Union, through its negotiator, the Commission, was prepared to resist that pressure, do not think we are going to be so naive as to give away in the MAI negotiations what we resisted successfully in the Uruguay Round negotiations. There is absolutely no question of that happening and any disagreement can only be about the way in which we are most effectively protected.
On IPR let me say we are still looking for a solution which would respect European and WIPO rules in the area while, on the other hand, providing value added mainly in the field of dispute settlement. I can assure Mrs McKenna that the reservations on fisheries will be effective, but all of these issues are still under negotiation. With political will, taking account of the points rightly raised in this House, we can reach a conclusion which will be in the interests of the European Union as a major investor outside the European Union, in the interests of the developing countries and in the interests of all the policies that we hold dear. We shall only sign up to an agreement if we reach that.
I do not myself think that there is any necessity or value in obtaining the opinion of the European Court of Justice. We negotiate habitually on matters of great importance, we have our legal advisers, and if every time there was a negotiation we ran to the European Court of Justice that would undermine the institutional balance.
Of course I can happily confirm, as Mr Kreissl-Dörfler invited me to do, that the Commission will recommend to the Council that if there is an agreement that the Member States and the Commission support, we will request the assent of the European Parliament before its enactment.
In presenting the MAI to the Council I can assure Mr García-Margallo y Marfil that the Commission will analyse the compatibility of this agreement with the important international agreements to which we are a party, including multilateral, environmental and social agreements, and with our own legislation and policies in areas such as fisheries, transport and development, as well as with the European Community Treaty itself. But at this stage I do not see any incompatibilities and in the continuation of the negotiations we will ensure that this remains the case.
At the present stage the negotiations are in a difficult phase. Our American partners have indicated that given the need for continued negotiations on a number of crucial issues they think that the April deadline cannot be met. They tell us that they are not in a position to suggest an alternative date for conclusion of the MAI. That sends a bad signal concerning our determination to hold the OECD countries to their current economic policy course despite the recent crises in, notably, Asia, and to respond to the challenges of globalization by enhancing the present open system for trade and investment. We cannot accept the American announcement as a fait accompli .
In the period ahead important progress can be made if the political will is there. It will then be for ministers to decide on the fate of the MAI reflecting the wishes of democratically elected governments. It is now up to us to test in the weeks to come if the political will is there. We are determined to do everything we can to achieve a successful conclusion of the negotiations, but an agreement at any price is not what we are looking for.
It is also important to stress the need to find a suitable arrangement with the United States inside and outside the MAI, to deal with the problem of extraterritorial legislation which Mr Souchet referred to in general and the Helms-Burton Act and ILSA in particular.
The OECD ministerial meeting to be held at the end of April has to set out the course. We will seek to make substantial progress between now and that date. In the meantime the Community and its Member States have a clear interest in having an MAI that protects our interests, protects the interests of developing countries and secures our ability to continue with the policies which we hold dear. We shall seek to achieve that; we shall not yield to any seeking to destroy our interests.
If we proceed boldly but coolly, ready to defend our interests but also recognizing that the right kind of MAI on the right conditions is in the interests of the European Union, then we shall be doing something that reflects the will of the peoples of Europe.
I asked a very specific question. I asked Sir Leon Brittan to shed some light on the procedure because there might be a conflict of interest between the European Communities and the Member States that want to become partners. I would like to know about a decision procedure. Will there be unanimity in the Council on this before signing, or is it possible that there is...
(The President cut off the speaker )
I thought I had answered the question. There has to be unanimous support of the Member States and there has to be assent given by this Parliament, as I said in my speech.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Question Time (Commission)
Ladies and gentlemen, we are now going to begin questions to the Commission, 35 minutes later than stated in the agenda. Please excuse this delay, which is not my fault. I have spoken about it with the President, and I hope that in future we will be able to take appropriate measures in order to keep to the timetables set by our agendas.
Mr McMahon requests the floor on a point of order.
I raised a question this morning about my own question which I submitted about the NUTS nomenclature and eligibility for a designation under the various funds.
As you well know, I take Question Time very seriously. I saw that Commissioner Wulf-Mathies was down to answer regional and structural fund questions this week, so I decided to table this question. Unfortunately it appears to have been tabled at the end, under 'other Questions' . It should be in its rightful place. The then President undertook to find out from the service what had happened. Could you give me an answer, please?
Mr McMahon, I was present myself this morning when you raised that question, and in accordance with Parliament's services, we contacted the Commission. I should remind you that the Commission is responsible for deciding which Commissioner replies to a given question. The Commission explained to us that your Question No 102 is a matter for Mr de Silguy, since it concerns Eurostat figures. So it does not fall into Mrs Wulf-Mathies' remit.
The next item is questions to the Commission (B4-0260/98).
The 1993 structural funds reform incorporated equal opportunities for men and women on the labour market as a policy goal, and equal opportunities in the Social Fund is defined in Art. 1 (1)(d) as a specific priority. Member States have chosen to implement this priority of the present ESF regulation with a dual approach. The majority have adopted specific equal opportunities programmes whereas the Nordic countries and the United Kingdom are using a mainstreaming approach. Even though approaches differ the measures undertaken are very similar: promotion of greater participation of women in fields where they are under-represented, training and vocational training of unemployed women and women returners and the promotion of female entrepreneurship and other related measures.
In the preparation of the new draft general structural fund regulations one of the goals is to reduce existing disparities and to promote equal participation of women and men in economic and social activity through a mainstreaming approach. The intention is to have the mainstreaming strategy permeate the whole implementation process from the programming phase right through to reporting. At all phases and levels of decision-making the aim is to have a) balanced participation of women and men and b) a partnership which includes representatives of competent authorities and bodies in the field of equality between women and men. It is foreseen that the European Social Fund activity will be based on five policy fields: active labour market policy, promotion of social inclusion, lifelong learning, anticipation and facilitating economic and social change and equal opportunities for men and women. In addition to the specific equal opportunities priority in the social fund regulation it is intended to implement the mainstreaming approach through all policy fields and to build on actual experience in the regional and local development context including local employment initiatives and territorial employment pacts. I hope that a clear message in favour of positive action will be given in the new regulation.
Finally, I should remind the honourable Member that the employment guidelines which were adopted at the special job summit in Luxembourg last November are constructed around four pillars and one of these is strengthening the policies for equal opportunities. In this connection Member States are required to take measures which will reduce the gender gap in unemployment as well as in occupational segregation, to raise the levels of care services which very often represent a key barrier for women who would like to return to work and to facilitate the return process. The Commission expects that particular attention will be paid to these guidelines in the action plans which are being prepared by the Member States just now and which will be presented at the Cardiff European Council in June.
Commissioner, my precise reason for asking this question is my wish to see women become the subject and the main object of the new employment policies. So thank you for your magnificent reply, which was so thorough and encouraging. I would just like to ask if you really believe these benefits are going to reach all Europe's women, even in Granada. Also, financially speaking, what is the exact amount involved?
I should also like to know if these benefits are going to reach the places where women most need them. Lastly, are efforts going to be made to ensure that there are more programmes, and that they are better funded in those places where there is most male chauvinism?
Thank you for your question, Mrs Izquierdo Rojo, and for keeping to time.
Mr Flynn has the floor to answer the supplementary question which, as you will have realized, mentioned the women of Granada. I do not know whether you are familiar with Granada, Mr Flynn, but if not I recommend that you visit that magnificent city.
I take up your invitation Mr President and I should look forward to the visit very much. I have been there on a few occasions privately but perhaps I can go on an official visit and I am grateful for your interest.
I should like to say to the honourable Member that I am not just full of hope but I am full of expectation as well, and of course you will appreciate that all these changes will depend on the programmes that are submitted from the Member States when they look for assistance insofar as the promotion of equal opportunities are concerned. Bear one thing in mind: it is a Treaty obligation, and since the job summit all the Prime Ministers and the Presidents of the 15 Member States have signed a personal commitment to advance equal opportunities and to provide specific activities to deal with this. I will be particularly interested in what the social fund does because I foresee a framework there that will provide employment aids and aids for the self-employed. It will develop new sources of employment and will give assistance in the provision of services for beneficiaries. Here I am talking about care services which I think you will agree with me are very often a fundamental matter in accommodating women returning to work. I look forward with quite a lot of expectation following the commitments of the job summit.
Commissioner, the autonomous region of Valencia has Objective 1 status but it has still not been decided if it will retain that status, because it is a few points above or below the figure of 75 % of Community income.
Of course, unemployment certainly is above average, and not just the Community average but the Spanish average too. That, in its turn, is twice the European figure, or three times in the case of women.
Given that employment is a priority objective in all the European regions, and that training and new jobs are both absolutely essential, especially for the women who make up 30 % of the unemployed in the Valencian Community, does the Commission think that region should retain its Objective 1 status?
Very briefly I should just say to the honourable Member that Valencia does have certain particular problems. A decision has not yet been taken concerning the particular areas that will qualify for Objective 1 under the new tranche from the year 2000-2006. That will all have to be negotiated between now and some time early next year. I would like to point out that the regulations that will apply to the structural funds will be up for approval before the Commission on 18 March and after that we will see how things progress.
Thank you, Mr Flynn, for your presence here today, for your answers, and for having accepted the suggestions that you visit the two lovely Spanish cities of Granada and Valencia - for different reasons, but both very interesting.
Question No 42 by John McCartin (H-0176/98)
Subject: Beef market
The five main supermarkets in Britain have monopoly control over the sale of meat; they have over 80 % of the total market.
Can the Commission prevent these retailers using their market domination in an anti-competitive manner by excluding Irish beef from their outlets?
The retail market for meat in Britain contains a number of supermarkets with significant market shares but the Commission has no information to the effect that they are collectively or individually in a position to dominate the market. Currently we do not have sufficient concrete information to make an assessment of the situation on the market. Commission services are currently trying to verify reports that Irish beef has been excluded from supermarkets and find out, if it is the case, whether the exclusion is due to restrictive practices or for other reasons. If the Member or anybody else has relevant information the Commission would be interested in receiving it.
I understand there is plenty of information that some supermarket chains in the UK have publicly declared that they have excluded Irish beef from their shelves for the moment. In those circumstances, I understand, considering that this is a market which has traditionally been supplied with Irish beef, that this is a deliberate discriminatory act which has been declared and confessed by the people concerned. I would like to ask the Commissioner - assuming that he can verify that - if he has the power to prosecute the people in question for this declared and confessed discrimination.
We will have to look into the facts. Much will depend on whether the exclusion is due to restrictive practice or whether it is a unilateral exclusion. So I cannot really say whether anything can be done, and whether anything should be done, until further information is obtained and analysed.
Question No 43 by Simon Murphy (H-0192/98)
Subject: Sport and Alcohol Sponsorship
Following recent speculation in the British press, will the Commission confirm whether the Green Paper on commercial communications in the internal market will result in an imminent decision on sport and alcohol sponsorship within the EU?
What are the Commission's plans regarding the future of drinks advertising in the EU, especially in view of the French which limits alcohol sponsorship and has resulted in the effective banning in France of the retransmission of televised sporting events benefiting from alcohol advertising/sponsorship in other countries?
The honourable Member refers to recent press articles which have speculated that the Green Paper on commercial communications in the internal market will result in an imminent decision on sports sponsorship by the alcohol industry in the EU. That is not the case: the Green Paper, whose proposals were adopted on 4 March, sets out a methodology to assess whether the effects of restrictions on crossborder commercial communications are proportional to the public-interest objectives that such measures are intended to achieve.
The communication has also established an expert group of Member State representatives to examine the differences in national regulations with a view to exploring the scope for agreement on mutual recognition in this field. The communication sets up a framework where the issue that the honourable Member has raised could be discussed openly in order to resolve internal-market problems that may arise.
The press are confusing this consultative exercise with an infringement case that the honourable parliamentarian has referred to against a provision of the French loi Evin . This provision bans TV transmissions by French broadcasters of certain sports events held outside France, but mainly of interest to the French public, which are sponsored by alcoholic beverage producers. This restriction on retransmissions has led to sports bodies in other Member States breaking their sponsorship contracts with alcohol beverage producers, for fear of having their events not transmitted in France, and therefore losing their TV rights. The Commission sent out a reasoned opinion in 1996 underlining its doubts as to the proportionality of this restriction, and is currently discussing the issue with the French authorities. I would stress that, in this case, the Commission is not contesting the loi Evin as such, but the consequences of the application of the law on televised events held outside France. The Commission seeks to ensure the highest level of public health protection and to that end is taking the utmost care in assessing the proportionality of this restriction.
With regard to our willingness to take harmonizing measures in this field, that will depend on the outcome of the investigations. It would be in our power to propose such measures but, at this point, we have no intention of doing so.
I have no further question, other than to thank the Commissioner for that very clear and straightforward answer. We look forward to developments in the future.
I want to ask you whether you do not agree with me that what we have here in relation to the loi Evin in France is in Europe what we are protesting against over the laws which are blocking trade with Cuba. In other words, this is an international intervention which has no justification whatsoever, and we would weaken our position if we really carried this out within Europe. We could no longer be fighting against the American legislation on international trade.
I certainly agree that in considering what we are saying about what other people outside the European Union do we should be very careful to ensure that we are consistent in not objecting to what happens outside the European Union and not at the same time objecting to anything similar within the European Union. I have already mentioned that the Commission sent out a reasoned opinion in 1996 underlining its doubts as to the proportionality of the restriction in the loi Evin and to go further than that would go as far as I am tempted to go but further than I would be wise to go.
Like the speaker, Sir Leon, I am pleased with the statement published last week on commercial communication. In view of the fact that the many recent complaints, particularly on the loi Evin , have not been dealt with seriously, my question is whether it was President Santer's office or the President himself who considered it necessary to wait until the statement came out. Also, will the expert group which is soon to be set up investigate the complaints thoroughly? Could you give this Parliament and me some more information about the various positions within the Commission on the treatment of the complaints we have before us?
It would not be normal to give details of every kind of discussion that takes place within the Commission, apart from the fact that I am not aware of them all. But the normal position is this: you send out a reasoned opinion expressing doubts as to the legality of what has been done and you then engage in discussions with the French authorities if they are prepared to do so, which they are, and that is currently the stage that we have got to. I am not able to go beyond that.
Question No 44 by Graham Watson (H-0257/98)
Subject: Ticket allocation for the 1998 Football World Cup
Following the request made to the French World Cup organizing authorities by the European Commission to recast its ticket allocation for World Cup football matches, will the Commission make a statement on the steps taken by the CFO?
Does the Commission believe these steps bring the ticket allocation system into compliance with Community competition law?
The Commission wrote to the World Cup Organizing Committee on 20 February outlining its objections to the current ticketing policy and asking the committee, within two weeks of its receipt of the letter, to inform the Commission of the steps which it proposed to take to ensure that its system of ticket distribution did not discriminate against football supporters resident outside France. This request followed a preliminary assessment of the current ticketing arrangements, which led the Commission to believe that the organizing committee might be abusing a dominant position on the World Cup ticketing market, contrary to Article 86 of the EC Treaty.
The Commission met the organizing committee on Thursday, 5 March to discuss its concerns over the current ticketing arrangements, and, in particular, the CFO rule which requires all those wishing to purchase tickets directly from the CFO to provide an address in France to which the tickets can be sent.
Does this mean that the Commission will take no action to forbid the issue of tickets which have already been sold, even though many of these tickets have not yet been issued but merely applied for? Can the Commissioner guarantee that if the Treaties have been infringed, then formal infringement procedures will be initiated? Or is the Commission seeking merely a sop to football fans stitched up with the CFO in a cosy compact in the changing rooms?
I do not envisage anything cosy of the kind that the honourable Member describes. If there has been a breach of the law then action will be taken unless that breach is put right in a very specific way. That will be the position of the Commission. As I have said, there were discussions as recently as last Thursday. I cannot give a specific answer to the point the honourable Member has made because, in fact, the outcome of those discussions is being considered and my colleague will be making a statement in a debate on Thursday at which I have little doubt he will convey the outcome of the meeting, the conclusions the Commission has drawn and the action that has been taken.
With the situation as the Commissioner has described and the restrictions it places on the distribution of tickets, there will undoubtedly be people who will look for a way round it. Has the Commission had any communications with the French authorities to look at the potential for problems when it comes to the resale of tickets? There will always be legitimate travel companies who, one way or another, get hold of tickets and start offering alternative packages but there will also be ticket touts who will get hold of tickets and be reselling them at inflated prices. This could create massive problems from the point of view of policing, from balance and the whole potential for crowd problems. It could throw the whole scheme into disarray. It might create a very free market, which I am sure the Commissioner would support, but it will be one that could lead to problems. Has there been any contact with the French authorities regarding this?
I am sorry that I cannot give a definitive answer as to exactly what is happening. I can assure the honourable Member that as a result of the discussions that took place last Thursday, the whole issue is being looked at. The Commission will certainly not agree to any solution which permits very obvious abuses and can be got round in a very easy way. Those considering these matters have adequate knowledge of what people might get up to not to be fobbed off by a solution which has obvious holes.
Question No 45 by Gary Titley (H-0229/98)
Subject: Anti-dumping duties
In view of the repeated anti-dumping complaints by Eurocoton, does the Commission intend to revise its procedures so that serial complaints will no longer be possible?
The current Eurocoton complaint followed the rejection by the Council of the Commission's proposal for definitive anti-dumping duties on unbleached cotton fabrics in May 1997.
This complaint also concerned unbleached cotton fabrics but, unlike the old proceeding, it was based on evidence of dumping and injury in a different time period. Following receipt of the new complaint the Commission examined whether it was lodged by a sufficiently representative proportion of Community producers and whether it contained prima facie evidence of dumping and resulting injury.
Since these requirements were met the Commission decided to open a new investigation on 11 July 1997 as it was obliged to do under EU anti-dumping legislation which is in conformity with WTO rules. Consecutive anti-dumping complaints are extremely rare. Grey cotton fabrics is the only case in the history of the EU anti-dumping regulation where a second complaint was lodged after the rejection of a Commission proposal by the Council. In these circumstances the Commission has not yet formed a view as to whether a legislative change that would prevent consecutive complaints is warranted.
In order to investigate anti-dumping complaints, the Commission has to come to a view on whether there is injury to the European Community cause. Is it not the case that serial anti-dumping complaints are themselves damaging to the Community interest given the cost of dealing with the investigations, given the uncertainties which companies are then placed under, which makes it very difficult to engage in any sort of forward planning? Does the Commission accept that serial complaints are themselves injurious to the Community interest?
Does he have a view as to whether serial complaints are fundamentally undermining the EU's commitments to the World Trade Organisation, given that they can be seen to represent trade harassment of importing countries?
I certainly accept that any complaint that is made imposes a burden on the interested parties but I do not accept that the receipt of a second or a third complaint is contrary to the rules of the WTO. I am a bit reluctant to regard the lodging of a complaint as something that itself should be looked at in the context of Community interests. But I assure the honourable Member that in the case of this complaint the whole question of Community interests and the balancing of any Community interests - in an opposite sense compared to the damage done to the producers who have made the complaint - is something that will be looked into and has been very fully looked into.
I tabled a question on this and it did not come up in today's session.
I would like to follow up on Mr Titley's question. In the light of tomorrow's debate on the competitiveness of the EU industries generally and Commissioner Bangemann's action plan on the competitiveness of the European textile industry, would you not agree that Eurocoton's complaint belongs to the past for our industries? Does the Commissioner not accept that the Community interest is not served, nor is the competitiveness of the EU textile industry served, by the imposition of such duties? Indeed we already have evidence that this will lead to job losses not only in the finishing sector but also in increased imports of finished goods at the end of the day.
Therefore, I ask you, Commissioner, what proposals will you make to the Council of Ministers and to the expert group for enhancing and strengthening Community interest in this area? Will you be making a strong case for Community interests? Are you prepared to put forward proposals in this area in future? In terms of representation, 30 companies producing cotton are not representative of the whole of the EU textile industry.
There is really no mystery about this. We have looked to see if there has been dumping or injury - and we all know to whom injury is alleged to have been done. Against that we have balanced all the points made by another section of European industry that says that injury would be suffered if there were anti-dumping measures taken. Indeed, it has said that the net effect of the measures would be beneficial to the European economy as a whole. That is a legitimate argument. There is a procedure for considering it. It is important that the question of Community interest should be considered properly. We have done so in this case. I am not in a position to announce a final outcome yet but I can assure the honourable Member that all the points she has raised have been taken very fully into consideration.
I have received complaints against the anti-dumping measures. They have been from small companies who feel they are going to be very severely disadvantaged if they are no longer able to import the cotton. I would like to ask: are not both developing countries and some small companies who depend on imported cotton being disadvantaged very considerably? When you are looking at the balance of interest, you take on board those issues as well. In the answers you have already given, you have given some indication of that.
I am very grateful for what the honourable Member has said about my initial response. It is very difficult. There is no doubt at all that there are people within the European Union who complain that they are suffering from dumping and there are others who complain that they would suffer even more if anti-dumping measures were taken. So, leaving aside anybody outside the European Union, we have to balance those interests. That is why this has proved to be one of the most difficult and controversial cases we have had to deal with. I am sorry I cannot say just at the moment where it is all going to end but I can say that I have been personally involved in a serious examination of the arguments that everybody has put forward - the producers outside the European Union and those represented by the honourable lady. It is impossible to please everybody. Therefore, the only thing to do is to try to be fair and that is what we shall try to do.
Question No 46 by Inger Schörling (H-0007/98)
Subject: Salmonella
Salmonella-infected products may be sent back to the country of shipment provided prior authorization is obtained from the competent authorities of that country. It seems peculiar that the competent authorities in the country of shipment must grant authorization for the contaminated meat to be returned when it should be the supplier's responsibility to take back such consignments while the relevant authorities are informed.
The background to my question is that inspections of meat imported into Sweden have revealed far too many cases of salmonella, despite all the certification from the country of shipment being present and correct.
This gives rise to complications, not only for people who consume the contaminated meat but also for importers and retailers who, apart from the financial implications, are also embroiled in bureaucracy.
A question of interpretation has also arisen as to who should be considered to have handled the product first? Is it the importer, the distributor or another party?
Is it possible for the competent authorities in the country of shipment not to authorize the return of contaminated meat?
Mr President, ladies and gentlemen, Mrs Schörling's questions relate to Article 7 of Council Directive 98/662 of 11 December 1989 on Arrangements for veterinary checks on intra-Community trade with regard to the single market, with particular reference to the checks to be carried out at the relevant destination. It is necessary to distinguish between two different scenarios in this context: in more serious cases the consignment delivered must be safely disposed of or treated in accordance with the relevant Community rules to eliminate any further risk. In other, less serious cases, the appropriate authorities in the country of destination can give the shipper or the shipper's authorized agent two options, depending on the animal health and sanitary conditions. The first is to safely dispose of the goods and the second is to use the goods in some other way, including the option of sending the goods back, subject to permission from the appropriate authorities in the country where the production unit of origin is located.
This permission from the authorities in the country of dispatch was regarded as essential for these authorities to confirm the whereabouts of the contaminated consignment and ultimately prevent its being placed on the market. If the check is carried out at a later stage in the marketing chain, and the result is unfavourable, the relevant national regulations apply. For products originating from another Member State, the same regulations apply as for products originating in the Member State concerned.
When Sweden became a Member of the EU we were given a unique derogation because we do not have any salmonella in Sweden. The derogation was that all meat imports from other EU countries should be accompanied by a certificate to say that the consignment of meat was free of salmonella. It now appears that this was much more complicated than our authorities ever thought because, among other things, it appears that many of the certificates are false or incorrect.
No less than 25 % of all beef, pig-meat and poultry consignments have incomplete certificates, and 20 % of the meat consignments which have the correct certificates prove to be contaminated with salmonella. No less than 85 % of the tests on poultry from France showed that the meat was contaminated. So you will understand that this is not a question of having to deal with a few small consignments.
Another problem is that people do not know and cannot figure out who is responsible. I think the Commission is responsible for ensuring that the derogation Sweden has received works . I do not think Commissioner Fischler's answer really explained things, although I am certainly grateful for it. I would therefore like to hear a bit more about how the Commissioner thought this would work.
Mr President, Mrs Schörling, first of all I can confirm that Sweden was indeed granted derogations as part of its accession to the European Community. In accordance with these derogations - and this also applies to Finland by the way - Sweden can apply special guarantees to various products, namely fresh meat, eggs and poultry meat, as the Commission authorized operational programmes for combatting salmonella submitted by Sweden. The Commission approved these programmes in its 1995 decision. We will be coming back to the subject of checking in the next question, but the essential point is that a procedure certainly exists under which countries of dispatch are responsible, as the Commission cannot check every consignment shipped from every Member State on the spot. The Commission can only ensure that appropriate rules exist. The Member State concerned is of course then required to ensure that these rules are observed.
Commissioner, today the Commission has been presented with questions on contamination, meat hygiene, BSE, brown rot, and so on.
I want to point out to the Commissioner that the FAO has called on the European Union to increase and strengthen its prevention and monitoring systems for the transformation and transmission of diseases in the area of agricultural health. Also, there are eleven central and eastern European countries at our door, and as things stand, their safeguards in that area are dubious, to say the least.
In order to guarantee the health of consumers and of our agricultural producers in the face of this worrying situation, I want to ask the Commissioner what measures the Commission is taking to ensure that Member States comply with this legislation - since there is plenty of legislation - in matters of both veterinary and phytosanitary health. Also, are the same measures going to be demanded of third countries and other countries?
Mr President, I am pleased to answer this question because it leads on to the Commission's general policy in this area. As you will probably know, we have started to review the whole area of meat hygiene and all legislation in this field. Our goal in doing so is as follows: on the one hand, we want to establish clear Community rules governing checks necessary from the beginning of the production chain for a foodstuff right to the consumer's table. But in doing so, we want to break new ground with the HACCP system. Under this system, private processing companies are involved in the actual checking work, while they in turn are subject to checks by the appropriate authorities, so that the checking work stipulated is also monitored.
This is the approach on which the FAO has agreed. It is an approach supported by the World Health Organization and I think that we are definitely on the right track here. Of course we must ensure that the requirements we are imposing on our own farms and factories also apply to third countries, so that exactly the same criteria are applicable to imports. For example, exactly the same system will be required for imports under the bilateral agreement currently being discussed with the USA.
I would like to ask Commissioner Fischler what advice he has to give to a Member State if the certificates continue to be inaccurate in future, and if in future meat contaminated with salmonella also enters the country, in this case Sweden. Is it not the case that it should be every country's natural right to be able to protect itself against products which are harmful to health? What advice does the Commissioner therefore have to offer to Sweden if these inaccurate certificates and contaminated products continue to enter the country?
As I have already explained, special arrangements are in place to prevent shipments of meat which do not conform with the special standards applying to Sweden and Finland. If shortcomings are discovered when these arrangements are implemented in practice, that is if checks reveal that the consignments being shipped do not comply with the requirements of the directives, it is then open to the country of destination to destroy the consignment in serious cases, or in other cases to decide on an appropriate course of action after contacting the country of origin. The outcome may once again be destruction, or alternatively sending the consignment back.
With regard to shortcomings which have actually been discovered, especially in shipments of poultry from one Member State in particular, consultation involving that Member State and the Swedish government is currently in progress, and it is hoped that this consultation will yield agreement on how such shortcomings can be avoided in future. The parties concerned are expected to reach final agreement on this in the near future.
Question No 47 by Sören Wibe (H-0210/98)
Subject: Salmonella inspections
Since joining the EU, Sweden has discovered on several occasions that meat imported from other EU countries has been contaminated with salmonella despite the existence of a certificate from the exporting country stating that the consignment in question was salmonella-free.
In reply to a written question by myself (P-3933/97) the Commission stated (19 January 1998) that this may be due, among other things, to cases of manipulation or incompatibility between different inspection techniques. Is the Commission here seeking to indicate that there are shortcomings in Sweden's inspection arrangements or is it confident that the Swedish tests are entirely accurate? Furthermore, has it analysed this question (i.e. the problems of salmonella infection in meat imported into Sweden) and reached any result?
Mr President, ladies and gentlemen, Mr Wibe has asked for more detail in my reply about certain aspects of Written Question No 3933. These issues, like the question just asked by Mrs Schörling, relate to the broader subject of compliance with the additional guarantees given for salmonella in meat during Sweden's and Finland's accession.
I would first like to describe the checking regime established by the Swedish authorities for imported meat. According to our information, meat imported into Sweden from another Member State is checked by the recipient under a self-checking regime. Any irregularities in certification are reported to the appropriate authorities. The consignments concerned are then officially tested by a laboratory authorized to test for salmonella. These tests are quite separate from the routine tests which producers and the appropriate local authorities themselves carry out. The sampling method used in all these tests is that prescribed by EU regulations. The Swedish authorities have used their own analysis method, known as the Nordic method, whereas the other Member States use the ISO method for checks in the country of origin, as stipulated in the EU regulations.
Furthermore, the Swedish authorities carried out special monitoring on a trial basis between 1 March and 1 September 1997, in order to check that the supplementary guarantee regime was being correctly applied. In all, 569 consignments were tested and salmonellae were found in twelve. In addition, according to our information the problems, that is the detection of salmonellae, were mainly with poultry meat, to be specific poultry meat from a particular Member State.
In such cases Article 8 of the 1989 directive applies. This stipulates that as a first step bilateral discussions such as I have already described must take place between the Member States involved, and these discussions are currently under way. As also stipulated in the directive, the Commission is awaiting the outcome of these discussions before taking any further steps. With regard to analysis methods, the Council committees responsible are now considering whether the 'Nordic method' can be recognized alongside the ISO method as a reference method, with the objective of allowing the Nordic method to be used throughout the European Union as a second routine method.
We have just discussed this in the previous question, so perhaps not so many comments are needed.
It is clear, Mr Commissioner, that in this area we have two different methods. In the same consignment using the Swedish method we find salmonella bacteria, while using the other method we do not find any salmonella bacteria. Now there are a hundred different ways to make a mistake and not find bacteria where there are bacteria, but there is no way to find bacteria where there are no bacteria. In this case these results must clearly point to the fact that of these two methods the Nordic method is superior, because when it is used people clearly find bacteria when the other method fails.
I interpret the end of your reply to mean that you will also use the Nordic method as a routine measure and that it will at least be given equal status with the current method used under the relevant EU directive. Is that a correct understanding of your reply?
Let me just explain again exactly what we have in mind and what is now happening in the Council committee responsible. Firstly, under the present system the reference method for the European Union is the ISO method. Secondly, the Nordic method has up to now been used in Sweden, and Sweden wants this system to be recognized as a reference method as well. There are no doubt certain differences between these two methods, and the aim is to take account of this so that the Nordic method will also be a valid reference method in future. That is the objective.
However, as that is a Council requirement, or rather as it is stipulated in the regime adopted by Council, the Council must consider whether to accept this. Until it has done so, should there be any disagreement, that is if a genuine legal dispute should arise, the present directive will apply, and the ISO reference method will prevail.
Question No 48 by Mark Watts (H-0032/98)
Subject: Reform of the common agricultural policy and farm animal welfare
Is the Commission in favour of including the need to ensure high standards of health and welfare for farm animals among the principal objectives of a reformed common agricultural policy? Is it also in favour of reforms to encourage mixed farming which will lead to more animals being kept outdoors or, because straw is available from the crops, in good straw-based indoor housing, and reforms to the beef and dairy regimes to discourage over-production of cattle, thereby allowing the European Union to abandon schemes designed to dispose of surplus animals, such as the calf processing aid scheme and export refunds on the export of live cattle to third countries, schemes which are both expensive and cause widespread animal suffering, and reforms to the dairy regime which discourage the pursuit of ever higher yields per cow which lead to serious animal welfare problems?
Mr President, ladies and gentlemen, I would first like to emphasise that the Commission intends to take the Protocol on protection and welfare of animals annexed to the Treaty of Amsterdam very seriously. According to this protocol, and I quote, ' in formulating and implementing the Community's agriculture, transport, internal market and research policies, the Community and the Member States shall pay full regard to the welfare requirements of animals' .
Of course this protocol also has implications for the future development of the common agricultural policy. The most important agricultural policy objectives are, first, to ensure that agricultural production reflects the wishes and requirements of consumers, and, second, to increase the competitiveness of European producers on international markets as well.
The approach set out in Agenda 2000 in July last year specified that the Commission wishes to improve the competitiveness of European agriculture both within the internal market and on the international market, whilst preventing the formation of new surpluses like the butter or grain mountains of the past. Not only does the Commission propose a reorientation of the CAP with less focus on price support and more on direct income support, it also anticipates that production will in future be geared more to consumer demand, both quantitatively and qualitatively.
This should prevent new surpluses from accumulating and it should therefore also eliminate the need to export surplus beef. But market orientation is not just about price. It is equally important for consumers that food should be wholesome and of good quality, and that its origin should be clear. Animal health and welfare naturally have a part to play here.
We therefore proposed in Agenda 2000, as part of a new policy for rural areas, that there should be more funds for agroenvironmental measures as a second arm of agricultural policy, and also more funds for animal welfare. We hope that this policy too will have a positive effect. However, please bear in mind that the Community has already adopted a panoply of animal protection and animal welfare measures, and that the European Union is undeniably doing a good job in this area by international standards.
These rules are subject to constant monitoring and will be developed further if necessary. Regarding transport, measures in this area are concentrated more on improving transport conditions and less on a complete ban on transportation, as transport will always be necessary, whatever happens.
With a view to improving animal protection for cattle exports, the Council recently approved a proposal which will make the payment of export refunds conditional on compliance with EU animal protection and transport rules. The Management Committee on Trade Mechanisms recently approved the corresponding implementing Regulation, so we can now adopt that Regulation.
I wish to begin by welcoming the Commissioner's clear commitment to taking the protocol very seriously. I genuinely thank him for that.
Secondly, by way of example, perhaps he could comment on whether he would be willing to contemplate schemes to help intensive pig or poultry producers to switch from current intensive methods to extensive methods in the future. Would he envisage such a scheme under his reform proposals for the CAP?
Finally, whilst I understand what he says about high standards of animal welfare already being regulated by EU legislation, this is not always enforced, as he is aware. I give you one example: on 7 April this year we fear that in the Eid-El-Kabir in France the French authorities will not be enforcing the animal welfare regulations he quite rightly points to. It is all very well having these regulations but we must surely all work together to ensure they are complied with.
As Mr Watts said himself, there are two parts to his question. Firstly, under the new rural development policy package, investment aid for agricultural holdings will be linked to certain conditions. In the two instances you mentioned it will in any case be necessary to observe the relevant minimum animal welfare standards when building new poultry or pig housing or converting old housing. Secondly, farmers prepared to convert their existing livestock housing or build new housing in such a way as to appreciably improve animal welfare, will receive more investment support than others.
Turning to the question of poultry housing in general, a proposal will be presented to the Commission tomorrow in which we report on experience to date with poultry cages and provide for a whole series of measures for improving poultry housing. However, these measures will also have to apply to third countries, because we cannot accept a situation in which we honourably stick to worthy rules and create good conditions, only to find our producers competing with importers producing under quite different and far worse conditions.
Commissioner, in relation to your answer on animal welfare, which you yourself consider to be closely linked to animal health, I would like to ask whether the Commission does not think it would be a good thing - and necessary - to also extend the measures to protect animal welfare (and therefore animal health) to the process by which animals arrive at the slaughterhouse, when it is necessary to observe appropriate hygiene. That would contribute greatly to improving animal health and improving the quality of the hides and therefore, I would say, is the first link in that chain you mentioned in your reply to Mrs Redondo Jiménez. The hide is the first link and, at the same time, its quality is essential to the tanners.
Thank you, Mrs Ferrer. Allow me to congratulate you on the skilful way you expressed your question.
You have the floor, Mr Fischler, to reply to Mrs Ferrer's clever supplementary question.
Mrs Ferrer, this issue not only relates to your actual question, it also goes somewhat further. Firstly, I would like to comment that the developments we are aiming at, and in particular our proposals for reform, should mean that the repeated accusations that we subsidize exports of live cattle to foreign abattoirs will certainly not be true. The transport subsidy element has already been eliminated, and there is already a lower subsidy per animal for livestock than for meat export, so that only 10 % of total exports are now in the form of livestock.
This will apply even more so in the future, and the reduction in price guarantees in particular will enable us virtually to eliminate export subsidies for livestock. However, to return to your more specific question about the condition of animals when they arrive at abattoirs, it is certainly not true that all animals reach abattoirs in poor condition. Above all, it would not be in the interest of those doing the marketing, as you are quite right in saying that quality suffers when animals arrive in a poor state. What interest could marketers possibly have in paying a higher price for poorer quality when animals are delivered?
On the other hand, it is true that a number of cases of disease transfer were reported recently in circumstances suggesting that inadequate hygiene was to blame. In order to tackle this problem, the Commission - having taken advice from the relevant scientific committees - has decided to amend Directive 433 so as to minimize the risk of contamination of animals on arrival at abattoirs. A proposal to this effect is currently being considered at Commission level.
Since we have now used up the time assigned to Mr Fischler's block of questions, Questions Nos 49 to 61 will be dealt with in writing.
Mr President, Miss McIntosh, in Agenda 2000, the Commission suggested cutting the number of objectives for Community initiatives and concentrating measures on transnational areas of Community interest, with the aim of preserving or enhancing their innovative character, the value added by the Community, and the role of partnerships. Three fields were chosen: cross-border, transnational and interregional cooperation; rural development; and human resources, paying special attention to equal opportunities.
The fact that the Commission has not proposed any new initiative in favour of areas particularly affected by the decline of the armaments industry and the pruning of military bases does not mean that these areas are not to receive support as a matter of principle. In fact there is continued scope for assistance under Objective 1, Objective 2 and Objective 3, as well as under the proposed new Community initiatives I have just mentioned.
Outside the targeted areas, measures for adapting and modernizing education, training and employment systems with a view to improving competitiveness and cushioning socio-economic change are also eligible under the new Objective III.
While I thank the Commissioner for that response, I have to say I am deeply disappointed. In areas like Essex, Suffolk, Yorkshire and Cumbria, substantial job losses through the peace dividend have been suffered in defencerelated industries. In particular, if you were to take two towns - Witham and Chelmsford - where the companies of Marconi and EEV operate, the substantial reduction to the workforce is quite worrying. What assurance can the Commissioner give me tonight that areas like these, where they have benefited substantially from a programme tailor-made to defence-industry job cuts and training schemes to help those people who have lost their jobs through the peace dividend, will continue to benefit to the same extent as at the moment? That is the question. They are going to be competing for a smaller pot of money under three broad objectives with no direct funds for defence cuts.
I am not in a position to give any answer at all to questions about a specific region and its future level of support, because we have not even agreed the proposals for the new Structural Fund Regulations within the Commission yet, and even then the support system will be far more partnership-oriented, and thus based on both European and national criteria. I cannot tell you now what proposals the British government will choose to implement. I am afraid I therefore have to disappoint you.
My constituency has benefited considerably from the KONVER programme. The London Boroughs of Hounslow, Ealing and Richmond have all benefited at some time and I am very pleased about that. But a problem has arisen which I wonder whether the Commissioner would agree to take on board, in whatever changes and variations are to be made in the future, and it is this: in areas like mine where the population is extremely mobile, it has been very difficult under the rules of KONVER to direct the assistance precisely to the people who have lost their jobs, because many of them have whizzed off to other parts of the country or even abroad to find other employment. Local authorities have tried to put forward proposals to reinvigorate the area using KONVER funds to generate more employment, but they have run into difficulties with the existing programme rules. I wonder whether we could, in the future, whatever changes are to happen, take on board this difficulty?
Yes, I think the Commission's proposals might well solve your problem, because our experience has been that isolated programmes are a lot less successful in structural policy terms than programmes related to regions in a somewhat broader context. That is why we are also planning to have larger regions for Objective 2 areas in future; the programmes would be designed to ensure, as far as possible, that there is a tailor-made option on the spot for people who lose their jobs, with infrastructure and investment dovetailing with training measures for the unemployed. Anyway, I am pleased to take your point on board.
I notice the Commissioner smiling, but it is not the first time we have debated these issues and I will not ask her about any particular region. However, I will ask her this about the future of the KONVER programme: if the answer from the Commission is that the areas are going to be eligible under the new Objective 2, we have yet to really understand what the mechanism is going to be which enables them to qualify. It seems that the Commission is not minded to have a special arrangement such as it intends to have over Objective 6. If I am wrong about that, please tell me. If that is not the intention, I still do not understand why there are not going to be transitional phasing-out arrangements for KONVER areas and other Community initiative areas, as there are going to be for Objective 2 areas that fall out of the net. If the same need for structural change based on unemployment and low growth exists for Objective 2 areas, why not for the KONVER areas?
Finally, 50 % of KONVER areas Europe-wide are not Objective 2 - or other regional fund - eligible areas at the moment. Does the Commissioner not agree that there is a special case here for her to study carefully?
I know that the European Union cannot clear up all the problems in the Community with Structural Funds money. I am also all too well aware that a few changes in the regions can also lead to problems. But I hope you will understand that in proposing generous measures for Objective 1, 2 and 5b areas for phasing out regions that will in future no longer be eligible, we really want to do what is necessary to consolidate existing successes.
Again, I want to make it quite clear that KONVER areas, like all other initiatives, will continue to qualify for Objective 3 funds, that is for the training of the unemployed and people faced with unemployment. I assume that in future this could be of real help in precisely this area.
One last comment. Community initiatives as a whole, as you can see from the utilization rates, have not been as successful as we hoped, which is another reason for integrating such measures. The defence industry is also 'industry' , of course. As long as the relevant criteria are met, Objective 2 support is also available. If these criteria are not satisfied, there is still horizontal Objective 3.
Question No 63 by Ian White (H-0172/98)
Subject: Urban II
What are the Commission's rules for the establishment of programme Monitoring Committees, and where are such rules published?
Mr President, ladies and gentlemen, the general provisions on monitoring committees for Structural Fund applications are in Article 25 of amended Council Regulation No 4253/88. Implementing rules governing the use of monitoring committees to keep track of programmes carried out under the URBAN initiative are drawn up by the Commission in conjunction with the Member States concerned. They are to be found in the Commission decisions granting approval to the individual URBAN programmes.
I should have listened to the original answer rather than the interpretation but I did not understand where the documentary sources for the rules governing the URBAN programme can be found. I will tell you why I am concerned about it. It seems to me from reports I have received from interested organizations that there is a degree of anarchy amongst those who wish to apply for URBAN funding. Naturally I assumed that there would be rules and regulations governing this. What the Commissioner has just said does not appear to give me a source on which I can rely. I would like to go to a booklet, to a regulation itself, so that I can decide for my own purposes whether the Member State concerned and the Commission and the United Kingdom are operating on the same basis of an agreed rule book that I can check for myself. Is there such a rule book? Is there such a regulation, apart from 25(2) to which you have already referred?
The Commission decisions granting approval to individual URBAN programmes also contain the rules for those programmes. I will also briefly mention them by name, because I think it is better to talk about specifics than regulation numbers. URBAN has Objective 1 and Objective 2 monitoring committees, which are the general monitoring committees for Objective 1 and Objective 2. Outside the assisted regions, and this is where Bristol comes in, I understand that there is an independent monitoring committee. I have to agree with you that the process is somewhat complicated, as this monitoring committee is advised by the URBAN management committee, which is a sub-committee for monitoring the management of non-Objective areas, and there is also an URBAN partnership group, which brings together local partners and non-governmental organizations.
I noted that the Commissioner said in her earlier reply that the Community initiatives had not had the success that was hoped. But I hope she recognizes that URBAN has provided an ideal opportunity to develop the sort of bottom-up Community initiatives that the Commission has promoted in its economic development plans and has provided a very good vehicle for promoting the Community with the citizens because of its very local, neighbourhood-level focus. I hope that in URBAN II that local element will not be lost and will, indeed, be recognized in the monitoring committees, however they are constituted. I hope she can reassure us on that point.
I have to agree with you. Even if the utilization rates are not always very encouraging, URBAN is one of the more successful Community initiatives, because it is particularly close to local people and above all because it involves citizens from various local groups and has thus been a strong motivating force. There have been no changes in the management process compared with URBAN 1, but it can be taken as read that the positive aspects of URBAN 1 have been incorporated into URBAN 2. Because URBAN has been such a success, we want to incorporate assistance for sociallydeprived inner-city areas, the most deprived areas, into mainstream assistance, that is into the new Objective 2. This demonstrates that URBAN has paved the way to providing Community assistance for inner-city problems on a larger scale.
Question No 64 by José Apolinário (H-0173/98)
Subject: Application of Interreg II C
Can the Commission say what aid was granted via the Community funds to the regions in the Azores, the Algarve and Alentejo which were affected by storms at the end of 1997? How does it account for the proposal to grant financial support via Interreg II C to certain Member States but to withhold it from Portugal?
Mr President, Mr Apolinário, the Commission is of course distressed about the storm damage in Portugal, particularly in the Azores, the Algarve and the Alentejo region. It therefore declared its willingness to make a transfer of appropriations straight after these catastrophic events. When the interim assessment of the Community support framework for Portugal was completed in February, the regions affected were granted further appropriations not as yet committed together with appropriations from the annual indexing, which were prioritized for environmental improvement measures. The Commission successfully sought a higher level of appropriations for the reinforcement of the programmes claimed by these three regions than originally proposed by the Portuguese authorities, so that these regions are to receive an additional 73 million ECU instead of the 44 million originally proposed by Portugal.
It will be recalled that part of the funding available under the Community's INTERREG 2C initiative is intended for regional development measures to prevent floods and combat droughts. No Community financing for the prevention of floods was granted to Portugal in 1997/98, because the Portuguese government did not submit an application to that effect. On the other hand, a programme to combat drought in Portugal was approved by the Commission on 29 September 1997. This programme has an indirect bearing on structural measures to prevent flooding, given that it contributes to improvements in water management and hydrological research, and assists with prospecting for water resources and with improvements in ecological balance. The Commission is willing to consider an application by the Portuguese authorities for an INTERREG 2C programme on flooding, within the general guidelines and within the budgetary appropriations already allocated to Portugal.
Mr President, may I begin by thanking the Commissioner for her answer. I agree with her that the priority of the environment and national development planning should be protected. I would, however, emphasize that the part of her answer relating to the Portuguese Government is erroneous, in that the Interreg II C allocation of funding clearly states that Portugal, Spain, Greece and Italy can apply only in connection with drought, while Belgium, Germany, the United Kingdom, Italy and the Netherlands could make applications in connection with floods. This is the point I cannot understand because I feel that the services for which the Commissioner holds political responsibility have adopted an excessively technical approach.
However, my question relates to the ultra-peripheral regions, and specifically the Azores. I would like to know how the Commission intends to act in situations that have unfortunately reoccurred, given that in the future the REGIS initiative will cease to exist, particularly since while the Commission increased its technical justifications, the United States army, for instance, offered cooperation in carrying out the technical restoration of the Ribeiro Quente area. It is merely a difference of approach.
Firstly, as an ultraperipheral region, the Azores will continue to be part of the most heavily assisted group of regions. Secondly, I assume that the other regions you mentioned will also continue to receive financial assistance from the European Union. The problem with the Structural Funds is that they are not an emergency aid mechanism and that the European Union has abolished emergency aid within Europe. So we have no means of offering specific emergency aid.
However, what we can do in the case of an emergency, and have in fact done in Portugal, is to divert money available under the Community Support Frameworks and to use it for economic regeneration and to mitigate the environmental damage caused by such disasters. That is what we have done in this case. We certainly need to discuss how INTERREG 2C can be used more in the southern Member States in future to combat flooding. I would ask you to remember how long we discussed how to combat droughts effectively, and that despite that neither the Commission nor perhaps the Portuguese government were farsighted enough to incorporate appropriate preventive measures in their plans for INTERREG 2C and Portugal. I hope, however, that this will not be needed in the future, and if it is, we should be flexible enough to reconsider our programmes.
I do believe, however, that the funds we are making available are really an enormous extra help to these regions in coping with the aftermath of the emergencies.
The Commissioner is quite correct in saying that drought and floods in Portugal and Spain are connected. It is well known that the sources of all Portugal's major rivers lie in Spain, and half Portugal's water comes from Spain. As the Commissioner knows, all the hydraulic works in progress in Portugal and Spain are being carried out with Community funding. And as the Commissioner is also aware, there has been a disagreement, a conflict, between Portugal and Spain in connection with the Spanish hydrological plan. I think this could be overcome with common sense, while the intervention of Brussels and the Commission is essential in view of the fact that the funding of hydraulic works in Portugal and Spain comes primarily from Brussels. Now that negotiations are resuming, what role do the Commission and the Commissioner intend to play?
The Commission normally has no right of say in bilateral negotiations, not only because of subsidiarity, but also because in the interests of sovereignty Member States do not normally welcome Commission poking its nose into things that Member States can sort out better themselves.
However, we have not been mere bystanders here. For example, we financed a joint Spanish/Portuguese study to get the facts on their common water resources. Furthermore, when authorization for the dam was being sought, we took the opportunity to ensure that joint water management was proposed as part of the plans to ensure that sufficient water of acceptable quality reached the dam. I assume that the authorization and the precautions taken were helpful in this respect.
Since the time allocated to questions to the Commission has now expired, Questions Nos 65 to 109 will be dealt with in writing.
That concludes Question Time.
(The sitting was suspended at 7.45 p.m. and resumed at 9.00 p.m.)
Vessels carrying dangerous goods
The next item is the recommendation for second reading (A4-0069/98), on behalf of the Committee on Transport and Tourism, on the common position adopted by the Council with a view to adopting a Council Directive amending Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (Rapporteur: Mr Novo Belenguer) (C4-0621/97-96/0231(SYN).
Madam President, the report we are going to debate this evening is the second reading under the cooperation procedure and refers to the proposal to amend the directive on the minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods.
To briefly review the process described in the report, I should first mention that in April 1997 this Parliament approved eleven amendments in first reading. These could be divided into three main groups. The first group reinforced the requirements for information to be provided by the operators of vessels transporting radioactive goods. The second group concerned measures designed to extend the requirements of this Directive (93/75/EEC) to ships in transit through Community waters. Finally, the third group involved amendments to the directive's annexes.
The Commission and the Council accepted the amendments allowing the inclusion within the directive of future amendments to the international code on irradiated nuclear fuel, and concerning the obligation on vessel operators to supply a list of crew members to the port authority in advance, in case of any possible accident.
The report we are currently debating and will vote on tomorrow proposes three things: firstly, to bring Directive 93/75/EEC up to date, by requesting the inclusion of certain maritime transport safety requirements, especially with respect to irradiated nuclear fuel, plutonium and high-level radioactive waste; secondly, to increase the amount of information to be supplied when transporting these types of goods; and lastly, to facilitate future amendment of the directive's annexes, by simple recourse to the committee procedure, in order to bring national regulations into line with established international regulations on maritime safety.
In this respect, the present report proposes four amendments, which were all approved almost unanimously by the Committee on Transport and Tourism.
The first amendment refers to the fifth recital of the directive. We propose a change in the wording of the Council text. The new text is wider and more general - at least that is how we interpret it - and expresses our concern about the advisory committee being able to make significant or substantial changes to the directive.
Amendment No 4, which refers to paragraph 2 of Article 1, is directly related to the one I have just mentioned, and aims to prevent subsequent modifications to the directive weakening the existing provisions for safety and the protection of the marine environment. In other words, we are introducing a minimum to prevent the guarantees which the directive itself recognizes from being weakened in any way.
Our second amendment refers to Article 1. In it we propose that the INF Code defined in the directive should be the updated version, as in force on 1 January 1998 rather than 1996. Our reason is that apart from being much more recent and up-to-date, in November 1997 the International Maritime Organization adopted some amendments to strengthen the Code, and not to include them by that date would provide the advisory committee with a motive for amending the directive.
The third amendment repeats a proposal we made at the report's first reading. Specifically, we request that when vessels of the type referred to in the report are in transit through a Member State's waters, it should be compulsory to notify the authorities of that state of the contents of Annex 1.
Furthermore, Madam President, as regards the content of this report, I think this proposal is appropriate and advisable, although we hope the provisions can also be applied to vessels in transit. We must bear in mind that in effect this system is covered by the 1993 EUROREP proposal, but it has made hardly any progress. So in view of the difficulty of changing this directive's approach, we suggest that the Commission, if it sees fit, should withdraw that original EUROREP proposal and present a new one, to include the legislative changes which have been made and approved by the International Maritime Organization.
I am just finishing, Madam President, and I hope the honourable Members will bear these amendments in mind when it comes to the vote on my report tomorrow. What we are requesting is the implementation of a series of Community regulations, to try - among other things - to improve maritime safety and protect the marine environment for future generations.
Madam President, Commissioner, ladies and gentlemen, at second reading we are concerned today with the minimum requirements for ships which are using the Community's ports and carrying dangerous or environmentally harmful goods. I think we are dealing here with an extremely important subject, which causes people to react once something has happened. The aim of our legislation is to ensure that there will never be a catastrophic accident, or if an accident should occur, that possible damage is kept to a minimum, so that the people are not preoccupied with this subject. I think there has rarely been a better starting point for European legislation.
I would like to thank the rapporteur explicitly for dealing so seriously with this subject, both at first reading and now at second reading. The Group of the European People's Party shares the rapporteur's view. We support all the amendments tabled, especially the request that appropriate information is also made available about ships which transport dangerous goods, do not use EU ports, but which do sail through the territorial waters of the European Union. It is not just a question of accidents associated with the entering or leaving of ports but of the broadest possible measures to avert risks, even if it is only territorial waters which are affected, because experiences in recent years show that there really can be problems on European soil without a ship having initially entered a European port.
I would therefore strongly urge the Commission to take up this matter of concern. We are unfortunately only at the cooperation stage. The Treaty of Amsterdam is not yet in force, otherwise we would be more deeply involved in the legislative process. I therefore request that you really do take up this matter, so that we can find a solution to the benefit of all the people in Europe.
Madam President, I would like to congratulate the rapporteur for dealing with a sensitive and difficult issue.
I would also like to congratulate the rapporteur for continuing to resist the pressures of the Council and the Commission, which may have endorsed some amendments, ladies and gentlemen, but which endorsed the insignificant amendments. The essential amendments which you had proposed and which we had voted on during the first reading were not endorsed.
I am also very pleased that the matter has been raised again. We will support these amendments since it is clear that the Council and the Commission have forgotten (or rather, do not wish to remember) that nuclear waste is not simply a question of protecting the environment, it is a question of laundering black money. It is also, under certain conditions, a question of certain nuclear waste, after it has been enriched with plutonium, being used for other purposes, Mr Commissioner, for military purposes. So the Commission and the Council should not only have accepted the rapporteur's original amendments, which imposed strict conditions for the control and safety of such loads, but the Council should have proposed even stricter conditions. You all know very well what is happening with the trade in nuclear waste. I am talking about the trade in nuclear waste by countries of the former Soviet Union. And you all know very well that this nuclear waste goes to certain countries which, as we discovered, are a danger to their neighbours, and in which we decided to intervene either in the guise of NATO or in I do not know what other guise. It is our opinion that we supplied them with this nuclear waste because we had not imposed conditions of control and safety.
Madam President, I would first like to remind people that the Green Group in the European Parliament considers it highly positive that this directive has been proposed to amend the earlier Directive 93/75/EEC, to incorporate into the scope of the old directive the conditions for the transportation of nuclear fuel, plutonium and high-level radioactive waste on board ships. This is certainly a positive fact, just as we believe the rest of the directive to be positive. However, we believe Parliament's proposals are serious and credible, which is why we do not agree with the Council amendments which fail to include them. For these reasons, we believe all the amendments proposed by the rapporteur should be firmly maintained, particularly Amendment No 3 because we believe it is of vital importance that ships in transit through our waters should inform us of the presence of toxic or radioactive substances on board even if they are not stopping in a Community port.
This is very important for the future of our seas and for the ecology and health of our peoples.
Commissioner, this recommendation we are debating, which is attempting to fix minimum requirements for vessels carrying dangerous goods and entering port within the European Union, is experiencing a situation which is all too common. That is, on the one hand the Commission makes efforts to ensure that Community legislation is obeyed - in this case concerning maritime safety and the protection of the marine environment - but on the other hand, some Member States do their own thing completely. In this case there are still four Member States which have not even transposed the original directive.
In view of this situation, Commissioner, we support the Commission. As has been said, this really is an extremely important matter. For example, passenger transport should be incompatible with the transport of dangerous goods, or it should be compulsory to present a passenger safety certificate. Let us not forget, ladies and gentlemen, that we are talking about highly dangerous substances, such as irradiated nuclear fuel, plutonium or high-level radioactive waste, which persist in many cases - and I am not exaggerating - for more than 30 000 years, which is really saying something.
So there is an enormous responsibility to the future. And if due attention is being paid to the risks of transporting these substances by road - another terrestrial mode of transport - the same should be done with maritime transport.
For all those reasons, we are going to support the amendments presented by Mr Novo Belenguer, the rapporteur, and we congratulate him on them.
Madam President, I would simply like to say that I agree with the rapporteur's amendments but I would like to underline another aspect of the problem. The Council publishes directives and regulations which are not implemented by the Member States. A classic case of this is the report that we are debating today.
I have to say that Directive 93/75/EEC, amended by the new Commission proposal, has not yet been incorporated into the body of law of four Member States, including Great Britain, which currently holds the presidency of the European Council and the Council of Ministers.
At international level, the IMO decisions have not been incorporated into internal law by a large majority of Member States. We must, however, protest against this state of affairs, at least within the European Union. In this debate and tomorrow's vote, when the rapporteur's amendments are voted on, we must show that the Council and the Member States themselves cannot endorse and publish directives and then, at a national level, fail to incorporate them.
This is a very serious issue. It is not about the safety of maritime transport per se ; rather, it is about the safety of the population of our planet. For that reason, we all need to show sensitivity to each other at all times.
Madam President, the House is certainly considering an important piece of legislation here on the maritime transport of dangerous goods. I wish to begin by saying that I am naturally very pleased that, in its common position, the Council endorsed those amendments of Parliament which were accepted by the Commission at the first reading debate.
I must also say that the Commission shares the concerns underlying the second reading amendments that have been adopted by the Committee on Transport and Tourism. Amendment No 2, for instance, proposes reference to the version of the INF Code that has been in force since 1 January this year, instead of that in force on 1 January 1996. The Commission welcomes this useful proposal, which embraces the amendments to the Code adopted by the IMO Assembly last November.
The Commission can also accept Amendment No 4, which states that changes to the annexes adopted through the committee procedure shall not weaken safety of maritime protection provisions. I can reassure Members of this House that the Commission, which has the right of initiative under the committee procedure, would not submit any proposal which weakens its own initial legislation.
The Commission can understand, in principle, the concern behind Amendment No 1, which aims to clarify the scope of the committee procedure, notably in the light of Amendment No 4. However, the Commission cannot accept this amendment for two reasons. Firstly, it repudiates the express provision which reaffirms that ships in transit cannot be brought within the scope of this directive. The text was added by the Council in its common position, and in the light of the pending proposal on EUROREP, accepted by the Commission. Secondly, this amendment is, in any case, unnecessary because the existing common position text already states that amendments adopted through the committee procedure shall not alter the requirements of the directive. This applies equally to any weakening or broadening of the scope of the directive.
Finally, the Commission cannot accept Amendment No 3, which introduces notification requirements for vessels in transit off the coast of Member States.
As I said at the first reading, the provisions of the proposed EUROREP directive makes the amendment redundant and, for reasons of consistency and coherence, therefore, the Commission maintains its position.
I know that the rapporteur fully understands this position, since he set it out in his own report. I would ask him, therefore, to consider again withdrawing his support for the amendment since I can assure him that the Commission shares his views. We are consequently examining the options in order to ensure that discussions resume in Council, if necessary, on the basis of a modified version of the EUROREP proposal. This is a view shared by Mr Ferber and Mr Kaklamanis. We share the view expressed by them on this particular point.
To sum up: the Commission can accept Amendments Nos 2 and 4 but cannot accept Nos 1 and 3. I wish to thank the House, in particular Mr Novo Belenguer and the Committee on Transport and Tourism, for their consistent support for the proposal. I would like to say to Mr Camisón Asensio and Mr Sarlis that there have been some significant delays in the transposition of this particular original directive but infringement proceedings are proceeding: there are four proceedings at present for nonconformity of national measures, and we look forward to an early solution, in the legal sense, dealing with these matters.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Statistical returns on carriage of goods by road
The next item is the report (A4-0072/98) by Mr Bazin, on behalf of the Committee on Transport and Tourism, on the draft Council Regulation on statistical returns in respect of carriage of goods by road (COM(97)0443 - C4-0514/97-97/0233(CNS)).
Madam President, I trust you will excuse Mr Bazin's absence owing to the regional elections in France, and that you will appreciate that Mr Bazin has been granted the opportunity refused to Mr de Silguy to stand as a candidate for the beautiful region of Brittany. We would all like to wish him the greatest success.
Statistics are essential for transport. Therefore we have not only to collect the statistics but, more especially, we have to deal with them in a way that is consistent throughout the Community. To be more exact, the Commission made a proposal whereby the statistics on road transport are brought more into line in the different Member States. The Committee on Transport and Tourism submitted two amendments. Or rather, Mr Bazin did so with our full support. Therefore it is not too difficult for me to stand in for him here tonight. Mr Bazin's report is not just a technical report. Because we are moving in the European Union towards a durable mobility we have to know exactly what our transporters are doing and where they go to and from in the Community. This is going to be a more difficult task with the rivalry of the free internal market and, more specifically, this year with the arrival of free cabotage. When we look at the statistics of road transport it will be more difficult to tell whether lorries with foreign licence plates - from countries other than the country to where they transport goods - are engaged in local transport or international transport.
Inevitably short-haul transport will, for the main part, take place by road. Nowadays, more than three-quarters of Community transport is carried by road. Transport is growing by about 7 % to 10 % per year. That means that if we want to move to other modes of transport - as Members from all groups want - such as rail, inland waterway or short sea transport, we will still have to reckon with the fact that short-haul transport is being carried out by road. Therefore, if we want to move from one modality of transport to another, we have to know exactly which transportation is intermodal and which is solely road transport. We need a more precise system.
Commissioner, you know better than anyone else, since you deal with the social side of transport as well, that the reports we get from the Commission on the driving and rest hours are worse than we expected them to be. We have just received the reports from 1993/94 which show that several Member States do not even have those statistics. That is a great failing. One of the Member States that did not supply its statistics is one of the founding members of the European Community. Fifty years should be enough to bring them into line. We count on the Commission to do its utmost to put these things in order. In the meantime, realizing that most of the work is going to be done by the national statistical offices, thanks to the Committee on Budgets we have tabled an amendment which slightly lowers the amount of money available.
Madam President, let me begin by thanking Mr Bazin, who is himself absent, for the work he has put into this report. The intention of the proposal is to round off the annual harmonized statistical data for the carriage of goods by road to ensure the availability of information for the monitoring and evaluation of the common policy. The regions of origin and destination will be recorded in the same way for journeys between Member States as for those within them. The legislation will also cover cabotage which will now be possible within the Union. For this there will be a codification of regions of origin and destination and of the distance travelled.
Of course, there always have to be statistics to some extent. Nevertheless, I think that each time this kind of proposal and this kind of issue comes up there is reason to question whether it is really necessary, since it involves new information having to be submitted, and therefore additional bureaucracy. It is always companies, often small companies, which have to submit this information. Far too much of this is already an unnecessary burden being placed on companies around the Union, which has resulted in the difficult situation in which enterprise currently finds itself.
However, there are two positive things in this context. One is that no special European bureau of statistics is to be set up just for this business. Responsibility for this extra work will fall to the statistical services of the Member States. The other is that the regulation expressly exempts small vehicles. That means that vehicles with payloads of up to 3.5 tonnes or maximum permissible laden weights of up to 6 tonnes are excluded. The reason for this is that these kinds of journeys are often local journeys for own-account transport.
Both these exceptions are positive. Still, there is reason to question what would actually have happened if we had not got a regulation like this. A constant criticism is increasingly being made of the EU, a criticism about bureaucracy and excessive information being required of companies. I think we need to understand that every time a new proposal like the one we are to decide on here is put forward, however worthy the intention, it increases bureaucracy and paperwork in a Europe whose companies already have far too much of it.
Madam President, as the House will know, the relevant 1978 and 1989 directives enabled the Community to develop a set of basic statistics on the carriage of goods by road and they have proved very useful in framing and developing the common transport policy.
Several developments have taken place in Community policies, however, making it necessary for us to improve our system of compiling statistics on road transport. That is particularly true of the changes relating to the liberalization of cabotage from 1 July 1998 to the development of the trans-European networks and to advances in environmental policy.
Against that background, as the House will be aware, this new regulation will establish a more up-to-date statistical system which is based on a list of variables geared to existing information needs, particularly in regional policy and environmental policy, on the collection and transmission to Eurostat of data on individual vehicles and journeys.
This will allow much more detailed analysis than in the past and it will facilitate the essential monitoring, fine-tuning and understanding of relationships between different policy outcomes. The new regulation could obviously impose additional statistical reporting obligations on some transport businesses. I would stress that Eurostat has made every effort to minimize any extra burdens by making provisions for the statistics to be compiled by sample surveys on a small proportion of road vehicles and for modern computerized techniques to be used for transmitting data wherever that reduces the administrative burden.
The similarity of the approach taken by Mr Bazin, the Committee on Transport and Tourism and the Commission happily means that I can readily accept both the amendments. I therefore thank Mr Bazin and his colleagues for their support and for their great help in these efforts to develop changes which will make for greater transparency and more efficient operation of the statistical system. I can readily accept Mr Wijsenbeek's point that statistics are essential for transport and should be consistent.
Madam President, unfortunately the Commissioner, who is not responsible for transport as such but who is responsible for the social side of transport, has not made any helpful comment on my request that all those Member States who did not hand in their statistics on driving and resting hours - which I would say are the complement to the statistics on road transport as such, or which are part and parcel of it - will be improved, especially by those Member States who do not hand them in at all.
Madam President, to respond very briefly to the honourable Member, this particular point is not relevant to the Eurostat situation, it is a matter for a DG VII question. Perhaps the matter can be taken up there and hopefully he will get a suitable response.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Injury prevention - rare diseases - pollution-related diseases - health protection - Alzheimer's
The next item is the joint debate on the following reports and oral questions:
Report (A4-0067/98) by Mr Trakatellis, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Decision adopting a programme of Community action from 1999 to 2003 on injury prevention in the context of the framework for action in the field of public health (COM(97)0178 - C4-0229/97-97/0132(COD)); -Report (A4-0074/98) by Mr Viceconte, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Decision adopting a programme of Community action 1999-2003 on rare diseases in the context of the framework for action in the field of public health (COM(97)0225 - C40236/97-97/0146(COD)); -Report (A4-0075/98) by Mr Cabrol, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Decision adopting a programme of Community action 1999-2003 on pollution-related diseases in the context of the framework for action in the field of public health (COM(97)0266 - C4-0276/97-97/0153(COD)); -Report (A4-0022/98) by Mrs Flemming, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the second report from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on the integration of health protection requirements in Community policies (COM(96)0407 - C4-0663/96); -Oral question by Mr Poggiolini, on behalf of the Group of the European People's Party, to the Commission (B4-0170/98 - O-0018/98) on the Community programme to combat Alzheimer's disease and related syndromes; -Oral question by the following Members: Gutiérrez Díaz, González Álvarez, Papayannakis and Ojala, on behalf of the Confederal Group of the United Left - Nordic Green Left, to the Commission (B4-0171/98 - O-0027/98) on the Community programme of research into and prevention and treatment of Alzheimer's disease; -Oral question by Mr Kouchner and Mrs Lalumière, on behalf of the Group of the European Radical Alliance, to the Commission (B4-0172/98 - O-0040/98) on combating Alzheimer's disease; -Oral question by Mr Cabrol, on behalf of the Group Union for Europe, to the Commission (B4-0173/98 - O-0050/98) on Alzheimer's disease; -Oral question by the following Members: McKenna, Lannoye, Breyer and Tamino, on behalf of the Green Group in the European Parliament, to the Commission (B4-0266/98 - O-0066/98) on Alzheimer's disease.
Madam President, most of us have often been in danger of being injured or have actually been injured during our day-to-day activities or in our free time. We therefore have a lot of experience to go on.
Unfortunately, such injuries happen all too frequently. Indeed, together with suicides and self-inflicted injuries, they contribute significantly to our annual death rate. This proposal is therefore very timely, and the programme for the prevention of and reduction in the number of deaths must be adopted.
Today in the European Union the injuries covered by the present programme are one of the most basic causes of death, damage to health and disablement. They are mainly due to accidents in the home or during leisure time. The most vulnerable are those between 1 and 34 years of age, and people over 75. The need to address the problem initially led the Community to create a scheme of research and information, the EHLASS scheme. Recent statistics provided by the scheme point to an annual death rate from accidents of 83 000 with approximately 22 million people injured each year, 20 million of whom require medical assistance, and 2 million of whom need hospital treatment.
We must also point out that approximately 300 000 of those who are injured will be disadvantaged for the rest of their lives or will have health problems at some point.
The second category of injuries results from suicides, which must not be overlooked, since they account for the deaths of 43 000 people and for injuries to around 700 000 people each year. The direct financial cost of treatment is ECU 7.7 billion, while the total cost of injuries amounts to ECU 23 billion, which does not include the cost resulting from deaths. The need for a programme of prevention and epidemiological monitoring of injuries at a European Union level is all too evident. It remains for us to examine whether the programme, as it has been formulated, is effective.
The Commission identified particular areas as spheres of action, such as accidents to children at school and suicides, with intentional self-inflicted injuries as a sub-category. However, there is no reason to exclude other age groups, such as for example adults who injure themselves in the home or during their free time. It would also be a good idea to include injuries caused by the actions of a third person and those arising from cases of people who attempt to injure themselves. For this reason, it is proposed that a distinction be made between a) intentional and unintentional injuries, with special reference to vulnerable categories, and b) suicides and self-inflicted injuries. Moreover, we must include in the vulnerable categories those women who, with their children, receive injuries as a result of violence.
In parallel, there must be action on behalf of those injured as a result of violence during sports events. With an epidemiological study, injuries and suicides could be recorded and analysed statistically, over time, and according to age group and category. As a result, the causes will become clear and subsequent actions will be based upon the findings of the analyses.
The programme consequently focuses on the possibility of collating and processing all the relevant data. Such a scheme, the EHLASS scheme, already exists and has yielded results, on the one hand pinpointing certain products which are implicated in accidents and, on the other, undertaking information and awareness campaigns. Unfortunately the Commission did not incorporate this scheme into its proposal, although it would be very useful in achieving the goals of the programme. For this reason I regard it as imperative that the EHLASS scheme be incorporated into the programme and that it form the basis for the development of actions with regard to both intentional and unintentional injuries. Moreover, the scheme should be expanded and coordinated with other networks that may ensue.
With regard to suicides and self-inflicted injuries, a different system of collating and processing information is needed, and intervention actions require a different approach. The reason is that the causes of suicides and the necessary preventive measures are completely different from those of accidental injuries. The only common features are the injuries, the deaths, the treatments and the financial burden.
The programme being created must address itself to the challenge posed by the problem. The Commission is proposing only ECU 1.3 million for 1999 and I regard this as totally inadequate in relation to the aims of the programme. For this reason it is proposed that the financial framework for 1999-2003 should comprise ECU 14 million.
We believe that this programme, as changed by our amendments, will play a fundamental role in protecting the health of the citizens of Europe, by significantly reducing the number of deaths and the financial losses caused by the injuries to which it refers.
Madam President, ladies and gentlemen, the action programme on rare diseases which we are here to debate is part of the Community action in the public health sector. This is a sector in which it is the EU's duty to adopt preventative and protective measures in the interests of all its citizens, not only when fighting great scourges but also in cases of very small numbers of people affected by uncommon, or even rare, disease conditions. In fact, it is in a context such as rare diseases that Community action becomes more necessary than ever.
In most Member States there are usually too few cases of rare diseases for them to be considered a priority from the health point of view, and they are often neglected. The concept of "rare diseases' covers more than 5 000 different diseases or conditions that do not have a common definition. The problems of classification raise difficulties with regard to the recognition, identification, treatment and prevention of such diseases.
The five-year programme planned for 1999-2003 provides for a series of actions in three key sectors: information on rare diseases, favouring the establishment of a European database; promotion and reinforcement of patient support groups; and progress in the creation of response groups for clusters of rare diseases. The financial allocation proposed by the Commission amounts to ECU 1.3 million for 1999, while funding for the four subsequent years will be determined later, based on the financial prospects. I would like to draw your attention to this point before continuing with the presentation of this programme. There is doubt as to whether the Commission has any intention of adopting an effective action programme on rare diseases. But how can we think of proposing actions and implementing projects if the minimum financial resources are not available? So it is better to devote ourselves to other initiatives and make better use of the resources available. Although we need to do something specific to try to help a section of the EU population that is suffering and whose quality of life is compromised (both patients and their families), we need to start from serious premises. The proposed budget is meaningless.
By way of information, I recall that in the last three years the USA has allocated a good $ 3.2 million to the operation of the rare diseases database and France alone has spent 3 million francs in the first year of operation of its database on orphan drugs. For all these reasons, the Committee on the Environment, Public Health and Consumer Protection voted in favour of a financial allocation of ECU 14 million to implement the rare diseases programme, to be spread over five years, to enable the programme not to be purely symbolic.
In making a more thorough assessment of the action programme in question, one aspect of prime importance which must be taken into account is international cooperation: the coordination of Community activities with those of the competent national and international organizations allows the work to be rationalized, useless duplication to be avoided, and the time required to achieve the pre-established objectives to be reduced.
One further essential point of the programme relates to information. The establishment of a Community database listing diseases, symptoms, causes and available treatments is fundamental.
One further aspect to which I would like to draw your attention is that of the definition of clusters, as indicated by the Committee in its proposal. The definition is certainly not unambiguous. For the sake of greater clarity, I would specify that a so-called cluster can be defined as any irregular increase in the incidence of a rare disease and that, as such, it requires rapid control measures. For that purpose, it is therefore advisable to promote the creation of a system of monitoring and controlling rare diseases, permitting a fast and effective reaction and enabling rare diseases to be identified, assessed and treated.
I would also like to add a couple of words about committee procedure. Considering the peculiarity of the case, the consultative committee may have two representatives from each Member State, provided one of them belongs to a patient support group.
Finally, allow me to make one last comment on the need to coordinate and rationalize the arguments at Community level. The Commission must undertake to coordinate the work on rare diseases currently being conducted by three Directorates-General: DG V, DG III and DG XII. The action programme on rare diseases, regulations on orphan drugs and the research programme on rare diseases are closely linked and require a consistent overall approach.
The adoption of this programme is a step forward towards a better knowledge and understanding of rare diseases and enables sufferers to escape from the marginalization and isolation they find themselves in, offering them therapeutic, moral and psychological support. Moreover, the commitment to research into rare diseases could also lead to specific discoveries to help with the treatment of some of the far more common diseases which have not yet been eradicated and affect large sections of the population. In this case, the benefit to the whole of society would certainly not be questioned.
Madam President, Commissioner, ladies and gentlemen, this is a very important document from the Commission. It is well written, serious, clear and concise and highlights the priorities which we also stressed in Amendments Nos 1 and 2.
Unfortunately however its impact is limited because it only deals with the issue of respiratory illnesses linked to air pollution. We fully understand the criteria which have led the Commission to choose diseases indisputably linked to obvious individual pollutants - those pollutants with the worst noxious effects and which are most easily prevented, and pollution where Community action is likely to complement insufficient action by Member States.
We have three main comments arising from this communication. Firstly, we believe it is important to broaden the communication's sphere of activity, and here I would refer you to our Amendments Nos 4, 11 and 12. As regards air pollution, and without wishing to detract from the role of traffic-related pollutants, the noxious effects of tobacco must be emphasized both to the smoker and to his or her companions - in other words the passive smoking effect. A large part of the population does not fully appreciate the dangers involved.
In addition to air pollution we should also address the issue of noise pollution: from companies whose normal working activities are very loud; from badly soundproofed buildings; and also from excessively loud music from some night-clubs and the high volume levels of young people's Walkmans. In addition, water pollution passes on infections and poisons; food pollution causes infections and poisoning, as noted in Amendment No 16; homes are polluted thanks to asbestos or paints and especially lead - which can be highly poisonous, as can the smell of certain paints and glues. We will not harp on about pollution of the upper layers of the atmosphere destroying the protective ozone layer and resulting in an increased risk of skin cancer, as observed in Australians of northern European origin.
My second comment concerns the type of action which the Commission aims to implement in order to reduce the extent of pollution-related diseases. Naturally the Commission does not seek to combat pollutant emission directly since this phenomenon has been the subject of other directives on air, water and soil pollution, amongst others. In the present case, the Commission intends to act in a very different way, in four main areas: persuading the Member States to find out about the nature of the pollutants (and we would highlight our Amendments Nos 7, 8 and 13 in this context); compiling a register of pollutants; identifying them and evaluating their often serious consequences on health (both disease and allergies); and collecting relevant and comparable data so as to avoid confusion between the different terms which may be used by the Member States to refer to the same product or the same illness - this is the line we take in Amendment No 3.
Finally, the Commission would like every Member State to inform its citizens about the dangers of pollution, to ensure that people are clear about it. We cover this in Amendments Nos 9 and 10. It must be made clear to people that zero risk is not possible, that the dangers are not always those presented complacently by the media, but that certain personal habits - and I stress tobacco again - can be much more dangerous.
The Commission envisages the evaluation and monitoring of the recommended actions. We fully support this proposal and would highlight Amendment No 6 in this respect.
Our third and last comment concerns the budgetary basis for these measures. The current communication only allows for a budget of ECU 1.3 million for 1999 and does not provide any details of subsequent funding, although the Commission has been heard to promise ECU 1.3 million for the programme for the next five years, in other words a total of ECU 6.5 million.
We therefore oppose the amendments which would limit the duration of the programme, as we cannot imagine the Commission would allocate the same sum for three years as it would for five. In any case, we consider this amount insufficient which is why we are emphasizing Amendment No 5 which provides for a larger sum. It goes without saying that a much larger budget will be needed if we really wish to combat pollution-related diseases, even in terms of the actions presented by the Commission in this communication.
So, Madam President, we would ask all the Members of the European Parliament to vote in favour of these amendments which were approved by the Committee on the Environment, Public Health and Consumer Protection.
. (DE) Madam President, Commissioner, ladies and gentlemen, there has already been in this House a report on the health protection requirements and a quite outstanding opinion was delivered by Parliament on the subject. The Commission's second report also appears to me to be excellent, so that as a result I found the task I was given to be very difficult. In addition, there is the fact that in the area of health, in particular, the matter of breach of the subsidiarity principle constantly hovers over one's head.
Permit me, despite these short remarks, to make a few critical points on this report by the Commission. That agriculture makes a quite decisive contribution to the health of the population is undisputed. Nevertheless, the Commission's statements here remain general and, in my opinion, incomplete.
Related to this, of course, is nutrition. The Commission's statements on this do not correspond at all with the significance of this area in current health policy. I should like to cordially request that in the next report, which will be available very soon, the Commission pays particular attention to this area. Likewise I expect a statement from the Commission on the situation regarding vitamins and mineral products within the EU, before legislative measures are proposed here.
As long as we express ourselves in such a general way in terms of health, we can always expect everybody to be of one mind. But as soon as we are specific, then the harmony rapidly disappears. Let me illustrate this with point 10 of my report on the subject of tobacco. We all know that tobacco is harmful to people's health; lung cancer, circulatory and heart diseases, cancer of the larynx, cancer of the tongue, cancer of the stomach and of the intestine are very frequently the scientifically proven consequence.
We all know that the nicotine from tobacco is addictive and we all want to protect young people from becoming involved with this drug. Each of us has his own ideas as to how this can best be achieved. It is only on how to reach this common goal that we are not at all in agreement. Many believe that simply banning the advertising of tobacco will solve the problem. Well, I share the opinion of those who believe that if a product is so dangerous that it should not be advertised, it would be much better not to produce it in the first place, nor buy it, nor sell it. In no way should this product be financially supported and promoted year in year out, as happens in our case with the growing of tobacco.
I thus believe we should first submit a plan for a reform of the existing grant system, similar to that which the agriculture ministers have also already made a start on. I consider it necessary to check whether it is possible to convert to other agricultural products and, thirdly, to check how and if the livelihood of many farmers and many thousands of families can nevertheless be secured.
I believe we should tackle the problem at its roots and in our case this is to be taken very literally.
There is still a whole series of other points which appear to me to be very important; for example points 22, 24 and 25. I consider it to be important that the Commission is still committed to a ban on growth promoting hormones in the fattening of animals. I should be very grateful if the Commission could impose the same health requirements on all food imports as those placed on Community production. I also believe that the Commission should commit itself to a very strict atomic liability law, again in the interests of the health of the population.
If we take adherence to the treaties seriously, then we must see to it that in all Community policies, as it is so beautifully expressed, a high level of health protection is guaranteed. It is a big job, certainly a difficult job, which we should regard as a challenge!
Madam President, Mr Commissioner, and the very few but highly valued ladies and gentlemen present, almost two years have gone by since this House unanimously voted through its resolution on Alzheimer's disease and related syndromes, urging the Commission to present a specific action programme for combating this terrible disease as soon as possible. Unfortunately, there has been no follow-up. There is no point in once more presenting one of this century's real scourges which, as it affects the elderly, will grow in proportion to the increase in the very high life expectancy that fortunately characterizes our present-day society, as clearly illustrated in the Commission's 1997 demographic report.
If current trends continue, changes in the European population over the next 30 years will mean that the number of people over 60 will increase by 50 %. Alzheimer's disease is an irreversible, incurable degeneration of the brain mainly affecting those over 65, leading to a gradual mental decline until the sufferer loses all self-sufficiency, and leading on irremediably to death. So we cannot fail to be alarmed at what has become a great human, social and economic problem for all Member States, with no exceptions.
The figures are dramatic and disturbing: at the moment, there are a good five million people suffering from this terrible disease. Considering that 80 % of patients live with their families, and in the vast majority of cases the greatest burden rests on the shoulders of the families - and therefore the women - in the EU today, a distressing number of citizens are subjected daily to indescribable emotional, psychological and financial suffering. Keeping faith with the commitment undertaken for those who are in the front line today, on behalf of the Group of the European People's Party, I once again call on the Commission to provide the Community with a specific programme for Alzheimer's disease as a matter of urgency.
We therefore ask that initiative-holding institution to present a specific programme against Alzheimer's disease, a separate programme from the public health programme in general and the relevant budget, proposing precise and specific objectives: a means to provide temporal continuity for the many projects presented every year by so many non-governmental organizations representing Alzheimer's sufferers and their families, within the scope of the Commission actions.
With the ratification of the Treaty of Amsterdam and the new wording of Article 129 on public health, the Union has certainly given it a higher profile. In the Fifth Framework Programme for Research and Technological Development for 1998-2002, in the context of the thematic priority of quality of life and the management of living resources, specific reference is made to Alzheimer's disease in the key action on the ageing of the population, which aims to promote the health and independence of the elderly.
To face such a challenge properly we need to try to propose remedies of all types. So we welcome research. We need to continue work in this sector, but we should not forget the social aspect of the problem, the more specific problem that thousands of families are combating every day. We have a duty to answer those who are suffering today and those who, unfortunately, will be suffering tomorrow. I am sure that, unfortunately, many of those present in this Chamber have known families affected by this terrible disease.
I would also like to say a couple of words about the Viceconte report. On behalf of the Group of the European People's Party, I would like to declare my full support for the Viceconte report on the 1992-2003 Community action programme on rare diseases. We cannot fail to agree that the Community should have a similar means of trying to deal with these terrible diseases which, precisely because they are infrequent and therefore have a limited impact on society as a whole, with very low illness and death rates, will have considerable importance from the economic and particularly human point of view. We need effective means for diagnosis and welfare. Unfortunately however, the pharmaceutical industry for example has little interest in this sector, as it is not considered very profitable. In fact, from a commercial point of view the pharmaceutical industry has no interest in committing to research costs, given the low number of people affected by these rare diseases. They do not think there would be a market for drugs for rare diseases, so they do not conduct the research. That is why Community intervention is essential, intervention with a high moral, social and human value.
Madam President, I think we must welcome the fact that we are debating such an important set of public health matters today in this Chamber, although it is perhaps a pity that it is during the evening session when fewer Members take part and there is less chance of other people listening. Nevertheless, it is important. Starting where Mr Poggiolini left off, I must congratulate Mr Viceconte on his report and thank him for including most of the amendments presented by the other groups. Mr Marset Campos will speak later on and will have plenty to say about some of the proposals we made in the amendments which the rapporteur has very kindly accepted from us.
Anyway, in the short time allocated to me I do not want to say much more about Alzheimer's disease than Mr Poggiolini has already said. However, those of us who have seen this disease at close hand know how catastrophic it is for the patient (who does not understand quite so much) and, especially, what a tragedy it is for their family and carers. So we agree with what has already been said here: we are convinced that there has to be an action programme, like in other areas such as cancer and so on. The Viceconte report talks about rare diseases but unfortunately Alzheimer's disease will be common by the year 2000, with 8 million potential patients.
It will be very important for the various countries of the European Union to share their experience, and for specialist staff to be trained. It will also be very important to investigate the causes of the disease, study the risk factors and stress preventative aspects.
If there is a worthwhile aspect to the European Union's work in the field of public health, it is that practically all its action programmes are directed towards prevention, to stop the disease developing. So we stress that aspect, and also the need for help for non-governmental organizations and relatives who work closely with this type of patient.
Madam President, Commissioner, ladies and gentlemen, Alzheimer's disease is a serious threat to the population of the European Union where the number of older people most affected by it is steadily on the increase. According to statistics, 8 million people will be affected in the European Union in the year 2000, which represents some 2 % of the population over 65.
Aside from these figures, the significance of this illness should be measured in terms of the great suffering and serious consequences for the families involved, which are obliged to provide 24-hour care for those affected. Another major concern about this disease is the lack of medical knowledge about its causes and treatment. For this reason, Parliament has taken a first step by adopting a budget line specifically aimed at combating Alzheimer's disease.
But we must go further, and in the framework of its future communication on public health the Commission should follow up our resolution with a specific programme against Alzheimer's and support for the associations actively involved in fighting the disease. These initiatives should be combined with those already undertaken by the World Health Organization and any other organizations working in this area. The fight against this illness would also benefit from an exchange of data within the European Union and from coordination at Community level.
We would also do well to take this opportunity finally to create that indispensable European centre for epidemiology which we call for in every report on public health, and which is rebutted each time by the Council and the European Commission.
I see Mr Flynn is smiling, but it is true!
So I hope Parliament will support this request, which is so important in ensuring that Community actions on health yield the results we all want.
I do not think that the EU has taken Alzheimer's disease seriously. In 1997 it allocated under ECU 2 million to research in the disease. Eight million people are affected with Alzheimer's in the EU, so in effect the EU has spent less than 13 Belgian francs on each sufferer. A properly resourced EU action programme, like Europe Against Cancer and Europe Against AIDS, is needed to raise awareness about the disease and coordinate activities against it.
Furthermore, national authorities should examine ways of improving their services, and attention needs to be paid to improving early detection so that victims can be informed early that they have Alzheimer's and decide if they wish to be cared for at home or placed in residential care before acute dementia sets in. Governments also need to understand that carers need more help and more staff need to be employed by health boards in Member States to provide carers with respite care, day care and other supports. With more help of that kind, people could actually keep their affected loved ones at home with them longer if they wanted to.
This Parliament has to call for a number of things: recognition of Alzheimer's disease as a major health scourge within the meaning of Article 129 of the Treaty; establishment of an action programme to combat Alzheimer's disease and related disorders within the priorities of the new Community public health programme; recognition of the important role played by family care givers, Alzheimer's Europe and their national member organizations; and finally, the establishment of a European network and support for existing networks working with people with Alzheimer's.
Madam President, I am very encouraged to see so many health issues on the agenda this evening. It certainly gives me satisfaction that my promise to Parliament to present eight health programme proposals has now been fulfilled, and Parliament has been a very great help in delivering on the promise.
The three proposals for action before you complete the 1993 framework for action in the field of public health. All eight health programmes for action in the field of public health have been endorsed by Parliament as priorities in considering what kind of public health policy the Community could develop under the Maastricht Treaty. I hope they will receive your support. Thanks to the hard work of the rapporteurs and the committee, the Health Council should be able to adopt common positions at its meeting on 30 April.
I wish to give the Commission's response, starting with the programme on injury prevention. Excellent work by Mr Trakatellis and the committee is evident in the very high quality and good sense of the amendments, which will add very considerably to the potential of the programme. In total, 23 amendments are acceptable to the Commission, either in whole or in part.
The five amendments which are not acceptable to the Commission refer to comitology - that is: Amendment No 21, which is not in accordance with the wording of the comitology decision; to the consistency and complementarity of the Community actions - Amendments Nos 10, 14 and 20, which are not in line with the wording used in previous decisions on the other public health programmes; and to an action outside the scope of Article 129 - Amendment No 27.
I turn now to the proposal on rare diseases. I am particularly pleased to see the progress that has been made on a rather neglected and forgotten side of human suffering. Indeed, support for the programme is steadily increasing. Mr Viceconte's report shows that many Members of Parliament are convinced of the need for and usefulness of this programme. For the purpose of the programme, rare diseases are defined as life-threatening or chronically debilitating diseases which are of such low prevalence that special combined efforts are called for. In this area there is much that the Community can offer. To make matters manageable, however, individual diseases will have to be aggregated to form a larger group sharing the same characteristics. This provides the opportunity to undertake a wider range of interventions and to initiate coordinated actions with respect to patients who might otherwise be isolated.
The Commission can accept 16 of the 29 amendments, either in their entirety - Nos 3, 5 and 22; or partially - Nos 1, 2, 7, 8 and 9, 12, 16, 17, 23, 25, 26, 27 and 28.
The reasons for rejecting the remaining 13 amendments are as follows: 4 amendments are not acceptable for legal reasons, and they are Amendments Nos 6, 10, 20 and 21. Three amendments are unacceptably limiting: Nos 4, 15 and 24. Three amendments are covered elsewhere: Nos 11, 13 and 29. One amendment - No 18 - falls outside the scope of the programme. Two amendments are unacceptable because of budgetary limitations: Nos 14 and 19.
I should say a few words about the budget problem, which I know is an issue that Parliament feels very strongly about and has been referred to virtually by every single Member here this evening. The Committee on the Environment, Public Health and Consumer Protection voted for ECU 14 million for the years 1999-2003. The financial perspectives as they currently stand, however, do not allow for such a sum. Although the precise situation has still to be clarified - and I hope the budgetary authority will come to a definitive stand on this - there appears to be no room for a financial framework exceeding the ECU 1.3 million per year. I am not hiding from you the fact that I am unhappy about the uncertainty over the future financial perspectives and the consequences that this has for the programme. I can only hope that the situation will become clearer before a final decision is taken on the programme.
Let me turn to the programme on pollution-related diseases. Mr Cabrol, the ever tireless rapporteur, I might add, has produced a valuable report on this subject, which brings together the main strands of competence of the committee. Environment and health are indeed, as he says, inextricably linked, and action in this area by the Community is long overdue.
Turning to the 16 amendments, I would like to indicate that the Commission can accept five of them. We can accept Amendment No 7 wholly and Amendments Nos 3, 8, 9 and 10 partially. The amendments which are not acceptable to the Commission are as follows. Amendment No 5, which concerns the budget, for the reasons I have just outlined in relation to the programme as it affects rare diseases as well. Amendments Nos 4, 11, 12 and 13: these broaden the scope of the proposed action to an unacceptable degree. Amendments Nos 1 and 2 cannot be accepted as they refer to the Amsterdam Treaty which is not as yet ratified, whereas Amendment No 6 is not consistent with the corresponding wording used in previous decisions on public health programmes.
Finally, Amendments Nos 14, 15 and 16 have to be rejected because they are unacceptably limiting the scope of the programme to preparatory work only. They would reduce the duration of the programme to three years, which would prevent us from achieving proper implementation and evaluation of the proposed actions. Nevertheless the House can be assured that action started under a 5-year programme will be rolled-over to a new framework for public health and taken up in an appropriate way. This was something specifically mentioned by Mr Cabrol.
I should explain why we pay more attention to respiratory disease and allergies. Firstly, these diseases have significantly increased over the last few years. Some Member States have acquired a lot of experience in preventative actions in these areas. We propose to make this experience widely available. We also propose to link up the most effective actions in the different Member States, notably through self-help and support groups for asthma and allergy sufferers. This is not to say that other pollution-related diseases are not to be covered. Parts I and II of this action programme address all pollution-related diseases, without exception. However, specific actions on cancer, cardiovascular disease and communicable diseases which are linked with environmental factors are already covered by other programmes. It would have been a duplication to address them here in our specific actions.
Let me turn to Mrs Flemming's report on the integration of health protection requirements in Community policy. I would like to thank you, Mrs Flemming, for your excellent and very comprehensive report and your very supportive comments as well.
The Maastricht Treaty obliges the Community to ensure that health protection requirements are an integral part of the Community's policies. The Commission has put in place a set of procedures to implement this requirement. The annual report on health requirements shows the wide range of policies which are relevant to health and your report concentrates on the second report - the report covering 1995. The third report, for 1996, has just been published.
It is not always evident how best to integrate health requirements in Community policies or to evaluate the health impact of a particular policy or action of the Member States on Community citizens. Parliament's report points to a number of directions that future work can usefully take - you mentioned those in your contribution - and contains a range of suggestions and proposals for efforts in this field which the Commission is willing to take on board. I am now giving you that commitment to take them on board in detail and consider them for our next report.
As the Amsterdam Treaty will significantly widen the scope of the provisions on the health impact of policies, I would welcome an opportunity to continue the dialogue with Parliament on how best to ensure that health considerations are adequately taken on board in all areas of Community policy. This will certainly be an issue at the heart of our discussions on future health policy. Indeed I was encouraged to see that Parliament shares my intention to launch a debate on the future public health policy of the Community. I hope to publish in the very near future a communication on this very subject. I am confident that it will provide the basis for a proper exchange of views with the institutions and will be circulated to all interested parties in the field.
I should like to say a few words about Alzheimer's disease since very many Members have spoken on this particular aspect. The gravity of this terrible disease and its growing importance is still not fully appreciated by many policy-makers. However, Parliament is the exception here. You have shown through your initiatives in recent years to promote actions on Alzheimer's disease that you are in touch with the serious concerns of European citizens in this particular area.
Study after study has shown that we should be bracing ourselves for a significant rise in the number of people suffering from this disease. This was brought home very much today by Mr Poggiolini. We need to act now to anticipate the consequences for our healthcare systems. Thanks to the money provided by Parliament for action on Alzheimer's disease the Commission is providing some targeted assistance for Member States and is helping to coordinate their activities in this area. This was a matter brought up by Ms McKenna when she pointed out the need for better coordination in this area.
With regard to your demands to intensify research in this area, the political agreement on the common position relating to the Fifth Framework Programme for RTD attained at the Research Council on 12 February 1998 provides for precise, clearlydefined objectives and the first thematic programme entitled 'Improving the Quality of Life and the Management of Living Resources' comprises a key action on the ageing population, including patients with chronic neurological disorders. It must be appreciated that the scope for action is rather limited as prevention of Alzheimer's disease is not possible and at Community-level there is no proper legal base in the Treaty to go beyond prevention and research. That causes a lot of difficulties in planning a possible action programme.
But since 1995 the Commission has financed or cofinanced 58 different projects. These projects enhanced the knowledge base, the exchange of information, the quality of life of Alzheimer's sufferers and gave support to their informal carers. I attach particular significance to what we can do by way of better assistance and training for carers of those people who are unfortunate enough to have this disease.
From these projects models of good practice have been developed. I got the very strong message that the sharing of this good practice - the rapporteur made this point quite strongly - should be part-and-parcel of anything we do. That is what we are hoping to develop.
Finally, as to a specific action programme on Alzheimer's disease which has been mentioned by several Members - particularly by Ms McKenna - the forthcoming communication on the development of public health policy in the European Community will present us with an excellent opportunity to discuss the future place for such an action programme. I will be coming forward with that communication in the very near future. So we will soon have an opportunity - I think it should be fully exploited - to develop that point which has been forcibly made by so many Members this evening.
At the end of this debate, I have received seven motions for a resolution.
The vote on these resolutions will take place on Wednesday, that is, tomorrow.
Thank you Madam President, Commissioner and colleagues. We have just heard a very useful contribution which I am sure we will all welcome and can build on. Can I say first of all tonight that I am tempted to suggest that we do a study on the health effects of always working in darkness. Given Mr Poggiolini's comments earlier, perhaps we can make a plea to the services of this Parliament that we occasionally have a debate on health issues that takes place during the daytime rather than late at night. Nevertheless we should welcome the fact that we have a joint debate of this nature taking place, and together with the debates we shall have on blood safety and on tobacco advertising over the next two plenary sessions, it will raise the profile of the European Union health portfolio quite considerably. I know that this week there has been quite considerable media interest in these particular programmes. Professor Trakatellis for example has commented on global television networks, and it will be very important for the public to know what is being done despite the empty Chamber tonight.
It is also timely that we have a joint debate of this sort for the reasons that the Commissioner was expressing during his comments, and I would like to dwell a little on why it is so timely. It is precisely because the Commission is about to produce a communication on the future framework that will allow for action of the sort that he usefully introduced when, hopefully, Amsterdam is ratified, that we are able to develop these themes. Parliament is playing its part - a committee hearing in October will seek to evaluate the programme so far and will then play its part in looking forward to a constructive interpretation of what will be the new Article 152.
The irony tonight is of course that however fast Parliament moves the implementation of programmes on rare diseases and pollution diseases and accidents and injuries will not begin until the evaluation has taken place, which shows the slow pace of development of programmes since the Maastricht Treaty. Many pressure groups working in this field will contend that their priorities have not yet been properly addressed at all, let alone evaluated. Such an occasion as this is an opportunity to say that public health deserves a much higher priority in the EU within both the Commission and Member State governments as well as in the Parliament. I know the Commissioner and his team want that but we must help him to convince his less enlightened colleagues of that need, not least at budget time.
I also know that Luxembourg is a splendid state but that when the majority of officials working on public health are physically distant from Brussels that is a tangible problem. I hope the Commission will address its internal structures again. The decision regarding multiple sites was of course taken by Member State governments and my purpose here is simply to indicate the consequences of such actions. Those governments tend to take a minimalist position on the European role in public health and on the whole it has been far too negative and far too blinkered. Most if not all of the Members here tonight are committed to developing that role and I pay tribute to a succession of rapporteurs who have tried to make a progressive contribution to the debate, including those here tonight.
That is not ideological. It is an expression of many health professionals and non-governmental organizations who are crying out for commonsense solutions to common problems across the continent. Many Members here are being invited, as I am, to conferences, some organized by presidents-in-office, full of experienced rational experts who want a European contribution to international problems which cannot be properly tackled at local or national levels. Member States often cite the World Health Organization as the proper body for that and of course it has a crucial role, one where greater cooperation with the Commission should be encouraged as Members here have often done. But that neglects the growing economic and social substance of the European Union, the unique opportunity it offers to channel relevant action on health protection and promotion for its citizens. This is not just a market: it is a community. Its people have rights and responsibilities. There is a moral, social, legal and economic case and a commonsense case for good public health policies to be at its heart.
I believe the Commission appreciates that and will soon bring forward ambitious and practical proposals for the new framework. They will be more horizontal in approach, offering greater added value, and will provide opportunities for the EU and its Member States to work together far more effectively on health issues in the broader sense within the confines of the Treaty.
With specific reference to tonight's proposals, firstly Mr Viceconte has produced a welcome contribution to the growing debate on the needs of people suffering from rare diseases set against the background of other preparations, for example on orphan drugs, plus the development of research principles and priorities. My colleague Mrs Marinucci will be commenting in greater detail on the specific provisions of the report. But in each of the three programmes tonight we shall need to wrestle with the need to resource their contents properly and sustainably.
I hear what the Commissioner says. We need to be realistic, the money must come from somewhere, it must provide useful added value to national schemes and be accountably utilized. But the other side of the coin is that if we were to have another small European programme where too great a proportion is spent on administration assessment and the very people it seeks to help are put off participating by the lack of cost effectiveness in making bids or building networks, many voluntary organizations could not spare the time or resources to prepare those proposals and would simply opt out.
The rare diseases programme is aimed by definition at smaller groups, even at family level, often faced by vast bureaucracies for whom those sorts of expenditures constitute little more than a heavy lunch. That is why it is worth fighting for more through this Parliament and also worth including consumer or patient expertise in the committees assessing the programme development.
Those amendments apply also to the excellent reports by Professors Cabrol and Trakatellis respectively and I do not intend to duplicate the comments on the budgets hereafter. The Cabrol report incisively identifies ailments beyond respiratory conditions which might usefully come within the remit of the programme to tackle pollution-related diseases. Taken together with other environmental actions which this House is pursuing this report represents a literal breath of fresh air for health policies and it deserves our full support.
I wish to turn to the proposals on accidents and injuries which I believe could offer the furthest-reaching impact on the lives of ordinary citizens. Whether taking part in sports or just going about normal life, the number of European citizens injured, disabled or even killed in accidents is quite staggering and is recorded in detail in the report. In that context the Commission proposal is wholly justified and the improvements put forward by Mr Trakatellis represent an excellent contribution worthy of complete support. In particular the need to strengthen the EHLASS system of research and information sharing is fundamental and exemplifies the need for the internal Commission coherence to which I alluded earlier. Last year I experienced its operation directly, having broken my hand in Brussels. Perhaps at my age I should have known better than to play cricket and avoided the risk. I may have represented a strange statistical blip on the survey carried out in my local hospital, but many doctors approached me later and said that they found the information from these surveys more than useful. I have received other information on the results of publication of this proposal which suggests that there will be many unexpected benefits from this programme in industrial applications. I like the scope and the potential day-to-day impact of the programme and the report, and I wholeheartedly commend them, with the predictable caveat on budgets.
Given the often erratic nature of care and treatment in Member States regarding Alzheimer's disease, the growing numbers and proportion of ageing citizens of Europe, and the evidence that increasing longevity does not always bring increasing quality of life, it is absolutely understandable that we should bring forward and demand urgent action on Alzheimer's disease. What must also be sought is an agreed prioritization of the activities which has resonance within the professional, scientific and social communities. We all have ardent advocates of various priorities knocking at doors with special needs. We and the Commission must be able to justify a sustainable development of health policy priorities within a very clear framework to avoid accusations of emotional attachment and vested interest. That justification is self-evident for Alzheimer's and now that the eight initial programmes are under way, if far from in place, it is appropriate to turn towards the future.
Great challenges are ahead. This very week a major conference in the United States is expressing fears about the inability of developed and developing societies alike to combat and prevent the resurgence of diseases thought to be beaten. Fears of blood and food safety arise almost daily. Questions of diet and life style and environment and medical science itself will demand significant European responses, which is why it is important that we make coherent and consistent progress and is why the scrutiny provided by reports such as that by Mrs Flemming on the integration of health policies across the range of EU competence is so important and so revealing. Its stress on coherent development and integration is essential and is exemplified by my concluding plea for support tonight. Its recommendations on the long-term future of reform of agricultural policies, comprising almost half the budget, and in particular the aim to remove subsidies for tobacco production over the next decade, should be strongly supported by this House.
This is not the night to rehearse arguments on the literal ills of smoking. That will come soon, as will major debates on reforms of our agricultural structures. The world will demand that and our citizens will expect us to fulfil our role as their protectors for a consistent removal of health threats and risks. By rejecting all four amendments to Mrs Flemming's helpful report as adopted in committee this House can take a small step forward tomorrow and anticipate much larger strides in the months and years to come.
Madam President, ladies and gentlemen, the significance of health policy in Europe is increasing. This is stipulated by the Treaty of Amsterdam, and that is a good thing, because for too long the European Community has only concerned itself with the free movement of goods in the single market and too little with other aspects, which are, however, closely associated with this.
The question of subsidiarity is often raised, particularly when the European Union wants to intervene itself and should not just take the health policy in other areas into consideration. I believe that with the three programmes which we have before us for discussion today, the question of subsidiarity does not arise at all in at least two, because with rare diseases it is clear that, if in a Member State there are only ten people affected, it is not possible to introduce a sensible programme. If in the entire EU there are well over 100 people affected by the same disease, then it is worthwhile doing something and I believe that the added value of the European dimension is obvious here.
I shall concentrate on diseases caused by environmental factors. We all know that this is a serious problem and that many illnesses are associated with a high level of harmful emissions. I have some critical questions relating to whether the present programme is capable of tackling this problem adequately. I believe, and that is why we in the Group of the European People's Party have tabled amendments, that we must make disease caused by environmental factors a focus of a new health policy in the European Union and that we cannot only deal with it in such a small programme. Therefore, we believe that we must now undertake preparatory work for a really major programme. In this way a really strong framework can be produced, which also comprises all diseases caused by environmental factors. In this way, there can no longer be any distinction made between, for example, environment related diseases of the respiratory system and environment related cancers. These must all come under one umbrella. Therefore, we should approve the corresponding amendments tabled by the Group of the European People's Party.
It is important however that we do not simply carry out research and collect data; conclusions must be drawn. We did that as a Parliament for example in the Auto-Oil Programme and we request the Commission to adopt our corresponding tabled amendments. Smoking is also an environmental problem - at least passive smoking - and therefore I should again like to support Mrs Flemming's report. It must distress you deeply, Commissioner Flynn. Mrs Flemming makes such a wonderful proposal in point 10, namely that we finally cease subsidising tobacco, that reform is needed there, and you cannot say anything about it, because your colleagues will not let you! Please carry on the fight for the removal of the tobacco subsidies: you have our support!
Madam President, I would like to make a few institutional points on the future. In 1984, when I first entered this House, I asked for a sub-committee on health protection to be set up. I believe this is essential today. I would like to say, jokingly, that without health we cannot even build the Parliament buildings: so we ought to think of ourselves for a moment.
I would also like to say, and here I agree with Mrs Flemming, that the directive on the freedom of movement of doctors, on reciprocal recognition, of which I was also a supporter, has failed. We need to review this directive. Older doctors find it difficult to move, so we need to think of investing in doctors currently in training, as the rapporteur says, trying to get them to travel in the various countries. I would also like to draw attention to doctor numbers: in the EU there is currently an excess of doctors, an enormous flood, often holding university posts rather than dealing with the needs of patients. I therefore think it advisable to study this problem, because we need not just medical graduates but trained doctors, and I believe a knowledge of the 15 countries could lead to high levels of competitiveness.
Finally, I would like to recommend an examination of this Green Paper on health. Please also note that the problem of the elderly needs to be brought clearly to Parliament's attention, by means of a study on the increase in the ageing rate and the fall in growth. In ten years' time, it will be the EU's greatest problem. We would do better to remember that today!
Madam President, my colleagues Mr Cars and Mr Lindqvist will comment on the Alzheimer issue, and I would like to say a few things about the Cabrol report.
I agree with the rapporteur, Mr Cabrol, that the action programme on pollution-related diseases has too many limitations. We think more attention should be paid to diseases caused by noise pollution, contaminated food, tobacco and polluted water. We fully agree with Mrs Flemming about tobacco manufacturing.
We hope the Commissioner can raise the ECU 1.3 million set aside for this programme for the period 1999-2003 to ECU 14 million. I think I managed to detect some willingness in him, but we shall have to wait and see.
In conclusion, we submitted an amendment which deals with registration points for lodging environmental health complaints. Such registration points already exist in the Netherlands and Belgium. The advantage of such a registration point is that it can help to detect health problems earlier. We do not have a new institution in mind, but we would like to encourage registration networks on a national level. This will cost no extra money, which is why we do not understand why the Commissioner opposes Amendment No 13 by the Group of the European Liberal, Democrat and Reform Party. We hope the honourable Members will vote for Amendment No 13 tomorrow, because it would be a good addition to the action programme.
Madam President, Commissioner, ladies and gentlemen, first of all I want to say that we are absolutely convinced that the reports presented by Mr Trakatellis, Mr Viceconte, Mr Cabrol and Mrs Flemming are appropriate. Our group, the Confederal Group of the European United Left / Nordic Green Left is going to support them.
My fellow group-member, Laura González Álvarez, said just a moment ago that we are pleased that our amendments have been included in these reports. I would like to give a few examples and then draw some general conclusions. We have seen that it is important to stress the need for a scientific information infrastructure, a database, a surveillance system, and - since it is essential to be able to combat these rare diseases - an information distribution network, with the involvement of the relatives, NGOs and bodies which help these patients, so that progress can be made towards better cooperation within society. It is also important to be committed to research, teaching and training in these matters. Finally, that means we also need to increase the financial budget in order to address all these needs.
That is the specific basis of our comments: it is not possible to address these questions with the inadequate budgetary resources currently available, which calls into question the economic model we are constructing in Europe. We need a different model, an outlook based more on solidarity. We cannot have it both ways. We need to modify our existing model.
Secondly, we need common instruments. It is incomprehensible that we are not implementing the surveillance network, a sound epidemiological system, and also the common instruments required for effective action.
Lastly, I also want to point out the need for health services to share common aspects.
Madam President, despite the limited number of Members present and the late hour, I think everyone is aware of the importance of this debate and the fact that the health problem is assuming ever greater political importance for the EU, although still not enough as regards the problems raised today. Certainly, from the point of view of competence, the EU should try to coordinate the overall policy and, by adopting initiatives, promote systems that ensure prevention above all. Today's reports are headed in that direction.
That there is a link between the various public health issues is shown by the fact that, in today's debate on general health protection, we are dealing with a programme concerning pollution-related diseases and rare diseases. In connection with the latter, I would like to point out - for, like the Greens, we are in favour of all the proposals presented - the need for a high level of protection with regard to rare diseases. One way or another we also need to gain a thorough knowledge of them for, unfortunately, as shown by the report, the definition of a rare disease varies.
We have examples of this, such as Alzheimer's disease. Until recently it was considered a rare disease; today, unfortunately, on account of the increase in the average age as well, it is becoming a common disease. At present, Creutzfeldt-Jakob disease, linked with BSE, is considered a rare disease, but unfortunately it could become common in the future, owing to mistaken choices having been made in terms of prevention.
It is therefore important for us to have a prevention policy on rare diseases, a joint common study, because the small countries cannot have an adequate knowledge of these diseases, and because we also need public intervention, public research, in the field of drugs required to resolve related problems.
Madam President, popular wisdom says, ' Better late than never' . The European Commission, which from 1986 to 1996 allowed contaminated cattle and contaminated flour to circulate freely, is now concerned with the health of Europeans. It is as if grace is still possible even amongst the worst of men.
Today we are debating texts on pollution-related diseases, injuries, Alzheimer's disease and rare diseases. We could have added emerging or re-emerging diseases, considering that free circulation is bringing back tuberculosis, malaria and viral diseases such as the Ebola disease.
The Commission is intervening because Article 129 of the European Treaties assigns it the responsibility of ensuring a high level of health protection. Doubtless the thirty individuals who suffer from atypical Creutzfeldt-Jakob disease would think Article 129 somewhat ironic.
Turning specifically to Creutzfeldt-Jakob disease - and my colleague spoke about it earlier - this is at present a rare disease but there is a risk that it will become less so, as others have done. Leprosy is still rare in our countries, but perhaps free circulation will make it more common. Moreover, the increase in life expectancy also makes it more likely that diseases such as Alzheimer's will become more common.
We have been told it was not possible to increase funding and, taking into account the budgetary rationing policy, our committee proposes to bring it up to ECU 14 million. Everyone would agree, even the draftsman of the opinion of the Committee on Budgets, who by the way gave the same report on two different subjects, which surely shows that there were certain difficulties during compilation.
Turning to pollution-related diseases, Mr Cabrol was right to point out that people are only interested in air pollution. This is the green neurosis - a fixation on nitrogen oxide, sulphur dioxide and the greenhouse effect. Haroun Tazieff, who is now dead, devoted part of his career to showing that, scientifically, all of that was witchcraft.
But there are much more serious issues if we consider food allergies. On this subject, no one ever talks about the right to information raised by Mr Trakatellis, because no one knows if the soya contained in yoghurts is natural or the product of genetic manipulation. There is no traceability, or if there is it comes at a high price. Here too the Commission bears its share of the responsibility. The same applies to water pollution and BSE pollution. Furthermore, Mr Trakatellis talked to us earlier about suicides among farmers, coalminers, steel workers and textile workers. Who is responsible for these suicides, Commissioner Flynn? Part of the prevention may be to guard against ultraliberalism.
Any lack of progress in pharmaceutical research on emerging diseases may be down to budgetary restrictions, or to the foolishness of cure-all medications which reduce the profit margins of laboratories. As laboratories today are not able to discover molecules, and since it takes ten years for a newly discovered molecule to appear on the pharmacy shelf, it may be that by 2010 we will not have the desired medication to combat the rare diseases which may have spread in the meantime.
Madam President, I will finish now. With 40 million Europeans in poverty who cannot manage to take care of themselves we may have a very serious clinical indication of the disease of euro-federalism.
Madam President, the EU's attention and commitment to the health of its male and female citizens is continuing to grow, just as its competence on health has grown from Maastricht to Amsterdam, even if many Member States refuse today to transfer competence in the field of health care to the EU, and may continue to do so for a long time.
So for the time being we are still talking about prevention, but that is something. We need to look at maintaining our physical and mental wellbeing in order to save suffering and costs (not only in terms of human lives) and it cannot be denied that prevention within the 15 Member States provides a real added value. Although this is true in general, it is all the more so when we deal with issues such as those being considered in this debate on health: rare diseases which, by definition, reach a critical mass more amenable to analysis if monitoring, control, knowledge and research activities are conducted over a wider area than that of the individual states; or pollution-related diseases, a phenomenon that knows no boundaries and which we can only combat with coordinated joint measures at super-national level.
It is a pity to have to repeat it, but unfortunately it is true that with regard to the problem of rare diseases, Europe has so far been way behind. Some people say we should not always make comparisons with the United States, which are precisely that - United States - and therefore governed by federal regulations, with a federal institutional organization, a single currency, and so on. It is a fact that the greatest economic power in the world has so far not supported and driven the action of its Member States in a field where a substitution of the private sector is hard to imagine, despite the fact that it has become increasingly clear that it is precisely the rarity of these diseases - diseases which are rare but seriously disabling and often fatal - that made it impossible to provide the know-how, the information and the scientific and economic means necessary to provide an adequate answer.
When we talk about rare diseases, we are referring to more than 5 000 diseases with a prevalence of 10 in 5 000 in the entire Community population. Owing to their rarity, there is a delay in diagnosis, which means waiting for 1 to 5, or even up to 6 years. Think of the sick, of sick children and their families, families who have managed to fill the gap and deal with the institutional delay by setting up an extraordinary network of support groups, set up on the initiative of parents and relatives of victims of these diseases, who have often accumulated a whole wealth of knowledge based on their experiences and on the exchange of information.
We therefore need to accept the draft Commission proposal on the adoption of a 1999-2003 Community action programme, which I hope - and I ask the Commissioner for confirmation of this - will be followed by a measure on orphan drugs as a natural corollary to this.
However, to ensure that this programme does not remain at the level of good intentions, we need adequate financing, as rightly requested by the rapporteur, Mr Viceconte, whom I wish to congratulate on his excellent work. Although economizing on health is always serious, in this case, at a time when the EU should, on its own initiative, be stimulating, coordinating and supporting the task of the Member States, allocating a symbolic, ridiculous sum would be a joke.
The Commissioner has already expressed his regret and illustrated the existing objective difficulties, but I hope he will accept Parliament's support, for as a budget authority it has the right and the duty to adopt measures so that the programmes we are approving can really have the intended results.
Allow me to say a few words on the Flemming report. I have to say I am not happy with paragraph 10. I totally agree with the need to reduce tobacco use in order to reduce or even eliminate the harm caused by smoking, but I do not agree on the inclusion in a health report of a provision that belongs in other programmes, relating to agriculture.
For example I believe, as I have said in other circumstances, that we need to analyse the serious harm caused by excessive beer consumption - a custom in several EU countries - which is seriously harmful to health and involves great risks even for citizens who do not drink but who may be attacked or suffer the consequences of beer alcoholism. I would consider it very serious, nevertheless, if a proposal to reduce support for hops were included in a health measure.
Madam President, four important reports are up for debate. Three of them concern programmes to prevent accidents, rare diseases and pollution-related diseases and the fourth is about the health aspects of EU policies. I regard the latter two reports as the most important. All pollution-related diseases must be included, so that people clearly see causes and connections. Asthma and allergies are on the increase, especially among the young. It is important to prevent and avoid disease.
I have two questions. One is whether we should really deal with issues like early warning systems at the EU level. The other is whether we should really set up information databases at the European level. I think not. I think it would be better to do this at the national level instead.
The most important thing is to describe the health effects of the EU's own programmes and measures, and to permit Member States who wish to do so to keep their environmental requirements if they are tougher than those of the EU. I think it is good to have variety in the different systems.
Madam President, as I have very little time, I will direct my remarks to the Cabrol report.
We are all aware from numerous recent scientific publications that pollution-related diseases are constantly on the increase. A report published less than two years ago by the European Environment Agency and WHO-Europe concluded that there was an increase in not only respiratory illnesses, but a whole series of other diseases. Here I am thinking in particular of diseases linked to food contamination, such as zoonosis diseases, salmonella and infectious enteritis. The fact that these diseases are on the increase is very worrying.
That is why I regret, like the Committee on the Environment, Public Health and Consumer Protection, that the Commission will not extend the programme's field of action beyond allergies and respiratory illnesses, because many problems linked to the environment would warrant equally close attention. Even if the relationship between cause and effect is not very obvious I think we cannot remain indifferent to phenomena as serious as the increase in sterility which is clearly manifested in some countries, mine included. Studies confirm that sterility is on the increase amongst young people, which places a heavy burden on health expenditure since sterility results in recourse to in vitro fertilization. We are relentlessly pursuing technology despite all the evidence, and we must stop it at all costs. It would be infinitely better to take preventative action. And I believe that thanks to its size and to the means generally available to its Member States, the European Union is better able to tackle this task than our individual countries.
Madam President, Commissioner, allow me to start by making a general comment. If we want our Union to be a political union - and I am sure that is what the people of Europe want - let us strengthen our internal policies. To attain that longed-for European Union, we need to overcome the current weakness of the common policies other than EMU and CAP. And we need to overcome that weakness by means of the budgets, the political will of the Council, debates such as this evening's, and pressure from the Commission, which is what I am respectfully but firmly requesting from you, Commissioner.
There is no better example of this weakness in our internal policies than our health policies. For that reason, and because health has officially been an area of EU competence ever since the Treaty on European Union (without detriment to the principle of subsidiarity), we welcome the Commission's very timely initiatives, which complete the eight areas for action mentioned in its own 1983 definition. We also welcome the very well-aimed reports being discussed here tonight. We think the amendments improve the Commission's initiatives. In some cases this is because of the high incidence of, for example, the injuries or illnesses caused by pollution, or Alzheimer's disease. In other cases, in contrast, it is because some diseases are so rare that they are below the threshold where their research, statistical study and so on become socially profitable.
So, these are some examples of what the joint work of the Commission and Parliament should be, in the search for a final objective. There are serious differences. There is the difference in timescales, for one thing. We would say that such relatively modest programmes of this type should be funded for five years, never for one year. Are the financial perspectives going to start from scratch? Surely like that they will be committed right from the start? So let us specify five-year programmes. For another thing, there are quantitative differences in the budgets. I think the Commission is reducing the general budgets to less than half by planning one-year budgets, by means of reducing the objectives. All I will say is that the city council of any large European city devotes more budgetary resources to programmes like this than the Commission does.
So, by accepting and standing up for adequate budgets for these deserving and timely programmes, we are strengthening health policy. In so doing, we are reinforcing internal policy and fulfilling that historic mission being requested of the Commission and Parliament - to build the political union, the European Union.
Madam President, I would like to raise a problem that has already been mentioned. When we are talking about protecting the health of our citizens, with particular reference to the quality of foodstuffs and agriculture in general, we need to overcome the schizophrenia which sometimes exists within the Community Institutions, between the actions of the economic committees on the one hand and the Committee on Agriculture and Rural Development and the Committee on the Environment, Public Health and Consumer Protection on the other. This is because greater cooperation and better coordination of actions at these different levels may also produce a better protection not just of production but also of citizens' health.
In this connection, it seems to me that the Flemming report endeavours to find this balance. Other speeches we have heard do not seem to have the same sensitivity. I am referring in particular to the speech made by the official spokesman of the Group of the Party of European Socialists. A month ago, on behalf of his group, he proposed the liberalization of soft drugs, and this evening he has suggested suspending aid for tobacco producers. This seems to me to be a more typical example of schizophrenia.
I believe that by approving the amendment to paragraph 10 (proposed by myself and colleagues in the Group of the European People's Party), we will find this balance even better. I am sure the rapporteur will accept this amendment as a positive contribution to a statement already made in her report. I have to say that, personally, I would also prefer paragraph 12 to be withdrawn, because it is clearly contradictory to what was approved by the Committee on Agriculture and Rural Development. We will be able to come back to these issues soon. For example, I would have preferred advertising to be prohibited, but with the Member States nevertheless retaining the possibility of exercising discipline over the sponsorship of major sports events.
To conclude, it seems to me that we should find a better way of working, in the interests of producers and for the protection of consumer health.
Madam President, with regard to Alzheimer's disease I am especially pleased that Parliament has been able, even in a small way, to play a role with regard to this major health scourge. Adopting a new budget line meant that specific funding was provided to combat this disease. But this can only be regarded as a first step in the fight against this disease.
The commitment in the Amsterdam Treaty to preventing human illness and disease goes even further than the present Treaty and is therefore to be welcomed. The way in which the Community responds to Alzheimer's disease will be a further test of this new commitment. I urge the Council of Ministers and the Commission not to let us down in this regard.
I would like to ask the Commission specifically to state what action, if any, is envisaged for research under the Fifth Framework Programme to fight Alzheimer's disease.
I have two final points. Firstly, we in the UPE Group are calling for a specific five-year EU action programme to combat this disease, backed-up with adequate resources. Secondly, the Commission must coordinate future and past research results relating to the disease and be prepared to coordinate with the World Health Organization associations and organizations active in this sector, including families and carers.
Madam President, what Parliament wants to achieve with its resolution on dementia is to involve the European Union more, including financially, in the fight against Alzheimer's disease and other dementia diseases. As Parliament maintains, it is important that the EU's efforts can be aimed at all forms of dementia including, for example, vascular dementia and frontal lobe dementia.
Finding cures for dementia diseases is the main task of research, but until this happens research must also seek to develop methods to enable those suffering from dementia to retain as much as possible of their normal functions for as long as possible. Other tasks include developing methods for relatives and carers to relate to those suffering from dementia so that for all concerned existence is given life and meaning.
Madam President, let me make four comments during my one minute. Firstly, the example of BSE shows how quickly rare diseases can develop into catastrophes. Secondly, one can see from the arrogance of the Commission how quickly it can foster that kind of development, because we received notice that research on BSE had to wait until it was considered appropriate to put together a programme for rare diseases. Thirdly, when it is a question of rare diseases, industry is not interested, because one to one million is not worthwhile for a medicine. Fourthly, consequently, we urgently need a programme at European level, which researches these rare diseases and gets to grips with them, thus limiting the possible impact, namely an epidemic, as we have seen in the case of BSE.
Madam President, I would like to focus attention on Mrs Flemming's report on a uniform approach to health protection as part of Community policy. The report is basically on the right track in calling for better coordination and closer ties in health policy as part of the EU's other policies.
The Amsterdam Treaty, as has been said here, will give more weight to questions of public health than at present. This aspect of that Treaty should be exploited, so that it will have a genuine influence on promoting health in the Member States in a broader sense. In that way we would have to adopt a more systematic and far more integrated strategy than now, one that is comprehensive and all-embracing. The health question should permeate all Community policy.
There is a clear relationship between health and equality. We know that the socially excluded and less well-off become ill more often than the well-heeled and better educated. This is obviously also a question of education, one that is linked to diet and living habits, but still more a question of economics.
Europe is ageing. What effects this will have on different policies, and how we are going to allocate financial resources in the area of health care, are vital questions for the future, not just for the European Union, but particularly for the Member States individually.
The EU should be able to prioritize those factors that are essentially European. How to achieve the best added value component for the national effort: that should be the European policy. There should be a clear view on what is important and what is less so.
So although I understand how important the programmes concerned with specific diseases are, I would like to stress how vital it also is for the Commission in the future, in the formulation of its public health programme, to promote health at national level by means of a structured health policy; in other words, by addressing questions of social policy, such as how efficient agriculture is, how different pesticides are used, which is to say, should more ecological prudence be applied? And how are traffic policy, employment, social exclusion and the rest dealt with? These, I believe, are important structural matters, all of which are relevant to the question of health policy.
Madam President, I wish to make a few remarks and address a few questions to the Commissioner with regard to the Trakatellis report. My guilt at not hearing Mr Trakatellis is slightly mollified by the fact that he is not here to hear me. I will go straight into the core of what my questions are.
As I understand it, we have a proposal which may both rescue and prolong the EHLASS project and incorporate it into the injury prevention programme. That would mean an end to some duplication of resources between two of the directorates and it would put a greater onus on the Member States to contribute 50 %, instead of 20 % of the cost of this project. My questions to the Commission - and I know he will answer them in his usual genial way - really relate to how this funding package will work. I very much welcome the proposal, because if we can guarantee the life of EHLASS for another five years, for the duration of the injury prevention programme, that will be an extremely good thing. I feel that we will then have a database of the kind we need for the reporting of home and leisure accidents.
The problem is that there is really no indication of exactly where the ECU 7 million involved is coming from. Is it to come from the two directorates? Is it to be from one rather than the other? Have the Member States been canvassed as to the extent to which they are prepared to make the contribution of 50 % which is needed? It would be nice to have answers to those questions, because one of the problems is that, given the current base for EHLASS has already ended, neither the injury prevention scheme nor the legal framework for consumer policy, on which I would like to see this based, will actually begin until 1999. In those circumstances, one wonders how we can launch this integrated scheme in 1998.
There was some objection from some of the Member States, notably Germany and, to a lesser extent, France, to the introduction of the EHLASS scheme in the first instance. I had the job two years ago of monitoring how this scheme was operating for the Committee on the Environment, Public Health and Consumer Protection, and I came to the conclusion that it was a worthwhile scheme and we should continue with it. We can only continue with it on the basis of a sound calculation about funding and a clear indication of where the responsibilities lie. I can think of no better hands to put it in than Commissioner Flynn's, but I would like answers to these questions.
Madam President, I would like to confine my remarks to Alzheimer's disease. We know, and we have heard here this evening, that many thousands of our citizens suffer from this disease and related syndrome throughout the European Union. The Commission should come forward now with the European-wide action programme on Alzheimer's disease. The Commission has already produced much-needed initiatives against cancer, pollution-related diseases, rare diseases, AIDS and smoking, on the basis of existing public health competencies.
Unfortunately on Alzheimer's disease it does no more than finance research and this is just not good enough. We need the research but you must go further, Mr Commissioner. You should draw up a European-wide action programme against Alzheimer's disease. This programme would include strategies for intensifying research into the causes of the disease, for identification of risk factors, for prevention and treatment and for encouraging specific training of health and geriatric care staff. It should also aim to change negative public perceptions of the disease. You should make sure that you use all the budget that is set aside each year already under the existing programme.
An Alzheimer's action programme would be of enormous benefit to the many thousands of Europeans suffering from this disease. Not only are the interests of the patients afforded insufficient attention but also the carers of these patients are in many cases totally ignored. My own experience in Ireland is that the real needs of the many thousands of people, mainly women, who care for our 25 000 or so sufferers of Alzheimer's disease, are neglected. It is disgraceful for instance that they are meanstested for the carers allowance. I would like to see this situation immediately eased and I have made representations to the relevant minister in this regard.
Finally, small programmes and small initiatives can be very useful. I have recently seen a programme in a hospital in Dublin, Blanchardstown, where pet dogs are taken in to meet these patients and that has a fantastic therapeutic effect. We should encourage this sort of therapeutic action throughout Europe.
Thank you Madam President. Could I just very briefly sum up because I really went through many of the points that have been raised in some detail in my first contribution. I know I took some time with it, but it was in the hope that I would give a general overview of what we thought of the three programmes and also of Mrs Flemming's report and the question about Alzheimer's.
I have to say that one has to be very encouraged by the quality of the debate in the House this evening on this very important topic of public health. Even though many have referred to the lateness of the hour and the small attendance in the House it certainly has not reduced the quality of the contributions we have heard and the earnestness with which they have been made. Certainly there is a very strong commitment in the House to the subjects under discussion by those who have remained here.
I have little to add by way of substance on the various reports and on the oral questions, but I have taken note of the various matters and of what I would regard as the underlying messages which have come through in the various interventions. They have been similar in many ways but they are worth taking note of because we have to consider them very carefully in the next important period, when we will be considering the next framework insofar as public health matters are concerned.
A lot of the interventions focused on taking a very serious view of and putting a very high priority on the provisions of public health which were set out both in the Maastricht and in the Amsterdam Treaties, and I would like to think that perhaps in the next framework we could take a rather wide interpretation of what is involved in the Amsterdam Treaty in preparing our new framework. I take particular note of what Mr Needle said, that a new framework certainly needs to be put in place but that it is going to cost money.
When the eight programmes were given the envelope of money, the money was all gone. The first three or four programmes really mopped up all the money and left virtually nothing for the three hugely important programmes we are talking about now. But I am not put off by that, because even though the amount of money available is small and even though it is only for the year and on a yearly basis, we should make a start and get on with it, so that when the financial perspectives are being considered again we can show that we had the right attitude, that the programmes were substantial, and that the fact that the money was not there means that if we get it at a later date we can take the actions that we talked about. I shall say more about that in a moment.
You endorsed the view that the European Community and the institutions can endow a real value added to what is being done in the Member States, and really that is what we are talking about here. We know the Member States have the prime responsibility insofar as health provision and care are concerned, but what we should do is to focus on issues with a Community-wide basis that citizens are particularly concerned about, so that we can coordinate the best actions and exercises in the Member States and give the lead in that regard. That can be the added value we can get from these programmes, even though they are small in terms of money now. Maybe that can be changed by good intention and good practice in what we do insofar as the framework is concerned.
The House has indicated very genuine and encouraging support for the eight public health promotion programmes that we have. We developed those under Article 128 of the Maastricht Treaty. All the members who spoke - and indeed I myself - share the feeling that the current restrictions on budget do not allow the Community to do all that it could and should do. Let us be clear about that. You want to see more done. That is a view the Commission shares. There are a lot of things that can and should be attempted. Perhaps we should set out the possibilities in the next framework programme as to what we should do, then put it to the Member States - set out what the Parliament and the Commission agree should be funded in the best interests of the citizens, then go for the money from the budgetary authority. Let us hope that the budgetary perspective beyond 2000 will share that view with us, because your view is going to be shared and is going to be brought home very clearly in the communication that I have promised the House on the next framework. I will be setting out what I think should be done with your cooperation in the areas you have highlighted this evening. We will see what happens then.
Most of the members point to the importance of the next framework on public health and the need we can see there to expand the horizons substantially beyond those of the current package of programmes. I would like to go down that road with your support.
You have made it quite clear to me that you expect quite a lot of the Commission. I am going to take note of that. When we come back to talk about the elements that we would like to see included and the kind of money we are talking about, there will be support here for that too. We spend a lot of money on a lot of things here in the Union. In fact, when one talks about marketing a certain product of recent times, more money can be found overnight here to do a promotional exercise for one product than can be given to the whole of the programmes for five years. It does not make sense.
I can quite readily sympathize with Mrs Flemming when she makes the point, which she also made in her report, about the difficulty in satisfying herself as to the need to support dangerous products and give subsidies to them. What she is talking about is the tobacco grown within the Union. I have always found there was a contradiction there and I have made that point on more than one occasion. The Union can provide almost ECU 800 million per year to support a product that is of virtually no value insofar as marketing is concerned and, at the same time, causes immense damage to public health. All we are looking for here is a small amount of money to help to promote schemes and programmes that will greatly aid and enhance what people might be able to do to improve their own health. I believe that the precautionary principle is a matter of public health and that we should pursue it in that way.
I notice that there has been a lot of talk about the whole question of Alzheimer's. Everybody said how important it was. I have to say that this is supported by the Commissioner and by the Commission. The ageing population is going to bring about a huge change because this is a disease for which there is no cure yet. I hear some talk when I visit America about possibilities in the future of developing some medication. But, as things stand at the moment, there is nothing. We are restricted, as I said, insofar as the Treaty is concerned, to prevention. I take particular note that you are anxious to see the action plan, which was talked about here a few years ago, pursued. Perhaps we could dwell more positively on the whole question of training of carers, and maybe, as Mrs Malone very wisely said, on changing the negative attitude that exists in many of the Member States as regards this particular disease.
I have made the point that I will bring this forward in the communication in the context of the new framework. I recognize that the House is prepared to give the money to it. The point was brought home very forcibly by Mr Poggiolini, when he said that the demographic trends are there, we know about longer life expectancy and we know that people are faced with the threat - and it is an increasing threat - that more and more people are going to suffer from Alzheimer's. Until some remedy is found, then we should be able to focus on a particular illness like that and give a lead. We can share the best practice and perhaps help out the carers and the organizations responsible. I will be making that point and it will be for the two institutions to agree as to what we should be doing in the new programme.
Mr Whitehead raised some particular points about EHLASS and, as is his wont, he always focuses on a particular point of very great relevance, and he did so on this occasion as well. The key point made by him on the funding was: will it work and is there an agreement to make it work? DG V, my directorate, will be taking over ECU 7.5 million from DG XXIV to cover the inclusion of EHLASS within the public health programmes. So that is where the money is coming from, and that arrangement will be put in place. The money is secure from our point of view.
As far as the contribution is concerned, at the Consumer Affairs Council, Mrs Bonino, my colleague, indicated a reduction to 65 % this year and 50 % afterwards in an effort to try to spread the benefits of the scheme. I also wish to say that the vast majority of the Member States have, on the occasions when it was put to them, expressed a clear will to continue the operation of the system in a more developed form and also displayed quite a lot of goodwill of taking on a larger share of the cost. That commitment is there and was expressed by a number of the Member States when the question was put to them. So there seems to be no objection raised against such a solution. I feel positive as far as that is concerned. I think that both Mr Whitehead and I would wish to see it develop in that way.
There have been many useful points made. I agree with what Mrs Myller said about having a much more holistic approach to the whole question of public health. That is what we will attempt to do in the new framework and we look forward to being able to discuss that with you.
Mr Hyland was anxious about the Fifth Programme. Yes, there is some reference in a generalized way insofar as the fifth research programme is concerned. Many of the other points are all worth referring to. But I could summarize it all by saying that public health, as enshrined in the Treaty and widened in the concept of application insofar as the Amsterdam Treaty is concerned, is a matter of great concern to the House. It is of considerable concern to me and to the Commission. We would now seek to go forward with our eight programmes, irrespective of the small amount of money available to start them, and to put down the objectives we would like to see achieved, even if we had a lot of money, and then seek to try to finance them under the new financial perspectives and go ahead and do something positive in support of public health in the Union.
I think we have had an excellent debate. However, if you are in agreement, I have one last speech.
Madam President, I have a question for Commissioner Flynn. If he had applied the logic which he has now revealed in his speech, and which became particularly clear in his last sentence, to the treatment of BSE and that which fell under his responsibility, would we not have been spared much of the scandal created by BSE?
Madam President, I just wish to say in response to that profound statement that before the problem arose it had been contemplated in one of our proposals, even in advance of the BSE problem. If we could have had the Community network of surveillance and control which was proposed, and is still not finally settled, then we might have been more advanced. I would still hope that a Community network of surveillance and control would be agreed as a good way forward to settling the matters you have referred to.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
(The sitting was closed at 11.28 p.m.)